Exhibit 10.1

 

Execution Version

 

SHARE PURCHASE AGREEMENT

 

by and among

 

HIBERNIA NGS LIMITED,

 

COLUMBIA VENTURES CORPORATION,

 

MUROSA DEVELOPMENT S.A.R.L.,

 

and

 

GTT COMMUNICATIONS, INC.

 

Dated as of November 8, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I

PURCHASE AND SALE OF THE SHARES

1

 

 

 

Section 1.1

The Share Purchase

1

Section 1.2

Purchase Price

1

Section 1.3

Payment of the Purchase Price

1

Section 1.4

Closing; Deliveries

3

Section 1.5

Determination of Final Purchase Price

4

Section 1.6

Post-Closing Access

6

Section 1.7

Purchase Price Adjustments

6

Section 1.8

Accounting Procedures

6

Section 1.9

Indemnification Escrow

7

Section 1.10

Seller Representative

7

Section 1.11

Withholding

8

 

 

 

Article II

REPRESENTATIONS AND WARRANTIES REGARDING THE TARGET COMPANIES

8

 

 

 

Section 2.1

Formation; Existence; Good Standing; Authority; Enforceability

8

Section 2.2

No Conflicts; Consents

9

Section 2.3

Capitalization

10

Section 2.4

Subsidiaries

10

Section 2.5

Financial Statements; No Undisclosed Liabilities

11

Section 2.6

Absence of Certain Changes

12

Section 2.7

Title to Assets

14

Section 2.8

Material Contracts

14

Section 2.9

Real Property

17

Section 2.10

Intellectual Property

18

Section 2.11

Litigation

20

Section 2.12

Compliance With Law

20

Section 2.13

Environmental Matters

20

Section 2.14

Employee Benefit Matters

21

Section 2.15

Tax Matters

23

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 2.16

Employees; Labor Matters

25

Section 2.17

Licenses and Approvals; Rights-of-Way

27

Section 2.18

Communications Matters

27

Section 2.19

Insurance

30

Section 2.20

No Improper Payments to Foreign Officials; Compliance with Trade Laws

30

Section 2.21

Affiliate Transactions

31

Section 2.22

Brokers

31

Section 2.23

Bank Accounts

31

Section 2.24

Accounts Receivable and Accounts Payable

32

Section 2.25

Customers and Vendors

32

Section 2.26

Books and Records

32

Section 2.27

Investment Company Status

33

Section 2.28

Independent Investigation; No Other Representations and Warranties

33

 

 

 

Article III

REPRESENTATIONS AND WARRANTIES OF EACH SELLER

33

 

 

 

Section 3.1

Formation; Existence; Good Standing; Authority; Enforceability

33

Section 3.2

No Conflicts; Consents

34

Section 3.3

Title to Shares

34

Section 3.4

Litigation

35

Section 3.5

Brokers

35

Section 3.6

Independent Investigation; No Other Representations and Warranties

35

 

 

 

Article IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

35

 

 

 

Section 4.1

Formation; Existence; Good Standing; Authority; Enforceability

35

Section 4.2

No Conflicts; Consents

36

Section 4.3

Litigation

37

Section 4.4

Brokers

37

Section 4.5

Financial Ability to Perform

37

Section 4.6

Investment Representations

38

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.7

Projections

38

Section 4.8

Independent Investigation; No Other Representations and Warranties

39

Section 4.9

Solvency

39

Section 4.10

Capitalization

40

Section 4.11

Valid Issuance of Purchaser Stock

40

Section 4.12

SEC Documents; Exchange Compliance

40

 

 

 

Article V

COVENANTS

41

 

 

 

Section 5.1

Conduct of the Sellers and the Purchaser

41

Section 5.2

Conduct of the Target Companies

42

Section 5.3

Control of Operations

44

Section 5.4

Efforts to Consummate; Regulatory and Other Approvals

44

Section 5.5

Access and Information

46

Section 5.6

Notification of Breaches

48

Section 5.7

Publicity

49

Section 5.8

Employee Matters

49

Section 5.9

Tax Matters

51

Section 5.10

Indemnification of Directors and Officers

56

Section 5.11

Special Indemnified Matter

57

Section 5.12

No Solicitation

58

Section 5.13

Purchaser Obligations in Respect of the Debt Financings

58

Section 5.14

Company Obligations in Respect of the Debt Financing

60

Section 5.15

WARN Act

63

Section 5.16

Restrictive Covenants of the Sellers

63

Section 5.17

Releases

66

Section 5.18

Termination of Plans

68

Section 5.19

Section 280G Stockholder Approval and Waiver

68

Section 5.20

Rule 144 Covenant

69

Section 5.21

Express Note; CVC Contract

69

 

 

 

Article VI

CONDITIONS TO CLOSING

70

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 6.1

Conditions to the Obligation of the Purchaser

70

Section 6.2

Conditions to the Obligations of the Sellers

71

 

 

 

Article VII

SURVIVAL; INDEMNIFICATION; WAIVER AND RELEASE

72

 

 

 

Section 7.1

Survival of Representations, Warranties, Covenants and Other Agreements

72

Section 7.2

Indemnification Obligations

73

Section 7.3

Limitations on Indemnification

74

Section 7.4

Determination of Loss Amount; Reliance

76

Section 7.5

Indemnification Procedure — Direct Claims

77

Section 7.6

Indemnification Procedure — Third Party Claims

77

Section 7.7

Payment of Amounts Due

79

Section 7.8

Subrogation

80

Section 7.9

Tax Treatment of Indemnification Payments by Sellers

80

Section 7.10

Exclusive Remedy

80

 

 

 

Article VIII

TERMINATION

81

 

 

 

Section 8.1

Termination

81

Section 8.2

Effect of Termination

82

 

 

 

Article IX

DEFINITIONS

83

 

 

 

Section 9.1

Definition of Certain Terms

83

Section 9.2

Disclosure Schedules

108

 

 

 

Article X

GENERAL PROVISIONS

108

 

 

 

Section 10.1

Expenses

108

Section 10.2

Further Actions

108

Section 10.3

Notices

109

Section 10.4

Assignment; Successors

111

Section 10.5

Amendment

111

Section 10.6

Waiver

111

Section 10.7

Entire Agreement

111

Section 10.8

Severability

112

Section 10.9

Headings

112

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.10

Counterparts

112

Section 10.11

Governing Law

112

Section 10.12

Consent to Jurisdiction, etc

113

Section 10.13

Waiver of Jury Trial

113

Section 10.14

Remedies

114

Section 10.15

Third Party Beneficiaries

115

Section 10.16

Privileged Property

115

Section 10.17

Retention of Advisors

116

Section 10.18

Interpretation

116

 

v

--------------------------------------------------------------------------------


 

SHARE PURCHASE AGREEMENT

 

SHARE PURCHASE AGREEMENT dated as of November 8, 2016, by and among GTT
Communications, Inc., a Delaware corporation (the “Purchaser”), Murosa
Development S.A.R.L., a company organized under the laws of Luxembourg
(“Murosa”), Columbia Ventures Corporation, a Washington corporation (“CVC,” and
together with Murosa, the “Sellers”), Hibernia NGS Limited, a private company
limited by shares formed under the laws of the Republic of Ireland (the
“Company”) and Murosa (the “Seller Representative”).  Capitalized terms used in
this Agreement are defined in Article IX.

 

R E C I T A L S:

 

A.                                    The Sellers collectively are the legal and
beneficial owners of all of the issued share capital in the Company (the
“Shares”).

 

B.                                    The Purchaser desires to purchase from the
Sellers, and Sellers desire to sell to the Purchaser, all of the Shares (the
“Share Purchase”), on the terms and conditions set forth in this Agreement.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ARTICLE I
PURCHASE AND SALE OF THE SHARES

 

Section 1.1                                    The Share Purchase.  Subject to
the terms and conditions set forth in this Agreement, at the Closing, the
Purchaser shall purchase from each Seller, and each Seller will sell to the
Purchaser, the Shares set forth across from the name of such Seller on Schedule
1.1, free and clear of any and all Liens.

 

Section 1.2                                    Purchase Price.  The aggregate
purchase price paid by the Purchaser shall be (i) Five Hundred and Fifteen
Million Dollars ($515,000,000), plus (ii) Three Million Three Hundred
Twenty-Nine Thousand Eight Hundred and Seventy-Two (3,329,872) shares of the
common stock, par value $0.0001 per share, of the Purchaser (the “Purchaser
Stock”), plus (iii) the amount of Closing Cash, plus (iv) the amount (if any) by
which Closing Working Capital exceeds $3,400,000, minus (v) the amount (if any)
by which $1,400,000 exceeds Closing Working Capital, minus (vi) the amount, if
any, of the Closing Date Indebtedness that is not Funded Debt, plus (vii) the
amount of the Sellers’ Pre-paid Allocation (if any) and minus (viii) the amount
of the Purchaser’s Pre-paid Allocation (if any), subject to the net adjustment,
if any, required by Section 1.7 (the “Purchase Price”).

 

Section 1.3                                    Payment of the Purchase Price.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, at the Closing the Purchaser shall make the following
payments of the Estimated Purchase Price (other

 

1

--------------------------------------------------------------------------------


 

than the portion attributable to the Purchaser Stock), by wire transfer of
immediately available funds, in the amounts and to the Persons set forth in the
Estimated Closing Statement, as follows:

 

(i)                                     to the Escrow Agent, $2,000,000 (the
“Working Capital Escrow Fund”) which funds shall be held in an account (the
“Escrow Account”) by the Escrow Agent for release in accordance with the terms
of this Agreement and the Escrow Agreement;

 

(ii)                                  to the Escrow Agent, $15,000,000 (the
“Indemnification Escrow Deposit”) which funds shall be held in the Escrow
Account by the Escrow Agent for release in accordance with the terms of the
Escrow Agreement;

 

(iii)                               to each holder of Funded Debt outstanding on
the Closing Date, an amount sufficient to pay in full the Funded Debt owed to
each such holder in accordance with the Payoff Letters;

 

(iv)                              to each Person identified in the Estimated
Closing Statement, any Transaction Expenses owed to such Persons and remaining
unpaid as of the Closing Date (other than any payments to be made pursuant to
Section 1.3(a)(v));

 

(v)                                 to the Company, for payment through payroll
to each individual entitled to a payment with respect to the SARs Plan, the
aggregate amount of such payments and the amount of any applicable Transaction
Payroll Taxes required to be paid by the Company as a result of such payments
(collectively, the “SARs Payment Amount”);

 

(vi)                              to Seller Representative, $1,000,000 (the
“Cash Reserve”),  which reserve shall be held and disbursed for post-Closing
expenses and costs, including Representative Losses; and

 

(vii)                           to the Sellers, the balance of the Estimated
Purchase Price (other than the Purchaser Stock) in accordance with their
respective Equity Interest Percentage.

 

(b)                                 Payment of Purchaser Stock.  At the Closing,
upon the terms and subject to the conditions set forth in this Agreement, the
Purchaser shall deliver, or cause to be delivered to the Sellers, in accordance
with their respective Equity Interest Percentage, the Purchaser Stock by
electronic deposit of such shares in the accounts designated in the Estimated
Closing Statement.

 

(c)                                  To facilitate the payments contemplated
under Section 1.3(a), no later than three (3) Business Days nor more than five
(5) Business Days prior to the Closing Date, Seller Representative shall deliver
to the Purchaser a statement (the “Estimated Closing Statement”) setting forth
its good faith estimates of Closing Working Capital, Closing Cash, Funded
Debt, Indebtedness, the Sellers’ Pre-paid Allocation (if any), the Purchaser’s
Pre-paid Allocation (if any), and Transaction Expenses, together with supporting
work papers, and a calculation of the Purchase Price (the “Estimated Purchase
Price”) based on such estimates.  The Estimated Closing Statement and the
determinations and calculations contained therein shall be prepared in
accordance with this Agreement, including Section 1.8 and shall also set forth: 
(i) the name of

 

2

--------------------------------------------------------------------------------


 

each Person to receive a payment under Section 1.3(a) at the Closing; (b) the
amount payable to each such Person; (c) the payment instructions for each such
Person; and to which shall be appended:  (i) Payoff Letters for all of the
Funded Debt; and (ii) the Equity Interest Percentage of each Seller, together
with the amount payable to each Seller pursuant to Section 1.3(a)(vii); and
(d) the account information for each Seller for purposes of Section 1.3(b).

 

Section 1.4                                    Closing; Deliveries.

 

(a)                                 The closing of the transactions contemplated
by this Agreement (the “Closing”) will take place:  (i) at the offices of Kelley
Drye & Warren LLP located at 101 Park Avenue, New York, New York 10178 at 10:00
a.m. (New York time) on the date that is the later of (A) the second (2nd)
Business Day after the date on which the last of the conditions set forth in
Article VI (other than conditions that, by their nature, are to be satisfied at
the Closing, but subject to the satisfaction or waiver of those conditions at
the Closing) has been satisfied or waived in accordance with this Agreement and
(B) the third (3rd) Business Day after the final day of the Marketing Period or
any earlier Business Day during the Marketing Period as may be specified by the
Purchaser on no less than three (3) Business Days’ notice to the Company, but
subject to the satisfaction or waiver of the conditions set forth in Article VI
(other than conditions that, by their nature, are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions at the
Closing); or (ii) at such other place, time and date as the Purchaser and Seller
Representative may mutually agree in writing.  The date upon which the Closing
occurs is referred to in this Agreement as the “Closing Date”.

 

(b)                                 Subject to the terms and conditions set
forth in this Agreement, in addition to any other deliveries contemplated under
this Agreement to be made at the Closing, the following deliveries will be made
at the Closing:

 

(i)                                     each Seller shall deliver to the
Purchaser the share certificates representing the Shares, duly endorsed for
transfer or accompanied by stock powers or other appropriate instruments of
assignment and transfer duly executed by each applicable Seller evidencing the
transfer of the Shares to the Purchaser;

 

(ii)                                  the Sellers shall cause the Company to
deliver to the Purchaser the resignation of each director of the Target
Companies (other than the employee on the board of the Company’s Indian
Subsidiary and the individual that serves as the local director designee on the
board of the Company’s Subsidiary in Singapore), in each case effective as of
the Closing;

 

(iii)                               the Sellers shall cause the Company to make
available to the Purchaser the minute books of each Target Company (each such
minute book to be available on the premises of the facility at which it is
kept);

 

(iv)                              the Sellers shall cause Seller Representative
to deliver to the Purchaser the Escrow Agreement executed by Seller
Representative and the Escrow Agent;

 

(v)                                 each Seller shall deliver to the Purchaser a
subscription agreement in the form attached to this Agreement as Exhibit D,
subscribing for such Seller’s

 

3

--------------------------------------------------------------------------------


 

proportionate share of the Purchaser Stock, based on such Seller’s applicable
Equity Percentage Interest (the “Subscription Agreement”), duly executed by such
Seller;

 

(vi)                              each Seller shall deliver to the Purchaser a
complete and executed Form W-9 or Form W-8, as applicable;

 

(vii)                           CVC shall have provided to the Purchaser a
properly completed and executed certificate of non-foreign status in the form
attached to this Agreement as Exhibit E;

 

(viii)                        the Company shall have provided to the Purchaser a
properly completed and executed statement that interests in the Company are not
described in Treasury Regulations Section 1.1445-11T(d)(1), in the form attached
to this Agreement as Exhibit F;

 

(ix)                              the Purchaser shall deliver to Seller
Representative the Escrow Agreement executed by the Purchaser and the Escrow
Agent; and

 

(x)                                 the Purchaser shall deliver to each Seller
the Subscription Agreement executed by the Purchaser.

 

Section 1.5                                    Determination of Final Purchase
Price.

 

(a)                                 As soon as reasonably practicable, but no
later than one hundred twenty (120) days after the Closing Date, the Purchaser
shall prepare and deliver to Seller Representative a statement (the “Closing
Statement”) setting forth the Purchaser’s good faith determination of the actual
amounts of Closing Working Capital, Closing Cash, Funded Debt, Indebtedness,
Transaction Expenses, Purchaser’s Pre-paid Allocation (if any) and Sellers’
Pre-paid Allocation (if any), together with supporting work papers, and a
calculation of the Purchase Price based thereon.  The Closing Statement and the
determinations and calculations contained therein shall be prepared in
accordance with this Agreement, including Section 1.8.  If the Purchaser does
not deliver the Closing Statement within such one hundred and twenty (120) day
period, upon the delivery of the Seller Representative’s written election to the
Purchaser, and the Purchaser’s failure to deliver the Closing Statement within
five (5) Business Days thereafter, the Estimated Closing Statement shall be
deemed to be the Closing Statement for all purposes of this Agreement, and the
Estimated Closing Statement will be final, conclusive and binding on the
Parties; provided, however, that such one hundred twenty (120) day period shall
be extended for any period during which Sellers’ failure to provide relevant
information to the Purchaser is a substantial cause of such delay.

 

(b)                                 Within thirty (30) days following receipt by
Seller Representative of the Closing Statement, Seller Representative shall
deliver written notice (an “Objection Notice”) to the Purchaser of any dispute
it has with respect to determinations and calculations of the Closing Statement,
which notice shall set forth in reasonable detail the basis for each such
dispute and Seller Representative’s determination of the disputed determination
or calculation, as applicable.  Any amount, determination or calculation
contained in the Closing Statement and not specifically disputed in a timely
delivered Objection Notice shall be final, conclusive and binding on the
Parties.  If Seller Representative does not timely deliver an Objection Notice
with

 

4

--------------------------------------------------------------------------------


 

respect to the Closing Statement within such thirty (30) day period, the Closing
Statement will be final, conclusive and binding on the Parties.  If an Objection
Notice is timely delivered within such thirty (30) day period, the Purchaser and
Seller Representative shall negotiate in good faith to resolve each dispute
raised therein (each, an “Objection”).  If the Purchaser and Seller
Representative, notwithstanding such good faith efforts, fail to resolve any
Objections within fifteen (15) days after Seller Representative delivers an
Objection Notice, then the Purchaser and Seller Representative shall jointly
engage the dispute resolution group of Duff & Phelps Corporation (the
“Resolution Firm”) to resolve such disputes (acting as an expert and not an
arbitrator) in accordance with this Agreement (including Section 1.8) as soon as
practicable thereafter.  The Purchaser and Seller Representative shall direct
the Resolution Firm to deliver a written report containing its final
determination of the subject matter of the disputed Objections (which
determination shall be within the range of dispute in respect of each Objection
between the amounts set forth on the Closing Statement and the Objection Notice)
within sixty (60) days after engagement of the Resolution Firm.

 

The Resolution Firm shall make a final determination of each Objection based
solely on the definitions and other applicable provisions of this Agreement (and
shall not conduct an independent investigation) and on presentations consisting
of (i) a single written presentation submitted by each of the Purchaser and
Seller Representative (which the Resolution Firm shall be instructed to
distribute to the Purchaser and Seller Representative upon receipt of both such
presentations), (ii) a single written response of the Purchaser and Seller
Representative to each such presentation so submitted (which the Resolution Firm
shall be instructed to distribute to the Purchaser and Seller Representative
upon receipt of such responses) and (iii) at the Resolution Firm’s discretion, a
one-day conference concerning the dispute, at which conference each of the
Purchaser and Seller Representative shall have the right to present their
respective positions with respect to the dispute and have present their
respective advisors, counsel and accountants.  For the avoidance of doubt,
neither the Purchaser nor Seller Representative shall have any ex parte
communications with the Resolution Firm relating to this Section 1.5 or this
Agreement, and the Resolution Firm shall not conduct an independent
investigation in respect of its determination.  All Objections that are resolved
between the Parties or are determined by the Resolution Firm will be final,
conclusive and binding on the Parties absent manifest error or fraud.  For the
avoidance of doubt, assuming the procedure for resolving disputes in this
Section 1.5 is available, it shall be the sole and exclusive procedure through
which the Parties resolve any dispute under this Section 1.5, but nothing
contained herein shall preclude the Parties from seeking other judicial remedies
if a dispute arising under this Section 1.5 cannot be resolved through the
procedure described herein; provided that the party seeking other judicial
remedies shall not have caused the failure of the procedures herein to resolve
the dispute.  The costs and expenses of the Resolution Firm shall be borne by
the Purchaser and Seller Representative in proportion as is appropriate to
reflect their relative success in the resolution of the dispute. For example, if
Seller Representative challenges the Purchaser’s calculation of the Final
Purchase Price in the Closing Statement (as the same has been updated as of the
Purchaser’s submission to the Resolution Firm) by an amount of $100,000 (as the
same has been updated as of Seller Representative’s submission to the Resolution
Firm), but the Resolution Firm determines that Seller Representative has a valid
claim for only $60,000, then the Purchaser shall bear sixty percent (60%) of the
fees and expenses of the Resolution Firm and Seller Representative shall bear
the other forty percent (40%) of such fees and expenses.

 

5

--------------------------------------------------------------------------------


 

Section 1.6                                    Post-Closing Access.  The
Purchaser shall, and shall cause each Target Company to, make its financial
records, accounting personnel and advisors reasonably available to Seller
Representative, its accountants and other representatives pursuant to the terms
of a customary confidentiality agreement upon reasonable notice and at
reasonable times during the review by Seller Representative of, and the
resolution of any Objections with respect to, the Closing Statement to the
extent related to the Objections.  To the extent the Sellers or Seller
Representative retain any relevant financial records, accounting personnel or
advisors after the Closing, then Seller Representative shall make such financial
records, accounting personnel and advisors reasonably available to the
Purchaser, its accountants and other representatives  pursuant to the terms of a
customary confidentiality agreement upon reasonable notice and at reasonable
times during the preparation and review by the Purchaser of, and the resolution
of any Objections with respect to, the Closing Statement to the extent related
to the Closing Statement or the Objections, as applicable.

 

Section 1.7                                    Purchase Price Adjustments.

 

(a)                                 If the Purchase Price as finally determined
pursuant to Section 1.5 (the “Final Purchase Price”) exceeds the Estimated
Purchase Price, the Purchaser shall, or shall cause a Target Company to, pay to
Sellers (as instructed by Seller Representative) an amount equal to such excess
by wire transfer of immediately available funds within three (3) Business Days
after the date on which the Final Purchase Price is finally determined.

 

(b)                                 If the Final Purchase Price is less than the
Estimated Purchase Price, then within three (3) Business Days after the date on
which the Final Purchase Price is finally determined, then Seller Representative
and the Purchaser shall deliver a joint written instruction to the Escrow Agent
instructing the Escrow Agent to disburse to the Purchaser a portion of the
Working Capital Escrow Fund equal to the amount of such shortfall; provided,
that if the Working Capital Escrow Fund does not contain sufficient funds to
satisfy such payment in full, then each Seller, severally, and not jointly,
shall pay to the Purchaser (to an account designated by the Purchaser) its
Equity Interest Percentage of the amount required to satisfy the shortfall
contemporaneously with the release of the funds in full from the Working Capital
Escrow Fund to the Purchaser.

 

(c)                                  Within three (3) Business Days after the
date on which the Final Purchase Price is finally determined, Seller
Representative and the Purchaser shall deliver to the Escrow Agent a joint
written instruction directing the Escrow Agent to release and pay to Sellers (as
instructed by Seller Representative), by wire transfer of immediately available
funds to the bank account designated in such joint written instruction no later
than the fifth (5th) Business Day after the date on which the Final Purchase
Price is finally determined an amount, if any, equal to the Working Capital
Escrow Fund remaining in the Escrow Account after giving effect to any payment
required pursuant to Section 1.7(b).

 

Section 1.8                                    Accounting Procedures.  The
Estimated Closing Statement, the Closing Statement and the determinations and
calculations contained therein shall be prepared and calculated on a
consolidated basis for the Target Companies in accordance with GAAP; provided,
however, such statements, calculations and determinations: (i) shall not include
any purchase accounting or other adjustment arising out of the consummation of
the transactions

 

6

--------------------------------------------------------------------------------


 

contemplated by this Agreement; (ii) shall follow the defined terms contained in
this Agreement whether or not such terms are consistent with GAAP; and (iii) the
calculation of the Purchase Price shall be consistent with the sample
calculations set forth on Exhibit A, including any exclusions from such
calculation as specifically listed therein.

 

Section 1.9                                    Indemnification Escrow.  The
Indemnification Escrow Deposit, together with any earnings or interest thereon
(collectively, the “Indemnification Escrow Funds”), will be held until the first
anniversary of the Closing Date (the period from the Closing Date until such
date, the “Indemnification Escrow Period”) to serve as an escrow fund for any
indemnifiable Losses pursuant to Article VII.  The Indemnification Escrow Funds
will be released in accordance with the terms and conditions of the Escrow
Agreement.

 

Section 1.10                             Seller Representative.

 

(a)                                 Except as otherwise set forth in
Section 5.9(i), each Seller hereby designates and appoints Seller Representative
as the representative and attorney in fact of such Seller for the sole purpose
of acting on such Seller’s behalf with respect to this Agreement, the
Subscription Agreements, the Escrow Agreement and the other documents to be
executed and delivered by such Seller under this Agreement (collectively, the
“Seller Documents”), including full power and authority on behalf of such
Seller:  (i) to take all actions Seller Representative deems necessary or
appropriate in connection with the pre-Closing covenants and agreements of the
Sellers set forth in this Agreement and the satisfaction or waiver of Closing
conditions under this Agreement, including exercise of the power, authority and
discretion conferred on the Sellers under this Agreement to waive any conditions
of this Agreement; (ii) to take all actions Seller Representative deems
necessary or appropriate in connection with the post-Closing implementation of
this Agreement, including defending, negotiating, settling, compromising and
otherwise handling any claims for indemnification made by a Purchaser
Indemnified Party pursuant to Article VII (including authorizing the delivery to
the Purchaser of any portion or all of the Indemnification Escrow Deposit in
satisfaction of any such indemnification claims), pursuing or responding to
litigation and complying with orders of courts with respect to any claims made
hereunder; and (iii) to take all other actions Seller Representative deems
necessary or appropriate in connection with the foregoing, including entering
into or providing any amendments, modifications or waivers with respect to this
Agreement and the other Seller Documents and giving and receiving notices,
requests, demands, waivers and other communications on behalf of the Sellers. 
The Purchaser Indemnified Parties shall be entitled to rely conclusively on all
statements, representations and decisions of Seller Representative as those of
the Sellers, without any independent investigation or verification.  Seller
Representative may resign at any time by giving thirty (30) days’ notice to the
Purchaser and the Sellers, and Seller Representative may be removed at any time
by the Sellers; provided, however, in no event shall Seller Representative
resign or be removed without the Sellers having first appointed a new Seller
Representative who shall assume such duties immediately upon the resignation or
removal of Seller Representative.  If Seller Representative is dissolved,
resigns or otherwise becomes incapable of fulfilling its obligations under any
of the Seller Documents, the Sellers shall promptly, but in any event within
five (5) Business Days appoint a new Seller Representative.  Sellers shall
promptly, but in any event within five (5) Business Days after appointing a new
Seller Representative deliver or cause to be delivered to the Purchaser a notice
identifying the

 

7

--------------------------------------------------------------------------------


 

new Seller Representative.  Any notice sent by the Purchaser to Seller
Representative prior to receipt of a notice identifying a new Seller
Representative shall be binding on the Sellers.

 

(b)                                 Seller Representative shall not be liable to
Sellers for actions taken pursuant to this Agreement, except to the extent such
actions shall have been determined by a court of competent jurisdiction to have
constituted gross negligence or involved fraud, intentional misconduct or bad
faith (it being understood that any act done or omitted pursuant to the advice
of counsel, accountants and other professionals and experts retained by Seller
Representative shall be conclusive evidence of good faith and an absence of
gross negligence). Sellers shall indemnify and hold harmless Seller
Representative from and against, compensate it for, reimburse it for and pay any
and all losses, liabilities, claims, actions, damages and expenses, including
reasonable attorneys’ fees and disbursements, arising out of and in connection
with its activities as Seller Representative under this Agreement (the
“Representative Losses”), in each case as such Representative Loss is suffered
or incurred; provided that in the event it is finally adjudicated that a
Representative Loss or any portion thereof was primarily caused by the gross
negligence, fraud, intentional misconduct or bad faith of Seller Representative,
Seller Representative shall reimburse Sellers the amount of such indemnified
Representative Loss attributable to such gross negligence, fraud, intentional
misconduct or bad faith.  Representative Losses shall be satisfied (i) from the
Cash Reserve; and (ii) to the extent the amount of Representative Losses exceeds
amounts available to Seller Representative under (i), from the Sellers (other
than Seller Representative), severally and not jointly in accordance with their
respective Equity Interest Percentage.

 

Section 1.11                             Withholding.  The Purchaser and the
Company shall be entitled to deduct and withhold from any consideration payable
pursuant to or as contemplated by this Agreement such amounts as are required to
be deducted or withheld therefrom or in connection therewith under the Code or
Treasury Regulations or any other provision of applicable Law; provided,
however, that the Purchaser agrees that it shall not deduct and withhold from
any consideration payable pursuant to or as contemplated by this Agreement any
amounts under Section 1445 of the Code to the extent (i) the Company has
delivered to the Purchaser prior to Closing the properly completed and executed
certificate contemplated by Section 1.4(b)(viii) and (ii) CVC has delivered to
the Purchaser prior to Closing the properly completed and executed certificate
contemplated by Section 1.4(b)(vii).  Such amounts shall be treated for all
purposes under this Agreement as having been paid to the Person to whom such
amounts would otherwise have been paid.  The Purchaser and the Sellers shall
cooperate with each other and the Company in the preparation and filing of any
forms or other documentation claiming exemption or relief from any requirement
to withhold.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES REGARDING THE TARGET COMPANIES

 

The Company hereby represents and warrants to the Purchaser, as of the date of
this Agreement and as of the Closing, as follows:

 

Section 2.1                                    Formation; Existence; Good
Standing; Authority; Enforceability.  The Company is a private company limited
by shares, duly incorporated and validly existing under the laws of Ireland and
has all required corporate power and authority to own or lease its

 

8

--------------------------------------------------------------------------------


 

properties and other assets and to conduct its business as presently conducted. 
The Company is duly qualified and in good standing (or the equivalent thereof)
in Ireland.  The nature of the Company’s business, including its ownership and
leasehold interests in properties and assets, if any, does not require it to be
qualified as a foreign corporation in any other jurisdiction.  The Company has
all requisite corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution, delivery and performance of
this Agreement and the consummation of the Share Purchase and the other
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action with respect to the Company.  This Agreement has been
duly and validly executed and delivered by the Company.  This Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except for the Equitable
Exceptions.  The Company is not in breach of its Organizational Documents.  Each
of Hibernia Atlantic (NI) Limited and Hibernia Local Fibre Limited
(collectively, the “Dormant Subsidiaries”) are in the process of being wound
down.  Neither of the Dormant Subsidiaries owns any assets, conducts any
business or generates any revenue.

 

Section 2.2                                    No Conflicts; Consents.

 

(a)                                 Except as set forth in Section 2.2(a) of the
Company Disclosure Schedule, assuming the Seller Required Consents are filed
and, if applicable, obtained prior to the Closing, the execution and delivery by
the Company of this Agreement and any other documents required to be executed
and delivered by the Company under this Agreement do not, the performance by the
Company and the other Target Companies, as applicable, under this Agreement and
each such other document to which the Company is a party will not, and the
consummation of the transactions contemplated hereunder and thereunder will
not:  (i) violate or conflict with the Organizational Documents of any Target
Company; (ii) with or without the giving of notice or the lapse of time, or
both, constitute a material breach of or result in a material default (or an
event which might, with the passage of time or the giving of notice or both,
constitute a material default) under, or result in any other party thereto
having a right of termination, modification, cancellation or acceleration under,
any Material Contract to which any Target Company is a party or by which any of
their respective assets or properties are bound; (iii) result, in any material
respect, in a violation of any applicable Law; (iv) result in the creation or
imposition of any Liens on any of the properties or other assets of any Target
Company or on the Shares (other than Liens arising from actions of the
Purchaser) or (v) result in the termination, suspension, revocation, impairment,
forfeiture, nonrenewal or other adverse modification of any License or Rights of
Way or give any Governmental Authority the right to revoke, suspend, modify or
termination any material License or Right of Way.

 

(b)                                 Except as set forth in Section 2.2(b) of the
Company Disclosure Schedule (the notices and consents set forth therein,
collectively the “Seller Required Consents”), no consent, approval, waiver,
order, License or authorization of, or registration, application, qualification,
designation, declaration, filing or notification with or to, any Governmental
Authority or any other Person that is a party to a Material Contract to which
any Target Company is a party or by which any material assets or properties of
any Target Company are bound, is required to be obtained or made by any Target
Company in connection with the execution, delivery and performance by the
Company or either Seller of this Agreement or any

 

9

--------------------------------------------------------------------------------


 

other Seller Documents to which the Company or either Seller will be a party or
the consummation of the transactions contemplated hereby and thereby.

 

Section 2.3                                    Capitalization.  The Shares
collectively constitute all of the issued and outstanding equity interests of
the Company, and the Shares are legally and beneficially owned as set forth in
Section 2.3 of the Company Disclosure Schedule.  The Shares have been duly
authorized and validly issued and are fully paid up.  None of such Shares are
subject to, or have been issued in violation of, preemptive rights, rights of
first offer or first refusal or similar rights or in violation of applicable
securities Law.  Except as set forth in Section 2.3 of the Company Disclosure
Schedule, there are no Contracts to which a Target Company is a party that
relate to the ownership, voting or transfer of the Shares.  Except as set forth
in Section 2.3 of the Company Disclosure Schedule, none of the Shares are
subject to any rights of first offer or first refusal or similar rights.  Except
as set forth in Section 2.3 of the Company Disclosure Schedule, there are no
outstanding subscriptions, pre-emptive rights, options, warrants, purchase
rights, conversion rights, exchange rights or other Contracts of any kind to
acquire (including securities exercisable or exchangeable for or convertible
into) from the Company any equity interest of the Company, or obligating the
Company to issue any equity interest of the Company or, giving any Person the
right to receive from the Company any benefits or rights similar to any benefits
or rights enjoyed by or accruing to the benefit of the holders of any equity
interests of the Company (solely in their capacity as such holders).  Except as
set forth in Section 2.3 of the Company Disclosure Schedule, the Company is not
subject to any obligation (contingent or otherwise) to redeem, call, retire or
otherwise repurchase any equity interests of the Company.  None of the Target
Companies has any authorized or outstanding bonds, debentures, notes or other
Indebtedness the holders of which have the right to vote (or convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire securities
having the right to vote) with the equityholders of any Target Company on any
matter.

 

Section 2.4                                    Subsidiaries.

 

(a)                                 Section 2.4(a) of the Company Disclosure
Schedule lists the legal name and jurisdiction of incorporation, organization or
formation (as applicable) of all Company Subsidiaries and the authorized (if
applicable), issued and outstanding equity interests of each Company Subsidiary.
Each of the Company Subsidiaries is an entity duly incorporated, organized or
formed (as applicable) and validly existing under the laws of the jurisdiction
of its incorporation, organization or formation (as applicable) and has all
required power and authority to own or lease its properties and to conduct its
business as presently conducted.  Each Company Subsidiary is qualified to do
business and is in good standing (or the equivalent thereof, if any, for any
non-U.S. Company Subsidiaries) in each jurisdiction where its assets or the
nature of its business and operations requires such qualification and
authorization, except in each case, in jurisdictions where the failure to be so
qualified or in good standing (if applicable) could not be reasonably expected
to have a Material Adverse Effect.  Section 2.4(a) of the Company Disclosure
Schedule sets forth a true, correct and complete list of each jurisdiction in
which each Company Subsidiary is qualified as a foreign entity to do business. 
No Company Subsidiary is in breach of its Organizational Documents in any
material respect.

 

(b)                                 All of the issued and outstanding equity
interests of each Company Subsidiary have been duly authorized and validly
issued and are fully paid and, to the extent

 

10

--------------------------------------------------------------------------------


 

such concept is recognized in the applicable jurisdiction, non-assessable (with
the exception of the equity interests of Hibernia Atlantic Communications
(Canada) Company, a Nova Scotia unlimited company, the assessability of which is
subject to the Companies Act (Nova Scotia)), and none of such equity interests
are subject to or were issued in violation of any pre-emptive rights, rights of
first offer or first refusal or similar rights, or in violation of any
applicable securities Law.  Except as set forth in Section 2.4(b) of the Company
Disclosure Schedule, none of such equity interests is subject to any rights of
first offer, first refusal or preemptive or similar rights.  There are no
outstanding subscriptions, options, warrants, purchase rights, conversion
rights, exchange rights or other Contracts of any kind to acquire (including
securities exercisable or exchangeable for or convertible into) from any Company
Subsidiary any equity interests of any Company Subsidiary, obligating such
Company Subsidiary to issue any equity interests of such Company Subsidiary or
giving any Person the right to receive from any Company Subsidiary any benefits
or rights similar to any benefits or rights enjoyed by or accruing to the
benefit of the holders of equity interests of such Company Subsidiary (solely in
their capacity as such holders).  None of the Company Subsidiaries is subject to
any obligation (contingent or otherwise) to redeem, call, retire or otherwise
repurchase any of its equity interests.  Except as set forth in
Section 2.4(b) of the Company Disclosure Schedule, there are no Contracts to
which the Company or any Company Subsidiary is a party with respect or by which
it is bound with respect to the: (i) voting of any equity interests of any
Company Subsidiary; or (ii) transfer of, or transfer restrictions on, any equity
interests of any Company Subsidiary.  All of the outstanding equity interests of
each Company Subsidiary are directly owned of record by the Company or another
Company Subsidiary, and, except as set forth in Section 2.4(b) of the Company
Disclosure Schedule, are free and clear of any Liens other than Liens to be
released on or prior to the Closing.  Except for the Company Subsidiaries, the
Company does not own, and the Company Subsidiaries do not own, any capital stock
of, or other equity interests in, any Person.

 

Section 2.5                                    Financial Statements; No
Undisclosed Liabilities.

 

(a)                                 Attached as Section 2.5(a) of the Company
Disclosure Schedule are:  (i) the audited consolidated balance sheets of the
Company as at December 31, 2015 and December 31, 2014, together with the related
audited consolidated statements of income, equity and cash flows of the Company
for each of the years then ended, together with all related notes and schedules
thereto, accompanied by the reports thereon of the Company’s independent
auditors (the “Audited Financial Statements”); and (ii) the unaudited
consolidated balance sheet of the Company as at September 30, 2016 (the “Balance
Sheet Date”), together with the related unaudited consolidated statements of
income, equity and cash flows of the Target Companies for the nine-month period
then ended (the “Unaudited Financial Statements” and, together with the Audited
Financial Statements, the “Financial Statements”).  Each of the Financial
Statements has been prepared in accordance with GAAP consistently applied as at
the date thereof and for the periods covered thereby (subject, in the case of
the Unaudited Financial Statements, for normal year-end audit adjustments, none
of which adjustments will, individually or in the aggregate, be material, and
the omission of footnotes).  The Financial Statements fairly present in all
material respects the consolidated financial condition of the Company as of such
dates and the consolidated results of operations for the periods then ended.  No
Target Company is a party to, and no Target Company has any commitment to become
a party to, any off-balance sheet arrangements.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Except (i) as disclosed in the balance sheet
included in the Unaudited Financial Statements, (ii) as set forth in
Section 2.5(b) of the Company Disclosure Schedule or (iii) with respect to the
obligation of any Target Company to repurchase a fiber pair under the terms of
the Microsoft Documents, none of the Target Companies had at the Balance Sheet
Date, or has incurred since such date, any liabilities or obligations that would
be required to be disclosed on a consolidated balance sheet of the Company
prepared in accordance with GAAP, except for such liabilities or obligations
that:  (A) were incurred after the Balance Sheet Date in the ordinary course of
business (none of which results from or relates to any breach of Contract, tort,
infringement or violation of Law or arose out of any Proceeding except to the
extent otherwise disclosed herein); (B) are expressly permitted by this
Agreement; or (C) have been discharged or paid in full as of the date of this
Agreement, or will have been discharged or paid in full at or prior to the
Closing.

 

(c)                                  Each Target Company maintains books and
records that fairly and accurately reflect in all material respects its assets
and liabilities of a type normally reflected in such books and records.  The
Target Companies have established and documented, and maintained, adhered to and
enforced a system of internal accounting controls which have been designed to
provide reasonable assurance regarding the reliability of the financial
reporting and the preparation of financial statements (including the Financial
Statements), including policies and procedures that are designed to provide
reasonable assurance that (i) transactions have been executed only in accordance
with management’s authorization, (ii) transactions have been recorded as
necessary to permit preparation of the consolidated financial statements of the
Company in accordance with the GAAP and to maintain accountability for the
assets and liabilities of the Target Companies, (iii) receipts and expenditures
of the Target Companies have been executed only in accordance with management’s
authorization, (iv) unauthorized acquisition, disposition or use of assets is
prevented or timely detected, and (v) accounts, notes and other receivables are
recorded accurately, and procedures are implemented to effect the collection
thereof on a current and timely basis.  To the Knowledge of the Company, such
internal accounting controls are appropriate for a private company with
operations of the size and scope of the operations of the Target Companies. 
None of the Target Companies, the Company’s independent auditors or, to the
Knowledge of the Company, any current or former employee, consultant or director
of the Target Companies, has identified or been made aware of any fraud, whether
or not material, that involves any Target Company’s management or other current
or former employees, consultants, directors of any Target Company who have a
role in the preparation of financial statements or the internal accounting
controls utilized by the Target Companies, or any claim or allegation regarding
any of the foregoing.

 

(d)                                 Attached as Section 2.5(d) of the Company
Disclosure Schedule is a listing of the intercompany Indebtedness of the Company
Group as of September 30, 2016.

 

Section 2.6                                    Absence of Certain Changes. 
Since December 31, 2015 (i) there has been no Material Adverse Effect and 
(ii) except to the extent permissible during the Pre-Closing Period pursuant to
Section 5.2, the Target Companies have operated, in all material respects, in
the ordinary course of business, and there has been no:

 

(a)                                 [reserved];

 

12

--------------------------------------------------------------------------------


 

(b)                                 other than as set forth in Section 2.6(b) of
the Company Disclosure Schedule, distributions or issuances in respect of any
equity interest of the Company or redemption, call, retirement or other
repurchase of any equity interest of the Company;

 

(c)                                  material change in any of the Target
Companies’ accounting methods, practices, policies or principles, whether for
general, financial reporting or Tax purposes (including its practices with
respect to the collection of accounts receivable and the payment of accounts
payable, and the methods for calculating depreciation or amortization or any bad
debt, contingency or other reserve), other than such changes as are required by
GAAP or applicable Law;

 

(d)                                 change in any material Tax election, filing
of any amended Tax Return, entry into of any agreement (including, without
limitation, a closing agreement) with a Governmental Authority with respect to
Taxes, surrender of any right to claim a refund of Taxes, consent to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment, adoption or change to any accounting methods, practices or periods
for Tax purposes, request for any Tax ruling, entry into of any Tax sharing or
similar agreement or arrangement (excluding, for this purpose, any agreement
entered into in the ordinary course of business that is not primarily related to
Taxes) or settlement of any Tax claim or assessment;

 

(e)                                  other than as set forth in
Section 2.6(e) of the Company Disclosure Schedule, sale or other disposition, or
mortgage, pledge or imposition of any Lien (other than Permitted Liens), of or
with regard to any assets or properties of any Target Company, other than sales
of inventory in the ordinary course of business consistent with past practice or
disposal of obsolete or surplus equipment in the ordinary course of business
consistent with past practice;

 

(f)                                   other than as set forth in
Section 2.6(f) of the Company Disclosure Schedule, plan of complete or partial
liquidation or dissolution authorized, recommended or proposed;

 

(g)                                  other than as set forth in
Section 2.6(g) of the Company Disclosure Schedule, (i) the creation, incurrence,
assumption or guarantee by any Target Company of any Indebtedness (excluding any
intercompany Indebtedness) or (ii) the creation of any Lien on the assets or
properties of any Target Company, except with respect to this clause (ii) for
Permitted Liens or Liens that will be released in connection with the Closing);

 

(h)                                 except as required by applicable Law or any
Employee Benefit Plan, and except in the ordinary course of business consistent
with past practice, any material increase in the compensation or benefits of any
current or former employees, directors (or the equivalent position with respect
to foreign Subsidiaries), consultants or other service providers of any Target
Company;

 

(i)                                     except as required by applicable Law,
adoption of, termination of, or amendment to, any Employee Benefit Plan;

 

(j)                                    other than as set forth in
Section 2.6(j) of the Company Disclosure Schedule, acquisition by merger or
consolidation, or by purchase of a substantial portion of the

 

13

--------------------------------------------------------------------------------


 

assets or equity interests, or by any other manner, of any business or any
business entity by any Target Company;

 

(k)                                 delay in payment of or failure to pay when
due the trade accounts payable or other recurring expenses of any Target
Company, other than in the ordinary course of business (but this reference to
the ordinary course of business will not apply to any delayed payment or failure
to pay when due that resulted in any material penalties or late charges);

 

(l) except as set forth in Section 2.6(l) of the Company Disclosure Schedule,
modification of the terms of, discount of, set-off against or acceleration of
collection of, any accounts receivable, in each case other than in the ordinary
course of business;

 

(m)                             settlement, release or forgiving of any material
Proceeding or waiver of any right thereto;

 

(n)                                 material damage, destruction or loss, or any
claim made or filed concerning any such damage, destruction or Loss (whether or
not covered by insurance), or any condemnation or other taking, in each case
with respect to any material asset or property of any Target Company;

 

(o)                                 other than as set forth in Section 2.6(o) of
the Company Disclosure Schedule, entry by the Company or any Company Subsidiary
into a Contract to do any of the matters listed in the foregoing subsections
(a)-(n) of this Section 2.6; or

 

(p)                                 engagement in any business other than the
Hibernia Business.

 

Section 2.7                                    Title to Assets.  The Company,
directly or indirectly, owns and has good and marketable title to or, in the
case of leased properties and other assets, has valid and enforceable leasehold
interests in, all properties and other assets necessary for the conduct of the
Hibernia Business by the Target Companies as presently conducted.  All of such
properties and other assets are either reflected on the Unaudited Financial
Statements or were acquired since the Balance Sheet Date, except for properties
and other assets sold or otherwise disposed of since the Balance Sheet Date in
the ordinary course of business consistent with past practice.  Such properties
and other assets are not subject to any Liens, other than any: (a) Permitted
Liens; (b) in the case of leased properties or assets, Liens securing the lease
payments and other lease obligations, to the extent related to the property or
asset leased; or (c) Liens that will be released on or prior to the Closing. 
The assets of the Target Companies are in all material respects in good
operating condition, reasonable wear and tear excepted, and are adequate for the
purposes for which they are being used.  The assets of the Target Companies, as
a whole, are sufficient for the conduct of the Hibernia Business by the Target
Companies as presently conducted.

 

Section 2.8                                    Material Contracts.

 

(a)                                 Section 2.8(a) of the Company Disclosure
Schedule contains a true, correct and complete list of each of the following
Contracts to which any Target Company is currently a party (collectively, the
“Material Contracts”):

 

(i)                                     each Material Customer Contract;

 

14

--------------------------------------------------------------------------------


 

(ii)                                  each Material Network Contract;

 

(iii)                               each Contract not fully performed providing
for the performance of services or delivery of goods or materials by or to any
Target Company which requires consideration to be furnished, or which would
reasonably be expected to result in consideration to be furnished, by such
Target Company having an aggregate value in excess of $1,000,000 during the
twelve (12)-month period either ending or commencing on the date of this
Agreement;

 

(iv)                              each Contract for the sale or other
disposition of any of the properties or other assets of any Target Company,
other than in the ordinary course of business consistent with past practice, for
consideration in excess of $500,000;

 

(v)                                 each Contract for the acquisition of any
business or a substantial portion of the assets or stock of any business entity
(whether by merger, consolidation, purchase of stock, purchase of assets or by
any other manner), in each case involving consideration in excess of $500,000
and which requires performance after the date of this Agreement;

 

(vi)                              each Contract which, when taken together with
all purchase orders issued thereunder, involves or results in a commitment of
the Target Companies to make a capital expenditure or to purchase a capital
asset involving at least $500,000 after the date of this Agreement;

 

(vii)                           (A) each Contract under which any Target Company
is granted rights by others in Intellectual Property (other than commercial
off-the-shelf software that is made available for a total cost of less than
$40,000 per item), and (B) each Contract under which any Target Company has
granted rights to others in Intellectual Property (other than customer
agreements entered into in the ordinary course of business);

 

(viii)                        each Contract between any Target Company and any
Governmental Authority;

 

(ix)                              each Real Estate Lease and each other Contract
(including, without limitation, each deed or other similar document or
instrument) recording or otherwise evidencing a Target Company’s rights with
regard to Company Owned Real Property;

 

(x)                                 each Contract under which any Target Company
holds or operates any personal property of a third party involving an annual
commitment or payment of more than $250,000;

 

(xi)                              each Contract relating to Indebtedness of any
Target Company in a principal amount in excess of $1,000,000 or to mortgaging,
pledging or otherwise placing a Lien (other than a Permitted Lien) on any of any
Target Company’s assets or properties;

 

(xii)                           each Contract (other than any guaranty related
to the Credit and Guaranty Agreement which guaranties are being terminated at
Closing) providing for the

 

15

--------------------------------------------------------------------------------


 

guaranty by any Target Company of any Liability of any Person; or any Contract
that includes any requirement that any Target Company provide indemnification to
or otherwise support the business or Liabilities of any other Person (other than
in the ordinary course of business in connection with provision of services to
customers and the procurement of services and equipment from suppliers);

 

(xiii)                        each Contract between or among any Target Company,
on the one hand, and any Seller or any Affiliate of a Seller (other than any
Target Company) on the other hand;

 

(xiv)                       each joint venture, partnership or Contract to which
any Target Company is a party involving a sharing of profits, losses, costs or
liabilities with any Person other than a Target Company;

 

(xv)                          each collective bargaining agreement with any
labor union or other employee representative of a group of employees relating to
wages, hours or other conditions of employment;

 

(xvi)                       each Contract that contains a covenant restricting
the ability of any Target Company to compete with any Person or to engage in any
business or activity in any geographic area or pursuant to which any benefit is
required to be given or lost as a result of such competing or engaging (but
excluding nondisclosure agreements entered into in the ordinary course and which
contain provisions related to the non-solicitation of employees);

 

(xvii)                    each Contract that obligates any Target Company to
obtain all or a substantial portion of its requirements for any goods or
services from, or supply all or a substantial portion of the requirements for
any goods or services of, any other Person;

 

(xviii)                 each Contract of any Target Company that includes any
“most-favored pricing” provision;

 

(xix)                       each Contract with any director (or the equivalent
position with respect to foreign Subsidiaries), officer (or the equivalent
position with respect to foreign Subsidiaries), Employee or consultant of any
Target Company on a full-time, part-time, consulting or other basis providing
annual compensation in excess of $175,000 or, except to the extent required by
applicable Law, requiring any Target Company to pay severance or separation
payments, change in control payments, or any retention or similar transaction
bonus;

 

(xx)                          each Contract of any Target Company that includes
a “take or pay” provision that requires minimum periodic payments or payment
commitments of more than $100,000 to vendors or suppliers;

 

(xxi)                       any Contract prohibiting the creation or assumption
of any Lien upon any of the properties or assets of the Target Companies other
than restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered

 

16

--------------------------------------------------------------------------------


 

into in the ordinary course of business (provided that such restrictions are
limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses, joint venture or similar agreements, as
the case may be); and

 

(xxii)                    each Contract to enter into any of the foregoing.

 

(b)                                 Each of the Material Contracts is a legal,
valid and binding obligation of the Target Company party thereto, in full force
and effect and enforceable against such Target Company and, to the Knowledge of
the Company, the other parties thereto, in accordance with its respective terms
(but subject to the Equitable Exceptions).  Except as set forth
Section 2.8(b)(i) of the Company Disclosure Schedule, none of the Target
Companies is currently renegotiating any Material Contract or paying liquidated
damages in lieu of performance thereunder.  No Target Company is in breach or
default under, or since December 31, 2015 has received a written claim of
default or breach under, any Material Contract and, except as set forth in
Section 2.8(b)(ii) of the Company Disclosure Schedule, to the Knowledge of the
Company, none of the counterparties to any Material Contract is in breach of or
default thereunder.  Except as set forth in Section 2.8(b)(iii) of the Company
Disclosure Schedule, since December 31, 2015, no Target Company has received any
written notice of termination, modification, acceleration, cancellation or
nonrenewal of any Material Contract.

 

(c)                                  The Company has made available to the
Purchaser a true, correct and complete copy of each written Material Contract,
including all amendments, waivers, supplements or modifications thereto.  None
of the Material Contracts, and no material amendment, waiver, supplement or
modification thereto, is an oral Contract.

 

Section 2.9                                    Real Property.

 

(a)                                 Section 2.9(a) of the Company Disclosure
Schedule contains a list of all Owned Real Property of the Target Companies (the
“Company Owned Real Property”), including, with regard to each parcel of Company
Owned Real Property, the applicable street address and Target Company owner and
a description of current use.  Each of the Target Companies that owns real
property has good and marketable title to such Owned Real Property free and
clear of Liens, except for any Permitted Liens and Liens to be released on or
prior to the Closing.

 

(b)                                 Section 2.9(b) of the Company Disclosure
Schedule contains a list of all of Leased Real Property of the Target Companies
which relates to each colocation space leased by a Target Company in which more
than $250,000 of equipment is located and each office space lease (collectively,
the “Company Leased Real Property”) and each of the Real Estate Leases
corresponding to such Company Leased Real Property including, with regard to
each parcel of Company Leased Real Property, the applicable street address and
Target Company party to such Real Estate Lease, a description of current use and
an estimate of the value of equipment or other fixtures located thereon or
affixed thereto.  Each Target Company has a valid and enforceable leasehold
interest in the Company Leased Real Property, free and clear of all Liens,
except for Permitted Liens.  Each Real Estate Lease is a legal, valid and
binding obligation of the Target Company party thereto, in full force and effect
and enforceable against such Target Company and, to the Knowledge of the
Company, the other parties thereto in accordance with its

 

17

--------------------------------------------------------------------------------


 

respective terms, subject in each case to the Equitable Exceptions.  No Target
Company is in breach or default in any material respect under, or since
December 31, 2015 has received a written claim of default or breach under, or
any notification of an intention by a counterparty to terminate, modify the
terms of, accelerate, cancel or decline to renew, a Real Estate Lease and, to
the Knowledge of the Company, none of the counterparties to any Real Estate
Lease is in breach of, or default in any material respect thereunder.

 

(c)                                  The Company has made available to the
Purchaser true, complete and correct copies of the following documents relating
to Company Real Property: (i) the deed or similar instrument for each parcel of
Company Owned Real Property, (ii) each Real Estate Lease and (iii) all available
title insurance policies, title reports and title surveys.

 

(d)                                 Except as set forth on Section 2.9(d) of the
Company Disclosure Schedule, no Person other than a Target Company has any right
to use, occupy, or enjoy (pursuant to any lease, sublease, license or other
similar agreement or arrangement) any parcel of Real Property, nor has any
Target Company assigned any interest, whatsoever, in any Real property,
including any rights to purchase, use or occupy any Real Property, to any third
party.

 

(e)                                  Each Target Company that occupies or
otherwise uses Company Leased Real Property has peaceful and undisturbed
possession and use of such parcel of real property and there are no existing or
pending, or to the Knowledge of the Company, threatened, condemnation
proceedings or similar threats related to the Target Companies’ continued
possession or use of any Company Real Property.

 

(f)                                   The Company Owned Real Property and
Company Leased Real Property comprises all of the real property used by the
Target Companies in connection with the Hibernia Business as presently
conducted.  The Company Owned Real Property comprises all of the real property
owned by any Target Company in connection with the Hibernia Business.

 

Section 2.10                             Intellectual Property. 
Section 2.10(a) of the Company Disclosure Schedule lists all patents, patent
applications, trademark registrations and pending applications for trademark
registration, copyright registrations and pending applications for copyright
registration and internet domain name registrations that are owned by any Target
Company (collectively, the “Registered Company Intellectual Property”).  Each
Target Company owns (free and clear of all Liens except Permitted Liens) or has
the right to use all Intellectual Property owned by such Target Company, or used
by such Target Company in connection with its business as presently conducted
(collectively, the “Company Intellectual Property”).

 

(a)                                 Except as set forth in Section 2.10 of the
Company Disclosure Schedule:

 

(i)                                     all Registered Company Intellectual
Property is registered in the name of a Target Company, and, to the Knowledge of
the Company, is valid and enforceable, subject to Equitable Exceptions;

 

(ii)                                  there are no pending or, to the Knowledge
of the Company, threatened claims against any Target Company alleging that any
of the operation of the applicable portion of the Hibernia Business as conducted
by any Target Company, or the manufacture, sale, offer for sale, importation,
and/or use of any products and/or services

 

18

--------------------------------------------------------------------------------


 

currently performed, licensed, sold, maintained, distributed and/or otherwise
made commercially available by any Target Company (the “Products”) infringes or
violates (or in the past infringed or violated) any third party Intellectual
Property (“Third Party IP Assets”) or constitutes a misappropriation of (or in
the past constituted a misappropriation of) any Third Party IP Assets;

 

(iii)                               to the Knowledge of the Company, neither the
operation of the Hibernia Business, nor the manufacture, sale, offer for sale,
importation, and/or use of any Product infringes, violates, or misappropriates
(or in the past infringed, violated, or misappropriated) any Third Party IP
Assets;

 

(iv)                              no Target Company is a party to, and to the
Knowledge of the Company there are no, settlements, covenants not to sue,
consents, judgments, Orders or similar obligations that: (A) restrict any Target
Company’s rights to use any Intellectual Property used by such Target Company,
or (B) permit third parties to use any Company Intellectual Property;

 

(v)                                 to the Knowledge of the Company, all former
and current employees, consultants and contractors of the Target Companies who
contributed to the development of any material Company Intellectual Property
owned by any Target Company have executed written instruments with a Target
Company that assign to the Target Company all rights, title and interest in and
to any and all such material Company Intellectual Property;

 

(vi)                              to the Knowledge of the Company, there is no
infringement, violation or misappropriation by any Person of any of the Company
Intellectual Property owned by any Target Company;

 

(vii)                           the Target Companies have taken commercially
reasonable security measures to protect the confidentiality and value of all
confidential information and trade secrets owned by any Target Company or used
or held for use by any Target Company in the Hibernia Business (the “Company
Trade Secrets”), and, to the Knowledge of the Company, there has been no
unauthorized use or disclosure of any Company Trade Secret by any Person;

 

(viii)                        to the Knowledge of the Company, each Product
performs in all material respects in accordance with its documented
specifications or as the Target Companies have warranted to their customers,
except to the extent any such failure to so perform would not reasonably be
expected to have a Material Adverse Effect;

 

(ix)                              to the Knowledge of the Company, the Products
do not contain any “viruses”, “worms”, “time bombs”, “key-locks”, or any other
devices that could disrupt or interfere with the operation of the Products or
equipment upon which the Products operate, or the integrity of the data,
information or signals the Products produce in a manner adverse to the Company
or any customer, licensee or recipient; and

 

(x)                                 to the Knowledge of the Company, the
development of any Product with any free, open source, or other similar
third-party software, and the

 

19

--------------------------------------------------------------------------------


 

incorporation, linking, calling, distribution or other use in, by or with any
Product owned or exclusively developed by any Target Company of any such, open
source or other similar third-party software, does not obligate any Target
Company to disclose, make available, offer or deliver any portion of the source
code of such Product or component thereof to any third party other than the
applicable open source or other similar third-party software.

 

(b)                                 The hardware, software, computer systems,
network connectivity communication equipment, information technology systems and
other technology used by the Target Companies in the operation of the businesses
of the Target Companies as currently conducted (the “IT Systems”) operate and
perform in all material respects in accordance with their documentation and
functional specifications and are sufficient, in all material respects, for the
conduct of the business as currently conducted.  To the Knowledge of the
Company, there has been no material instances of unauthorized access to, or
intrusions or breaches of the security of, the IT Systems.  To the Knowledge of
the Company, during the past thirty-six (36) months, there have been no
failures, breakdowns or continued substandard performance in the IT Systems that
have caused material disruption or interruption in or to the conduct of the
Hibernia Business.

 

(c)                                  The Target Companies maintain policies and
procedures regarding data security, privacy and personal information that are
commercially reasonable and comply in all material respects with obligations to
customers and other data subjects and with all applicable Laws.  The
transactions contemplated to be consummated hereunder as of the Closing will not
violate any agreement between any Target Company and any third party with regard
to the use, dissemination or transfer of any personal information.  To the
Knowledge of the Company, there has been no security breach relating to, no
violation of any security policy regarding, and no unauthorized access to or
unauthorized use of, any personal information stored by or on behalf of any
Target Company.

 

Section 2.11                             Litigation.  Except as set forth in
Section 2.11 of the Company Disclosure Schedule, there are no, and since
January 1, 2015, there have not been any, Proceedings pending or, to the
Knowledge of the Company, threatened in writing against any Target Company that
has resulted or would be reasonably likely to result in more than $150,000 in
liability to the Target Companies.  Except as set forth in Section 2.11 of the
Company Disclosure Schedule, (a) there are no outstanding Orders against any
Target Company or any material asset of any Target Company and (b) there are no
unsatisfied judgments or awards against any Target Company.

 

Section 2.12                             Compliance With Law.  Except with
respect to Tax matters (as to which the sole and exclusive representations and
warranties of the Company are set forth in Section 2.6(d), Section 2.14 and
Section 2.15, the Target Companies are in compliance with applicable Law in all
material respects.  Since January 1, 2015, the Target Companies have not
received any written notice from any Governmental Authority regarding any
material violation by any Target Company of any applicable Law.

 

Section 2.13                             Environmental Matters.  Except as set
forth in the applicable subsection of Section 2.13 of the Company Disclosure
Schedule:

 

20

--------------------------------------------------------------------------------


 

(a)                                 the Target Companies are not, and for the
past five (5) years have not been, in material violation of any applicable
Environmental Law;

 

(b)                                 no Target Company has received any written
notice of any material violation by any Target Company of any applicable
Environmental Law or of any material liability of any Target Company under any
applicable Environmental Law;

 

(c)                                  the Target Companies have obtained,
maintain in full force and effect, and are not in material violation of, any
License required to be obtained and maintained by them under applicable
Environmental Law to conduct the Hibernia Business as presently conducted (the
“Environmental Permits”); and

 

(d)                                 to the Knowledge of the Company, no
Hazardous Substance is present or has been Released at, on or under any Real
Property in a manner, amount, condition or concentration that would give rise to
any material liability of any Target Company under any applicable Environmental
Law.

 

The Target Companies have made available to the Purchaser true, complete and
correct copies of all material environmental audits and assessments completed
within the past five years and in the possession of the Target Companies.

 

Section 2.14                             Employee Benefit Matters.

 

(a)                                 Section 2.14(a) of the Company Disclosure
Schedule contains an accurate and complete list of each material employee
benefit plan (whether or not an “employee benefit plan” within the meaning of
Section 3(3) of ERISA and whether or not subject to ERISA), and each retirement,
pension, supplemental income, employment, deferred compensation, medical,
dental, disability, life, severance, change-in-control, retention, vacation,
incentive bonus, fringe benefit, equity-based compensation, collective
bargaining, employee loan, and any similar plan, program, policy, agreement or
arrangement (including any funding mechanism therefor now in effect or required
in the future as a result of the transaction contemplated by this Agreement or
otherwise), contributed to, sponsored or maintained, or obligated to be
contributed to, sponsored or maintained, by any of the Target Companies or for
which any of the Target Companies has any present or future liability or
obligation and in which any current or former employee, director (or the
equivalent position with respect to foreign Subsidiaries), consultant or other
service provider of any Target Company, or any spouse, domestic partner,
dependent or beneficiary of any of them, is eligible to participate  (each an
“Employee Benefit Plan”).  Prior to the date of this Agreement, accurate and
complete copies of the following have been made available to the Purchaser:
(i) the plan document, if any, for each Employee Benefit Plan, including any
associated trust agreements and any amendments or modifications thereto; (ii) to
the extent required by applicable Law, the most recent annual report on
Form 5500 or similar document or filing filed with the IRS, the U.S. Department
of Labor or any other Governmental Authority with respect to each Employee
Benefit Plan; (iii) the most recent summary plan description provided with
respect to any Employee Benefit Plan (if legally required); (iv) the most recent
determination letter (or opinion letter) received from the IRS; (v) employment
manuals that apply to Employees; and (vi) all non-routine correspondence to and
from any Governmental Authority relating to any Employee Benefit Plan.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Each Employee Benefit Plan that is intended
to be qualified under Section 401(a) of the Code is so qualified and has
received a favorable determination letter or is otherwise entitled to rely on a
prototype plan sponsor’s opinion letter, in either case from the IRS, to the
effect that such Employee Benefit Plan satisfies the requirements of
Section 401(a) of the Code and that its related trust is exempt from taxation
under Section 501(a) of the Code.  To the Knowledge of the Company, no event has
occurred since the most recent determination letter was issued that would
reasonably be expected to result in the loss of the tax-qualified status of any
such Employee Benefit Plan.

 

(c)                                  No Employee Benefit Plan is, and except as
provided in Section 2.14(c) of the Company Disclosure Schedule, neither the
Company nor any of its ERISA Affiliates have ever sponsored, maintained or
contributed to, an employee benefit plan (as defined in Section 3(3) of ERISA)
that (i) is or was subject to Title IV of ERISA; (ii) is or was a multiemployer
plan (as defined in Sections 3(37) or 4001(a)(3) of ERISA) or a plan maintained
by more than one employer as described in Section 413(c) of the Code; or
(iii) provides, provided for or promises to provide for postretirement medical
or life insurance benefits (except as otherwise required under state or federal
benefits continuation laws) to any of the current or former employees, directors
(or the equivalent position with respect to foreign Subsidiaries) or independent
contractors of any Target Company or any spouse, domestic partner, dependent or
beneficiary of any of them.  No liability under Title IV of ERISA has been or
will be incurred by any Target Company or any of its ERISA Affiliates.

 

(d)                                 Each Employee Benefit Plan has been operated
and administered in all material respects in accordance with its terms and
applicable Law (including ERISA and the Code).  Each plan or arrangement that is
subject to Section 409A of the Code has been operated, maintained and
administered in compliance with Section 409A of the Code and no payment to be
made under any plan or arrangement is, or to the Knowledge of the Company,
subject to the penalties of Section 409A(a)(1) of the Code. No Target Company
nor, to the Knowledge of the Company, any “party in interest” or any
“disqualified person” with respect to an Employee Benefit Plan, has engaged in a
non-exempt “prohibited transaction” (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) that would reasonably be expected to result in
material liability to any Target Company under Section 406 of ERISA or
Section 4975 of the Code.  All material contributions required to be made to,
and all premiums required to be paid with respect to, the Employee Benefit Plans
have been timely made in accordance with the terms of the Employee Benefit
Plans, any applicable Contracts and applicable Laws. All material contributions
for any period ending on or before the Closing Date that are not yet due have
been or will be paid to each Employee Benefit Plan (or related trust) or accrued
in accordance with GAAP or other local Law accounting requirements, and all
premiums or other payments for all periods ending on or before the Closing Date
have and will have been timely paid with respect to each Employee Benefit Plan
that is an employee welfare benefit plan (as defined in Section 3(1) of ERISA),
including Foreign Plans, whether or not subject to ERISA.

 

(e)                                  Except as set forth in Section 2.14(e) of
the Company Disclosure Schedule, neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby could
(either alone or in conjunction with any other event): (i) result in any payment
from any Target Company becoming due to any current or former employee,
director, consultant or other service provider of any Target Company;
(ii) materially

 

22

--------------------------------------------------------------------------------


 

increase any compensation or benefits otherwise payable by any Target Company;
(iii) result in the acceleration of the time of payment or vesting of any
compensation or benefits payable by any Target Company; (iv) result in the
requirement of any Target Company to provide funding for security for any such
compensation or benefits; (v) limit the right of any Target Company to amend,
merge or terminate any Employee Benefit Plan or related trust; (vi) as of the
Closing, result in any “parachute payment” as defined in Section 280G(b)(2) of
the Code that would reasonably be expected to trigger the disallowance of a
deduction under Code Section 280G(a) or an excise tax under Code
Section 4999(a) (whether or not such payment is considered to be reasonable
compensation for services rendered); or (vii) result in a requirement to pay any
tax “gross-up” or similar “make-whole” payments to any employee, director,
consultant or other service provider of any Target Company.

 

(f)                                   Except as set forth in Section 2.14(f) of
the Company Disclosure Schedule, no employee of any Target Company is a “leased
employee” within the meaning of Section 414(n) of the Code.

 

(g)                                  There is no action, investigation, suit,
claim or Proceeding pending, or to the Knowledge of the Company, threatened in
writing against any Target Company with respect to any Employee Benefit Plan or
to the Knowledge of the Company against any fiduciary or service provider
thereof (other than routine claims for benefits).  To the Knowledge of the
Company, there is no reasonable basis for any such action, investigation, suit,
claim or Proceeding.

 

(h)                                 Each Employee Benefit Plan maintained
outside the jurisdiction of the United States (each, a “Foreign Plan”),
including any such plan required to be maintained or contributed to by
applicable Law or custom of the Relevant Jurisdiction, to the extent required to
be registered, has been registered and maintained in good standing with the
applicable regulatory authorities.  Each Foreign Plan has been maintained,
operated and administered in material compliance with its terms and the
requirements of all applicable Laws and all Foreign Plans required to be funded
have been funded in accordance with applicable Law. Without limiting the
foregoing, in respect of each Company Subsidiary which is incorporated in
England and Wales, (i) neither it nor any of its Subsidiaries is or has at any
time been an employer (for the purposes of Sections 38-51 Pensions Act 2004 of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pensions Schemes Act 1993, and (ii) neither it nor any of its
Subsidiaries is or has at any time been “connected” with or an “associate” of
(as those terms are used in Sections 39 and 43 Pensions Act 2004) such an
employer.

 

Section 2.15                             Tax Matters.

 

(a)                                 Except as set forth in Section 2.15 of the
Company Disclosure Schedule, the Target Companies have filed all income and
other material Tax Returns that they were required to file, and all such Tax
Returns were correct and complete in all material respects.  The Target
Companies have paid all Taxes due and owing by them, whether or not shown on any
Tax Return.  Except as set forth in Section 2.15 of the Company Disclosure
Schedule, no Target Company (i) is currently the beneficiary of any extension of
time within which to file any Tax Return or (ii) has waived any statute of
limitations with respect to Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Since December 2009, the Company has been
treated as a partnership for U.S. Tax purposes pursuant to an election made
under U.S. Treasury Regulations Section 301.7701-3(c).  Hibernia Atlantic U.S.
LLC and each non-U.S. Company Subsidiary (other than Hibernia Express (Ireland)
Limited, Hibernia Express (Canada) Limited and Hibernia Express (UK) Limited and
Hibernia Local Fibre Limited) is treated as an entity that is disregarded from
the Company for U.S. Tax purposes.  Each of Hibernia Express (Ireland) Limited,
Hibernia Express (Canada) Limited and Hibernia Express (UK) Limited is (and
always has been) taxable as a CFC for U.S. Tax purposes.

 

(c)                                  There are no Liens for Taxes, other than
Permitted Liens, upon the assets of any Target Company.

 

(d)                                 No Target Company has received written
notice from a Governmental Authority of a claim concerning any Tax liability of
any Target Company that has not already been resolved, and there are no pending
or, to the Knowledge of the Company, threatened actions for the assessment or
collection of Taxes owed or owing by any Target Company.

 

(e)                                  The Company has made available to the
Purchaser complete and correct copies of all Income Tax Returns and all other
material Tax Returns filed by the Target Companies for its taxable years ending
on and after December 31, 2012.  Section 2.15(e) of the Company Disclosure
Schedule identifies the Income Tax Returns and all other material Tax Returns of
the Target Companies that have been audited since January 1, 2012 or are
currently the subject of such an audit.

 

(f)                                   No Target Company (i) has been a member of
an “affiliated group”, within the meaning of Code Section 1504(a) or (ii) has
any liability for the Taxes of any other Person under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local or non-U.S. Law), as
a transferee or successor, by Contract or otherwise.

 

(g)                                  No Target Company is a party to any Tax
allocation or Tax sharing agreement.

 

(h)                                 No Target Company is or has been a party to
any “listed transaction”, as defined in Code Section 6707A and Treasury
Regulation Section 1.6011-4(b)(2).

 

(i)                                     Except as set forth in Section 2.15 of
the Company Disclosure Schedule, no written claim has ever been made by a
Governmental Authority in a jurisdiction where any Target Company does not file
Tax Returns that any Target Company (that does not file Tax Returns with and
does not pay Taxes to such jurisdiction) is or may be subject to taxation in
such jurisdiction.  No Target Company has a request for a private letter ruling,
a request for administrative relief, a request for technical advice, a request
for a change of any method of accounting, or any other request that is pending
with any Governmental Authority that relates to Taxes or Tax Returns of the
Target Companies.

 

(j)                                    Each Target Company has timely and
properly withheld all required Taxes from payments to its employees, agents,
contractors, nonresidents, shareholders and lenders, and each Target Company
timely remitted and reported all withheld Taxes to the proper Governmental
Authority in accordance with all applicable Laws.

 

24

--------------------------------------------------------------------------------


 

(k)                                 The unpaid Taxes of the Target Companies did
not, as of the Balance Sheet Date, exceed the accruals and reserves for Taxes
(excluding accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
balance sheet set forth in the Unaudited Financial Statements (rather than in
any notes thereto) and will not exceed that reserve as adjusted for operations
and transactions entered into in the ordinary course of business through the
Closing Date in accordance with the past custom and practice of the Target
Companies in filing their Tax Returns.

 

(l)                                     Except as set forth in
Section 2.15(f) of the Company Disclosure Schedule, no Target Company will be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any:  (i) change in method of accounting for a
taxable period ending on or prior to the Closing Date, (ii) use of an improper
method of accounting for a taxable period ending on or prior to the Closing
Date, (iii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or non-U.S. Law) executed on
or prior to the Closing Date, (iv) installment sale or open transaction
disposition made on or prior to the Closing Date, (v) prepaid amount or any
other income eligible for deferral under the Code or Treasury Regulations
promulgated thereunder or (vi) election under Section 108(i) of the Code prior
to the Closing Date.

 

(m)                             No Target Company is currently a party to any
joint venture, partnership or other agreement or Contract treated as a
partnership for federal income Tax purposes.

 

(n)                                 No Target Company has a permanent
establishment or conducts business through any branch other than in its country
of formation.

 

(o)                                 No Target Company (i) has recognized or is
expected to recognize any material amount of “subpart F income” as defined in
Section 952 of the Code and (ii) except for the Express Note, no non-U.S. Target
Company has any investment in “United States property” within the meaning of
Section 956 of the Code.

 

(p)                                 Each Target Company is in material
compliance with all applicable transfer pricing Laws, including the use of an
arm’s length or similar amount for related person charges, and the execution and
maintenance of contemporaneous documentation substantiating the transfer pricing
practices and methodology of the Target Companies.

 

(q)                                 No Target Company is a party to a gain
recognition agreement under Section 367 of the Code.

 

(r)                                    There is no obligation on the part of
Company to pay any Taxes arising under the Laws of India relating to the
consummation of the transactions contemplated by this Agreement (“India
Transaction Taxes”).  Accordingly, Purchaser is not obligated to make any
withholding or remittance of any India Transaction Taxes.

 

Section 2.16                             Employees; Labor Matters.

 

(a)                                 Section 2.16(a) of the Company Disclosure
Schedule sets forth (i) all of the employees of the Target Companies as of the
date of this Agreement (the “Employees”),

 

25

--------------------------------------------------------------------------------


 

including each such Employee’s: name, job title, current annual salary and
commissions received through September 30, 2016, indication whether each such
employee is paid on a salary, hourly and/or commission basis; classification as
exempt or nonexempt under wage and hour laws; and business location; and (ii) a
complete and accurate list of all of the independent contractors, consultants,
temporary employees, leased employees or other agents employed or used by each
Target Company and classified by any  Target Company as other than employees, or
compensated other than through wages paid by the Target Company through the
Target Company’s payroll department (“Contingent Workers”), showing for each
Contingent Worker such individual’s role in the business, fee or compensation
arrangements and other contractual terms with each Target Company. To the
Knowledge of the Company, no Employee is a party to, or is otherwise bound by,
any agreement or arrangement, including any confidentiality, nonsolicitation,
non-competition other restrictive covenant agreement, or other agreement, that
in any way adversely affects or restricts the performance of such Employee’s
duties.

 

(b)                                 No Target Company is, or within the past
three (3) years has been, a party to, or otherwise obligated under, any
collective bargaining agreement or other agreement with any labor union or other
labor organization.  Since January 1, 2015, there have been no strikes, work
stoppages, slowdowns or lockouts pending or, to the Knowledge of the Company,
threatened in writing, that involve the employees or Contingent Workers of the
Target Companies.  Except as set forth in Section 2.16(b) of the Company
Disclosure Schedule, there are no, and within the past three (3) years there
have not been any, Proceedings, grievances, claims, complaints or charges
pending or, to the Knowledge of the Company, threatened in writing against any
Target Company with respect to any employment or labor matters, including
without limitation with respect to wage and hour matters, the classification of
Contingent Workers, discrimination, retaliation and restrictive covenant
matters.

 

(c)                                  Each Target Company currently classifies
and has properly classified each of its employees as exempt or non-exempt for
the purposes of the Fair Labor Standards Act and state, local or any applicable
foreign wage and hour laws, and is and has been otherwise in material compliance
with such laws.  To the extent that any Contingent Workers are engaged by any
Target Company, the Company currently classifies and has properly classified and
treated them as Contingent Workers (as distinguished from Form W-2 employees (or
its foreign equivalent)) in accordance with applicable law and for the purpose
of all employee benefit plans and perquisites.

 

(d)                                 Each Target Company is, and for the past
three (3) years has been, in material compliance with all applicable laws and
regulations respecting labor and employment matters, including fair employment
practices, workplace safety and health, work authorization and immigration,
unemployment compensation, the classification of Contingent Workers, workers’
compensation, affirmative action, terms and conditions of employment, employee
leave and wages and hours, including payment of minimum wages and overtime.

 

(e)                                  No Target Company is experiencing or
anticipates experiencing a “plant closing,” “business closing,” or “mass layoff”
or similar group employment loss as defined in the federal Worker Adjustment and
Retraining Notification Act (the “WARN Act”) or any similar state, local or
foreign law or regulation affecting any site of employment of any Target Company
or one or more facilities or operating units within any site of employment or
facility of any

 

26

--------------------------------------------------------------------------------


 

Target Company within ninety (90) days of the date hereof.  During the ninety
(90) day period preceding the date hereof, no more than ten (10) employees or
Contingent Workers of the Target have suffered an “employment loss” as defined
in the WARN Act with respect to any Target Company.

 

Section 2.17                             Licenses and Approvals; Rights-of-Way. 
Except as set forth on Section 2.17 of the Company Disclosure Schedule, no
suspension, termination, revocation, forfeiture, nonrenewal, cancellation or
modification is pending, or to the Knowledge of the Company, threatened with
respect to any material Licenses or Rights-of-Way of any Target Company or give
rise to any order of forfeiture or material monetary penalty.  Each Target
Company holds all Licenses and Rights-of-Way necessary for the Target Companies
in all material respects to operate the Hibernia Networks, engage in all
activities necessary for operation of the Hibernia Networks and conduct the
Hibernia Business in compliance with applicable Law and any Order applicable to
any Target Company or any of its assets or properties.  There are no Proceedings
pending, or to the Knowledge of the Company, threatened that (a) question or
contest the validity of, or seek the revocation, nonrenewal or suspension of,
any material Licenses or Rights-of-Way of any Target Company or (b) seek the
imposition of any material condition, administrative sanction, modification or
amendment with respect to any material Licenses or Rights-of-Way of any Target
Company.  No material License or Right-of-Way held by any Target Company since
January 1, 2015 has been revoked or, to the Knowledge of the Company, is
threatened to be revoked or otherwise terminated or adversely modified.  As of
the date of this Agreement, the Company has no reason to believe that such
Licenses and Rights-of-Way will not be renewed in the ordinary course. 
Section 2.17 of the Company Disclosure Schedule sets forth, as of the date of
this Agreement, a list of the Licenses and Rights-of-Way held by the Target
Companies material to the operation of the Hibernia Networks, including the
entity holding such License or Right-of-Way, the Governmental Authority or other
entity granting such License or Right-of-Way, and the expiration date (if any);
each of such Licenses and Rights-of-Way is in full force and effect and no
Target Company is in default of, or violation in any material respect
thereunder.  The term “Licenses” as included in this Section 2.17 excludes U.S.
Communications Licenses and Foreign Communications Licenses.

 

Section 2.18                             Communications Matters.

 

(a)                                 U.S. Communications Matters.

 

(i)                                     Section 2.18(a)(i) of the Company
Disclosure Schedule sets forth a list of U.S. Communications Licenses, including
the licensee, file number, call sign, or other designation, as applicable, and
the expiration date of each U.S. Communications License held by any Target
Company, or pursuant to which such Person is authorized to engage in any
activity subject to the jurisdiction of a local, state or federal U.S.
Governmental Authority, listed separately for each such Governmental Authority
that granted or issued such U.S. Communications License.  The Target Companies
hold all U.S. Communications Licenses necessary for the Target Companies in all
material respects to operate the U.S. portion of the Hibernia Networks, engage
in all activities necessary for the operation of the U.S. portion of the
Hibernia Networks and conduct the U.S. portion of the Hibernia Business.  The
U.S. Communications Licenses are in full force and effect and constitute the
valid, legal, binding and enforceable obligation of the

 

27

--------------------------------------------------------------------------------


 

Target Company that is a party thereto (subject to the Equitable Exceptions). 
The Target Companies, the operation of the U.S. portion of the Hibernia
Networks, and the conduct of the U.S. portion of the Hibernia Business and all
other activities using the U.S. Communications Licenses, are in compliance in
all material respects with the U.S. Communications Licenses, and no suspension,
modification, termination or cancellation of any of the U.S. Communications
Licenses is pending or, to the Knowledge of the Company threatened.

 

(ii)                                  Except as set forth on
Section 2.18(a)(ii) of the Company Disclosure Schedule, the operation of the
U.S. portion of the Hibernia Networks and the conduct of the U.S. portion of the
Hibernia Business are in material compliance with the U.S. Communications Laws,
including any laws restricting foreign ownership of a telecommunications
company.  All required material reports, fees, including all regulatory
assessments, filings, applications, notices, and other submissions of the Target
Companies to the FCC and any U.S. Governmental Authority with jurisdiction over
telecommunications matters, are true, correct and complete in all material
respects and have been filed and paid.  No Target Company has received any
written notice, or has any Knowledge that the U.S. portion of the Hibernia
Networks or the conduct of the U.S. portion of the Hibernia Business is not or
has failed to be in compliance in all material respects with the U.S.
Communications Laws or the U.S. Communications Licenses.  No material
deficiencies have been asserted by the FCC, any other U.S. Governmental
Authority, or any other Person with respect to any aspect of the Hibernia
Network or the Hibernia Business subject to the jurisdiction of the FCC or such
U.S. Governmental Authority, which have not been timely cured or are in the
process of being timely cured.  No event has occurred and is continuing which
could reasonably be expected to result in the imposition of a material
forfeiture or the suspension, revocation, termination or adverse modification of
any U.S. Communications License or materially or adversely affect any rights of
any Target Company or any holder thereunder.

 

(iii)                               The FCC does not have jurisdiction over the
non-U.S. portion of the Hibernia Networks and no U.S. Communications Licenses
are required for operation of the non-U.S. portion of the Hibernia Networks
under FCC Rules.

 

(iv)                              Each Target Company is in compliance in all
material respects with each of the CALEA Requirements, CPNI Requirements and USF
Requirements that are, in each case, applicable to such Person, the U.S.
portions of the Hibernia Network or the conduct of the U.S. portions of the
Hibernia Business.  All required material reports, fees, filings, applications
and other submissions of the Target Companies to the FCC, the Universal Service
Administrative Company, and any other U.S. Governmental Authority, or any other
entity with respect to such requirements are true, correct and complete in all
material respects and have been timely filed.  Each Target Company has timely
taken all actions necessary to comply in all material respects with each of the
foregoing CALEA Requirements, CPNI Requirements and USF Requirements, as
applicable.

 

(v)                                 Except as set forth on Section 2.18(a)(v) of
the Company Disclosure Schedule, no Target Company has received any written
notice or has any Knowledge that it is not or has failed to be in compliance in
all material respects with any

 

28

--------------------------------------------------------------------------------


 

of the CALEA Requirements, CPNI Requirements, or USF Requirements that are
applicable to such Person, the Hibernia Network or the conduct of the Hibernia
Business.  No material deficiencies have been asserted by the FCC, any U.S.
Governmental Authority, or any other Person with respect to such requirements
which have not been timely cured.

 

(b)                                 Foreign Communications Matters.

 

(i)                                     Section 2.18(b)(i) of the Company
Disclosure Schedule sets forth a list of the material Foreign Communications
Licenses, including the licensee, file number, call sign, or other designation,
as applicable, and the expiration date of each material Foreign Communications
License held by a Target Company, or pursuant to which such Person is authorized
to engage in any activity subject to the jurisdiction of any non-U.S.
Governmental Authority, listed separately for each such Governmental Authority
that granted or issued such Foreign Communications License.  Except for the
Foreign Communications Licenses listed on Section 2.18(b) of the Company
Disclosure Schedule as “pending” which have been applied for by any Target
Company but not yet received, each of the Target Companies holds all Foreign
Communications Licenses necessary for the Target Companies in all material
respects to operate the non-U.S. portion of the Hibernia Networks, engage in all
activities necessary for the operation of the non-U.S. portion of the Hibernia
Networks and conduct the non-U.S. portion of the Hibernia Business.

 

(ii)                                  The Foreign Communications Licenses were
validly issued, are in full force and effect without conditions except for such
conditions as are generally applicable to holders of such Foreign Communications
Licenses and constitute the valid, legal, binding and enforceable obligation of
the Target Company that is a party thereto (subject to the Equitable
Exceptions).  The Target Companies, the operation of the non-U.S. portion of the
Hibernia Networks, and the conduct of the non-U.S. portion of the Hibernia
Business and all other activities using the Foreign Communications Licenses, are
in compliance in all material respects with the Foreign Communications Licenses,
and no suspension, modification, termination or cancellation of any of the
Foreign Communications Licenses is pending or, to the Knowledge of the Company,
threatened.

 

(iii)                               Except as set forth on
Section 2.18(b)(iii) of the Company Disclosure Schedule), the operation of the
Hibernia Networks and the conduct of the Hibernia Business are in material
compliance with the Foreign Communications Laws, including any laws restricting
foreign ownership of a telecommunications company.  All required material
reports, fees and administrative charges, including all regulatory assessments,
filings, applications, notices, and other submissions of the Target Companies to
any non-U.S. Governmental Authority with jurisdiction over telecommunications
matters, are true, correct and complete in all material respects and have been
filed and paid.  No Target Company has received any written notice, or has any
Knowledge that the non-U.S. portion of the Hibernia Networks or the conduct of
the non-U.S. portion of the Hibernia Business is not or has failed to be in
compliance in all material respects with the Foreign Communications Laws or the
Foreign Communications Licenses.  No material deficiencies have been asserted by
any non-U.S.

 

29

--------------------------------------------------------------------------------


 

Governmental Authority or any other Person with respect to any aspect of the
Hibernia Network or the Hibernia Business subject to the jurisdiction of such
non-U.S. Governmental Authority, which have not been timely cured or are in the
process of being timely cured.  No event has occurred and is continuing which
could reasonably be expected to result in the imposition of a material
forfeiture or the suspension, revocation, termination or adverse modification of
any material Foreign Communications License or materially or adversely affect
any rights of the Target Companies or any holder thereunder.

 

(iv)                              Except as set forth on Section 2.18(b)(iv) of
the Company Disclosure Schedule, no Target Company has received any written
notice or has any Knowledge that it is not or has failed to be in compliance in
all material respects with any foreign requirements equivalent to the CALEA
Requirements, CPNI Requirements or USF Requirements that are applicable to such
Person, the Hibernia Network or the conduct of the Hibernia Business.  No
material deficiencies have been asserted by any Governmental Authority or any
other Person with respect to such requirements which have not been timely cured.

 

Section 2.19                             Insurance.  Section 2.19(a) of the
Company Disclosure Schedule sets forth a true, correct and complete list of all
insurance policies maintained by the Target Companies. The Company has made
available to the Purchaser true, correct and complete copies of such insurance
policies, including all amendments, waivers, supplements or modifications
thereto.  All such policies are in full force and effect, and all premiums with
respect to such insurance policies have been paid in accordance with the terms
and conditions of such insurance policies.  The Target Companies are in
compliance in all material respects with all other terms and conditions of such
insurance policies; and:  (a) no material dispute exists with any insurance
carrier with respect to the scope of any insurance coverage; and (b) no Target
Company has received any written notice of cancellation, termination or
reduction in coverage or any other written indication that any such insurance
policy is no longer in full force and effect or will not be renewed.  To the
Knowledge of the Company, (i) no Target Company has done or omitted to do
anything that might render any such policy void or unenforceable or otherwise
limit, prejudice or reduce recovery under any such policy and (ii) no other
circumstance exists that might render any such policy void or unenforceable or
otherwise limit, prejudice or reduce recovery under any such policy.  Except as
set forth on Section 2.19(b) of the Company Disclosure Schedule, none of the
Target Companies has made any claim under any such policy since January 1, 2015
with respect to which an insurer has, in a written notice to a Target Company,
questioned, denied or disputed or otherwise reserved its rights with respect to
coverage.

 

Section 2.20                             No Improper Payments to Foreign
Officials; Compliance with Trade Laws.

 

(a)                                 For the last five (5) years, (i) the Target
Companies have complied with the U.S. Foreign Corrupt Practices Act of 1977, as
amended (15 U.S.C. §§ 78a et seq. (1997 and 2000)) and any other applicable
foreign or domestic anticorruption or anti-bribery Laws (collectively, the
“Fraud and Bribery Laws”), and (ii) neither the Company, any Company Subsidiary,
directors, or officers, nor, to the Knowledge of the Company, any employees,
agents

 

30

--------------------------------------------------------------------------------


 

or other representatives acting on behalf of the Company or any Company
Subsidiary have, directly or indirectly, in each case, in violation of the Fraud
and Bribery Laws (A) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity,
(B) offered, promised, paid or delivered any fee, commission or other sum of
money or item of value, however characterized, to any finder, agent or other
party acting on behalf of or under the auspices of a governmental or political
employee or official or governmental or political entity, political agency,
department, enterprise or instrumentality, in the United States or any other
country, (C) made any payment to any customer or supplier, or to any officer,
director, partner, employee or agent of any such customer or supplier, for the
unlawful sharing of fees to any such customer or supplier or any such officer,
director, partner, employee or agent for the unlawful rebating of charges, or
(D) engaged in any other unlawful reciprocal practice, or made any other
unlawful payment or given any other unlawful consideration to any such customer
or supplier or any such officer, director, partner, employee or agent.

 

(b)                                 For the last five (5) years, the Target
Companies have complied in all material respects with all applicable laws and
regulations (collectively, the “Foreign Trade Laws”) (i) governing imports,
exports, deemed exports, and transfers of goods, services, technology, software,
or any other items into or from the United States or any foreign country
(including without limitation, the Export Administration Regulations and the
International Traffic in Arms Regulations), and (ii) relating to economic
sanctions or embargoes (including without limitation, U.S. sanctions regulations
administered by the U.S. Department of Treasury, Office of Foreign Assets
Control), corrupt practices, money laundering, and compliance with unsanctioned
foreign boycotts.

 

(c)                                  No Governmental Authority has notified any
Target Company of any actual or alleged violation or breach of the Fraud and
Bribery Laws or Foreign Trade Laws.  To the Knowledge of the Company, no Target
Company is under investigation for alleged violation(s) of the Fraud and Bribery
Laws or Foreign Trade Laws.

 

Section 2.21                             Affiliate Transactions.  Except as set
forth in Section 2.21 of the Company Disclosure Schedule, no Target Company is a
party, directly or indirectly, to any Contract, business arrangement or business
relationship with any Seller or with any Affiliate of any Seller (excluding in
each case the Target Companies), or with any director, officer, management-level
employee, limited liability company manager or managing director (or functional
equivalent of any of the foregoing) of any Target Company, or any of the
immediate family members of any of the foregoing.

 

Section 2.22                             Brokers.  Except as set forth in
Section 2.22 of the Company Disclosure Schedule, no Target Company is or will be
obligated to pay any brokerage, finder’s or similar fee or commission in
connection with the transactions contemplated by this Agreement.

 

Section 2.23                             Bank Accounts.  Section 2.23 of the
Company Disclosure Schedule sets forth the names and locations of all banks,
trust companies, savings and loan associations and other financial institutions
at which the Target Companies maintain any deposit or checking account, the
account numbers of all such accounts and the names of all persons authorized to
draw thereon or make withdrawals therefrom.

 

31

--------------------------------------------------------------------------------


 

Section 2.24                             Accounts Receivable and Accounts
Payable.  The accounts receivable of the Target Companies arose from bona fide
transactions entered into in the ordinary course of business and, except as set
forth in Section 2.24 of the Company Disclosure Schedule, to the Knowledge of
the Company’s, as of the date hereof there is no amount in excess of $50,000
that is subject to any contest, claim, defense or right of setoff that has been
asserted or threatened under any Contract with any account debtor.  No Contract
concerning any deduction, discount or other deferred price or quantity
adjustment has been entered into with respect to any of the accounts receivable
of the Target Companies.  Except as set forth in Section 2.24 of the Company
Disclosure Schedule, as of the date hereof, no accounts payable have been
outstanding for more than sixty (60) days.

 

Section 2.25                             Customers and Vendors.

 

(a)                                 Section 2.25(a) of the Company Disclosure
Schedule sets forth a true, correct and complete list of the thirty (30) largest
(by dollar volume) customers of the Target Companies during the year ended
December 31, 2015, and during the period commencing on January 1, 2016 and
ending on September 30, 2016 (such customers, the “Significant Customers”), and
sets forth for each Significant Customer the amount of revenue received by the
Target Companies from such customer during the year ended December 31, 2015 and
during the period commencing on January 1, 2016 and ending on September 30,
2016.

 

(b)                                 Section 2.25(b) of the Company Disclosure
Schedule sets forth sets forth a true, correct and complete list of the thirty
(30) largest (by dollar volume) vendors to the Target Companies during the year
ended December 31, 2015, and during the period commencing on January 1, 2016 and
ending on September 30, 2016 (such customers, the “Significant Vendors”), and
sets forth for each Significant Vendor the amount paid by the Target Companies
to such vendor during the  year ended December 31, 2015 and during the period
commencing on January 1, 2016 and ending on September 30, 2016.

 

(c)                                  Except as set forth on Section 2.25(c) of
the Company Disclosure Schedule, no Significant Customer or Significant Vendor
has since December 31, 2015 (i) canceled or otherwise terminated, or, to the
Knowledge of the Company, threatened to cancel or otherwise terminate or not
renew, its relationship with the Target Companies, (ii) made a material adverse
change in, or, to the Knowledge of the Company, threatened to make a material
adverse change in, the dollar amount of its business with the Target Companies
or (iii) requested or received a material decrease in the price paid to (with
respect to Significant Customers) or increase in the prices charged to (in the
case of Significant Vendors) any of the Target Companies.  Except as set forth
on Section 2.25(c) of the Company Disclosure Schedule, since Balance Sheet Date,
no Target Company has been involved in any material dispute with any Significant
Customer or Significant Vendor that would have the effect of materially and
adversely affecting the commercial relationship between such Target Company, on
the one hand, and the Significant Customer or Significant Vendor, as applicable,
on the other hand.

 

Section 2.26                             Books and Records.  The minute books of
the Target Companies contain records that in all material respects are complete
and reasonably accurate records of all meetings and other corporate actions of
the board of directors/members (or the equivalent position with

 

32

--------------------------------------------------------------------------------


 

respect to foreign Subsidiaries), any committees thereof and the equityholders
of the Target Companies since January 1, 2014.

 

Section 2.27                             Investment Company Status.  None of the
Company or any other Target Company is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 2.28                             Independent Investigation; No Other
Representations and Warranties.  The Company acknowledges and agrees that in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and upon the representations and warranties of the Purchaser
expressly set forth in Article IV and the other Purchaser Documents.  The
Company acknowledges and agrees that the Purchaser is not making any
representations or warranties whatsoever, express or implied, beyond those
expressly set forth in Article IV and in the other Transaction Documents.  THE
COMPANY SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER SET FORTH IN ARTICLE IV AND IN
THE OTHER PURCHASER DOCUMENTS, NONE OF THE PURCHASER OR ANY OTHER PERSON
(INCLUDING, ANY SHAREHOLDER, MEMBER, OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF ANY
OF THE FOREGOING, WHETHER IN ANY INDIVIDUAL, CORPORATE OR ANY OTHER CAPACITY) IS
MAKING, AND THE COMPANY IS NOT RELYING ON, ANY REPRESENTATIONS, WARRANTIES,
WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY
MATTER CONCERNING THE PURCHASER, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EACH SELLER

 

Each Seller, severally but not jointly, represents and warrants to the Purchaser
as to itself, as of the date of this Agreement, as follows:

 

Section 3.1                                    Formation; Existence; Good
Standing; Authority; Enforceability.

 

(a)                                 Such Seller is a corporation or limited
liability company (including an S.A.R.L. under Luxemburg Law) (as applicable)
duly incorporated, organized or formed and validly existing under the laws of
the jurisdiction of its incorporation, organization or formation, and has all
required entity power and authority to own the Shares and to conduct its
business as presently conducted. Such Seller is duly licensed or qualified to do
business and is in good standing under the laws of each other jurisdiction where
its assets or the nature of its business and operations requires such license,
qualification or good standing (if applicable), except where the failure to be
so licensed or qualified or to be in good standing would not reasonably be
expected to have a material adverse effect on the ability of such Seller to
perform its obligations under this Agreement and the other Seller Documents to
which it will be a party or to consummate the transactions contemplated hereby
and thereby.

 

33

--------------------------------------------------------------------------------


 

(b)                                 Such Seller has all required corporation or
limited liability company (including an S.A.R.L. under Luxemburg Law) (as
applicable) power and authority to execute and deliver this Agreement and the
other Seller Documents to which it will be a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance by such Seller of this
Agreement and the other Seller Documents to which it is or will be a party and
the consummation of the transactions contemplated hereby and thereby, have been
duly authorized by all required action on the part of such Seller.

 

(c)                                  This Agreement has been duly and validly
executed and delivered by such Seller, and each other Seller Document to be
executed and delivered by such Seller will be duly and validly executed and
delivered by such Seller.  Assuming due authorization, execution and delivery by
the Purchaser, the Company, the other Seller and the Seller Representative, this
Agreement constitutes, and each such other Seller Document to which it is or
will be a party will constitute at the Closing, a legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, except for the Equitable Exceptions.

 

Section 3.2                                    No Conflicts; Consents.

 

(a)                                 Assuming the Seller Required Consents are
filed and, if applicable, obtained prior to the Closing, the execution and
delivery by such Seller of this Agreement does not, the execution and delivery
by such Seller of the other Seller Documents to be executed and delivered by
such Seller will not, the performance by such Seller of this Agreement and such
other Seller Documents will not, and the consummation of the transactions
contemplated hereby and thereby will not:  (i) violate or conflict with the
Organizational Documents of such Seller in any material respect; (ii) result, in
any material respect, in a violation of any Law applicable to such Seller; or
(iii) result in the creation or imposition of any Liens on any of the properties
or other assets of such Seller (including the Shares owned by such Seller).

 

(b)                                 Except as set forth in Section 3.2(b) of the
Seller Disclosure Schedule, no consent, approval, waiver, Order, license or
authorization of, or registration, application, qualification, designation,
declaration, filing or notification with or to, any Governmental Authority or
any other Person is required to be obtained or made by such Seller in connection
the execution, delivery and performance by such Seller of this Agreement and the
other Seller Documents to which such Seller will be a party, the performance by
such Seller under this Agreement and each such other Seller Document, and the
consummation of the transactions contemplated hereby and thereby.

 

Section 3.3                                    Title to Shares.  Except as set
forth in Section 3.3 of the Seller Disclosure Schedule (with respect to Liens
that will be discharged at Closing), such Seller is the legal and beneficial
owner of such Seller’s Shares and has good and marketable title to such Seller’s
Shares, free and clear of all Liens, except as to restrictions of general
applicability imposed by applicable securities Laws.  Except as set forth in
Section 3.3 of the Seller Disclosure Schedule, there are no Contracts between
such Seller and any other Person with respect to the acquisition, disposition or
voting of, or other matters pertaining to, any of the Shares owned by such
Seller.  Such Seller has the power and authority to sell, transfer, assign and
deliver the Shares owned by such Seller as provided in this Agreement, and such
sale, transfer, assignment and delivery will

 

34

--------------------------------------------------------------------------------


 

convey to the Purchaser good and marketable title to such Shares, free and clear
of all Liens, other than restrictions of general applicability imposed by
applicable securities Laws and those imposed on the Shares by the Purchaser.

 

Section 3.4                                    Litigation.  There is no
Proceeding pending or, to the Knowledge of such Seller, threatened in writing
against such Seller, that:  (a) could affect the enforceability of this
Agreement or any other Seller Document to which such Seller will be a party or
any action taken or to be taken by such Seller in connection herewith or
therewith; (b) seeks to enjoin the consummation of the transactions contemplated
hereby and thereby; or (c) would reasonably be expected to have, individually or
together with any other such Proceedings, a material adverse effect on the
ability of such Seller to consummate the transactions contemplated hereby and
thereby.

 

Section 3.5                                    Brokers.  Except as set forth on
Section 3.5 of the Seller Disclosure Schedule, such Seller is not and will not
be obligated to pay any brokerage, finder’s or similar fee or commission in
connection with the transactions contemplated by this Agreement.

 

Section 3.6                                    Independent Investigation; No
Other Representations and Warranties.  Each Seller acknowledges and agrees that
in making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and upon the representations and warranties of the Purchaser
expressly set forth in Article IV and the other Purchaser Documents.  Such
Seller acknowledges and agrees that the Purchaser is not making any
representations or warranties whatsoever, express or implied, beyond those
expressly set forth in Article IV and in the other Purchaser Documents.  SUCH
SELLER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES OF THE PURCHASER SET FORTH IN ARTICLE IV AND IN THE OTHER
PURCHASER DOCUMENTS, NONE OF THE PURCHASER OR ANY OTHER PERSON (INCLUDING, ANY
SHAREHOLDER, MEMBER, OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF ANY OF THE
FOREGOING, WHETHER IN ANY INDIVIDUAL, CORPORATE OR ANY OTHER CAPACITY) IS
MAKING, AND SUCH SELLER IS NOT RELYING ON, ANY REPRESENTATIONS, WARRANTIES,
WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY
MATTER CONCERNING THE PURCHASER, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to the Sellers, as of the date of this
Agreement and as of the Closing, as follows:

 

Section 4.1                                    Formation; Existence; Good
Standing; Authority; Enforceability.

 

(a)                                 The Purchaser is a corporation duly
incorporated, organized or formed and validly existing under the laws of the
State of Delaware, and has all required corporate power and authority to own or
lease its properties and other assets and to conduct its business as

 

35

--------------------------------------------------------------------------------


 

presently conducted.  The Purchaser is duly licensed or qualified to do business
and is in good standing under the laws of each other jurisdiction where its
assets or the nature of its business and operations requires such license,
qualification or good standing (if applicable), except where the failure to be
so licensed or qualified or to be in good standing would not reasonably be
expected to have a material adverse effect on the ability of the Purchaser to
perform its obligations under this Agreement, the Escrow Agreement, the
Subscription Agreements and the other documents to be executed and delivered by
the Purchaser under this Agreement (collectively, the “Purchaser Documents”) or
to consummate the transactions contemplated hereby and thereby.

 

(b)                                 The Purchaser has all required corporate
power and authority to execute and deliver this Agreement and the other
Purchaser Documents, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance by the Purchaser of this Agreement and the other
Purchaser Documents, and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by all required corporate action
on the part of the Purchaser.  Without limiting the foregoing, the execution of
this Agreement and the performance by the Purchaser of its obligations under
this Agreement and any other Purchaser Documents to which the Purchaser is a
party, including the issuance and delivery of Purchaser Stock hereunder, does
not and will not require the approval of the Purchaser’s equity holders.

 

(c)                                  This Agreement has been duly and validly
executed and delivered by the Purchaser, and each other Purchaser Document will
be duly and validly executed and delivered by the Purchaser.  Assuming due
authorization, execution and delivery by the Company, the Sellers and Seller
Representative, this Agreement constitutes, and each other Purchaser Document
will constitute, a legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except for the
Equitable Exceptions.

 

Section 4.2                                    No Conflicts; Consents.

 

(a)                                 Assuming the Purchaser Required Consents are
filed and, if applicable, obtained prior to the Closing, the execution and
delivery by the Purchaser of this Agreement does not, the execution and delivery
by the Purchaser of the other Purchaser Documents will not, and the consummation
of the transactions contemplated hereby and thereby will not:  (i) violate or
conflict with the Organizational Documents of the Purchaser; (ii) with or
without the giving of notice or the lapse of time, constitute a material breach
of or result in a material default under, or result in any other party thereto
having a right of termination, cancellation or acceleration under, any material
Contract to which the Purchaser is a party or by which any of the Purchaser’s
properties and other assets are bound; or (iii) result, in any material respect,
in a violation of any Law applicable to the Purchaser.

 

(b)                                 Except as set forth in Section 4.2(b) of the
Purchaser Disclosure Schedule (the notices and consents set forth therein,
collectively the “Purchaser Required Consents”), and filings and notifications
to the SEC, The New York Stock Exchange or the Purchaser’s transfer agent
incidental to the Purchaser’s status as a public company with shares listed on
The New York Stock Exchange, no consent, approval, waiver, Order, license or
authorization of, or registration, application, qualification, designation,
declaration, filing or notification with or to,

 

36

--------------------------------------------------------------------------------


 

any Governmental Authority or any other Person is required to be obtained or
made by the Purchaser in connection the execution, delivery and performance by
the Purchaser of this Agreement and the other Purchaser Documents, the
performance by the Purchaser under this Agreement and each other Purchaser
Document, and the consummation of the transactions contemplated hereby and
thereby.

 

Section 4.3                                    Litigation.  There is no
Proceeding pending or, to the Knowledge of the Purchaser, threatened against the
Purchaser, that: (a) could affect the enforceability of this Agreement or any
other Purchaser Document or any action taken or to be taken by the Purchaser in
connection herewith or therewith; (b) seeks to enjoin the consummation of the
transactions contemplated hereby and thereby; or (c) would reasonably be
expected to have, individually or together with any other such Proceedings, a
material adverse effect on the ability of the Purchaser to consummate the
transactions contemplated hereby and thereby.

 

Section 4.4                                    Brokers.  Except as set forth on
Section 4.4 of the Purchaser Disclosure Schedule, the Purchaser is not and will
not be obligated to pay any brokerage, finder’s or similar fee or commission in
connection with the transactions contemplated by this Agreement.

 

Section 4.5                                    Financial Ability to Perform.

 

(a)                                 Attached hereto as Exhibit B is a true and
complete copy of an executed debt commitment letter and related term sheets (the
“Debt Commitment Letter”), entered into on or prior to the date hereof, from the
Debt Financing Sources pursuant to which, and subject to the terms and
conditions of which, the Debt Financing Sources have committed, subject to the
Debt Financing Conditions, to provide loans in the amounts set forth therein for
the purposes of consummating the transactions contemplated by this Agreement on
the Closing Date, and to pay the fees and expenses of the Purchaser in
connection with the negotiation, execution and delivery of this Agreement and
the definitive documents contemplated in the Debt Commitment Letter and the
consummation of the transactions contemplated hereby and thereby (the “Debt
Financing”).  The net proceeds from the Debt Financing (including after giving
effect to all “flex” provisions contained therein), together with cash on hand
of the Purchaser, will be sufficient to consummate the transactions contemplated
by this Agreement, including without limitation, the payment of any fees and
expenses payable hereunder on the Closing Date by the Purchaser.

 

(b)                                 The Debt Commitment Letter is in full force
and effect as of the date of this Agreement and is the legal, valid and binding
obligation of the Purchaser and, to the Knowledge of Purchaser, each of the
other parties thereto, and enforceable in accordance with the terms and
conditions thereof, except as may be limited by the Equitable Exceptions.  As of
the date of this Agreement, (i) the Debt Commitment Letter has not been
terminated, amended, supplemented or modified in any respect, and no amendment
to the Debt Commitment Letter is contemplated, and (ii) none of the commitments
set forth in the Debt Commitment Letter has been withdrawn or rescinded in any
respect.  As of the date of this Agreement, no Debt Financing Source has
notified Purchaser of (A) its intention to terminate the Debt Commitment Letter
or not to provide any or all of the Debt Financing or (B) any fact, condition,
event or circumstance that would reasonably be expected to prevent the Debt
Financing from being

 

37

--------------------------------------------------------------------------------


 

consummated and funded in full in accordance with, and within the time periods
set forth in, the Debt Commitment Letter.

 

(c)                                  The Purchaser is not in breach of any of
the terms set forth in the Debt Commitment Letter, and as of the date of this
Agreement, to the Purchaser’s Knowledge, no fact, condition, event or
circumstance has occurred which, with or without notice, lapse of time or both,
would constitute a default or breach on the part of Purchaser, or any other
parties thereto, under any term of the Debt Commitment Letter.  There are no
conditions precedent or other contingencies related to the consummation and
funding of the full amount of the Debt Financing at the Closing, other than the
conditions expressly set forth in this Agreement and the Debt Financing
Conditions (collectively, the “Disclosed Conditions”).  Except for this
Agreement, standard fee letters with respect to fees and related arrangements
with respect to the Debt Financing and the engagement letter and fee credit
letter for the offering of Notes (as defined in the Debt Commitment Letter)
contemplated by the Debt Commitment Letter, none of which amend or modify the
Debt Commitment Letter or the Disclosed Conditions in any respect, there are no
side letters, understandings or other Contracts or arrangements to which
Purchaser or any of its Affiliates is a party which in any way affect, amend,
modify or relate to the Debt Commitment Letter.  As of the date of this
Agreement, the Purchaser has no reason to believe that any of the Debt Financing
Conditions which are within its control or influence will not be satisfied on or
before the Closing.  The Purchaser has fully paid any and all commitment and
other fees and other amounts that have been incurred in connection with the Debt
Commitment Letter and are due and payable on or prior to the date of this
Agreement in connection with the Debt Financing, and will pay, from the date
hereof through the Closing, all such commitment and other fees and other amounts
as they become due.  For the avoidance of doubt, it is not a condition to
Closing under this Agreement for the Purchaser to obtain the Debt Financing or
any alternative financing.

 

Section 4.6                                    Investment Representations.  The
Purchaser is purchasing the Shares for investment purposes and not with a
present view to, or for sale in connection with, any distribution thereof,
within the meaning of the Securities Act.  The Purchaser acknowledges that the
Shares have not been registered under the Securities Act or qualified under
applicable securities Laws of any jurisdiction and understands the restrictions
on resale of the Shares imposed by the Securities Act and such applicable
securities Laws.  The Purchaser also acknowledges that the Sellers and the
Company have no obligation to register the Shares, that there is no public
market for the Shares, that there may never be a public market for the Shares,
and that, even if such a market develops, the Purchaser may never be able to
sell or dispose of the Shares and, accordingly, the Purchaser must bear the
economic risk of this investment potentially indefinitely.  The Purchaser is an
“accredited investor,” as that term is defined in Rule 501 under Regulation D
promulgated under the Securities Act.

 

Section 4.7                                    Projections.  The Purchaser
acknowledges that, other than as expressly set forth in Articles II and III,
none of the Company, the Sellers, or any of their respective Affiliates, or any
of the Company’s, the Sellers’ (or any of their respective Affiliates’)
respective agents, advisors or other representatives has not made nor will be
making any representations and warranties with respect to:  (a) any projections,
estimates or budgets delivered or made available to the Purchaser or any agent,
advisor or other representative of the Purchaser with respect to future
revenues, future results of operations (or any component thereof), future cash
flows or

 

38

--------------------------------------------------------------------------------


 

future financial condition (or any component thereof) of any Target Company;
(b) any due diligence report delivered or made available to the Purchaser or any
agent, advisor or other representative of the Purchaser in connection with the
transactions contemplated by this Agreement; or (c) any other information or
documents delivered or made available to the Purchaser or any agent, advisor or
other representative of the Purchaser with respect to any Target Company, or
their respective businesses, operations or any other matter (except, as to each
Seller, as provided in the other Seller Documents to which such Seller is a
party).

 

Section 4.8                                    Independent Investigation; No
Other Representations and Warranties.  The Purchaser has conducted its own
independent investigation, review and analysis of the businesses, operations,
results of operation, financial condition and properties and other assets of the
Target Companies.  The Purchaser acknowledges and agrees that in making its
decision to enter into this Agreement and to consummate the transactions
contemplated hereby, it has relied solely upon its own investigation and upon
the representations and warranties of the Company and the Sellers expressly set
forth in Articles II and III; provided, that this disclaimer of reliance shall
not be deemed a waiver of or in any way impair, and shall not apply, in the case
of Excluded Fraud.  The Purchaser acknowledges that any announcement by Sellers
of their intention to sell the Shares (as well as the execution of this
Agreement and the consummation of the transactions contemplated hereby) might
affect one or more of the customer relationships of the Company, and that any
such effects which clearly and demonstrably result from such announcement, do
not and will not constitute a breach of any of the Company’s representations and
warranties whatsoever, express or implied, beyond those expressly set forth in
Articles II and III and in the other Seller Documents.  THE PURCHASER
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AND THE SELLERS SET FORTH IN ARTICLE II AND
ARTICLE III, RESPECTIVELY, AND IN THE OTHER SELLER DOCUMENTS, NONE OF THE
COMPANY, THE SELLERS OR ANY OTHER PERSON (INCLUDING, ANY SHAREHOLDER, MEMBER,
OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF ANY OF THE FOREGOING, WHETHER IN ANY
INDIVIDUAL, CORPORATE OR ANY OTHER CAPACITY) IS MAKING, AND THE PURCHASER IS NOT
RELYING ON, ANY REPRESENTATIONS, WARRANTIES, WHETHER ORAL OR WRITTEN, EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY MATTER CONCERNING THE TARGET
COMPANIES, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.9                                    Solvency.  Immediately after
giving effect to the transactions contemplated by this Agreement, and assuming
(a) the representations and warranties of the Company and the Sellers set forth
in Article II and Article III will be true and correct as of the Closing Date as
though made on and as of the Closing Date (to the extent relevant to the subject
matter of this Section 4.9), (b) the Company and the Sellers will have performed
and complied in all material respects with all covenants required to be
performed or complied with by the Company and the Sellers under this Agreement
on or prior to the Closing Date, and (c) immediately prior to the Closing, none
of the Target Companies will (i) be insolvent (either because its financial
condition is such that the sum of its debts is greater than the fair value of
its assets or because the fair salable value of its assets is less than the
amount required to pay its probable liability on its existing debts as they
mature) or (ii) have incurred debts beyond its ability to pay as they become
due, then the Purchaser and each of its Subsidiaries (including the

 

39

--------------------------------------------------------------------------------


 

Target Companies) shall be able to pay their respective debts as they become
due, shall own property which has a fair saleable value greater than the amounts
required to pay their respective debts (including a reasonable estimate of the
amount of all contingent liabilities) and shall have adequate capital to carry
on their respective businesses.  No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated by
this Agreement with the intent to hinder, delay or defraud either present or
future creditors of the Purchaser or any of its Subsidiaries (including the
Target Companies).

 

Section 4.10                             Capitalization.

 

(a)                                 As of the date of this Agreement, the
authorized capital stock of the Purchaser consists of 80,005,000 shares, par
value $0.0001 per share, of which 80,000,000 are designated as common stock (the
“Purchaser Common Stock”) and 5,000 are designated as preferred stock.  At the
close of business on November 6, 2016, 37,198,778 shares of Purchaser Common
Stock were issued and outstanding, and (ii) 1,841,378 shares of Purchaser Common
Stock were reserved and available for issuance under Purchaser’s stock plans,
outstanding options, warrants, and other securities convertible into Purchaser
Common Stock.  At the close of business on the date hereof, no shares of such
preferred stock were issued and outstanding, and no shares of such preferred
stock were reserved for any purpose.

 

(b)                                 The rights, privileges and preferences of
the Purchaser Common Stock are as stated in the Purchaser’s Organizational
Documents as filed with or incorporated by reference into the Purchaser’s SEC
Documents (as defined below) through the date hereof.  All of the outstanding
shares of Purchaser Common Stock have been duly authorized, are fully paid and
nonassessable and were issued in compliance with the Securities Act and
applicable state securities Laws.

 

Section 4.11                             Valid Issuance of Purchaser Stock.  The
shares of Purchaser Stock issued or issuable pursuant to Article I will be, when
issued, duly authorized, validly issued, fully paid and nonassessable and not
subject to, or issued in violation of, any purchase option, call option, right
of first refusal, preemptive right, subscription right or any similar right
under any provision of the Delaware General Corporation Law, the Purchaser
Organizational Documents or any Contract to which the Purchaser is a party or
otherwise bound.  Assuming the accuracy of the representations and warranties of
the Sellers contained in this Agreement and the Subscription Agreements,
issuance of the Purchaser Stock to the Sellers in the manner contemplated by
this Agreement does not require registration under the Securities Act.

 

Section 4.12                             SEC Documents; Exchange Compliance.

 

(a)                                 The Purchaser has furnished or filed all
reports, schedules, forms, statements and other documents (including exhibits
included therewith and financial statements and schedules thereto and other
information incorporated by reference therein) required to be furnished or filed
by the Purchaser with the Securities and Exchange Commission (the “SEC”) since
January 1, 2015 (such documents, together with any documents filed with the SEC
during such period by the Purchaser on a voluntary basis on a Current Report on
Form 8-K being collectively referred to as the “SEC Documents”).  As of the date
of this Agreement, the

 

40

--------------------------------------------------------------------------------


 

Purchaser has not received any written comments from the SEC staff with respect
to the SEC Documents that have not been resolved to the satisfaction of the SEC
staff.

 

(b)                                 As of their respective dates, the SEC
Documents complied as to form with the requirements of the Exchange Act or the
Securities Act, as applicable, and the applicable rules and regulations of the
SEC promulgated thereunder in all material respects.  As of their respective
dates, and as of the date any information from the SEC Documents has been
incorporated by reference, the SEC Documents did not contain any untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein made, in light of the
circumstances under which they were made, not misleading.  As of their
respective dates, the consolidated audited financial statements of the Purchaser
included in the SEC Documents, including the notes thereto, complied as to form
in all material respects with applicable accounting requirements and the
securities laws with respect thereto. Such consolidated audited financial
statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except as may be otherwise indicated in such
financial statements or the notes thereto) and fairly present in all material
respects the financial position of the Purchaser as of the dates thereof and the
results of its or their operations and cash flows, as applicable, for the
periods then ended.

 

ARTICLE V
COVENANTS

 

Section 5.1                                    Conduct of the Sellers and the
Purchaser.

 

(a)                                 Except (i) as set forth in Section 5.1(a) of
the Seller Disclosure Schedule or (ii) as otherwise consented to by the
Purchaser in writing (such consent not to be unreasonably withheld, conditioned
or delayed), during the period from the date of this Agreement until the first
to occur of Closing or the termination of this Agreement in accordance with
Article VIII (the “Pre-Closing Period”), each of the Sellers shall, subject to
the terms and conditions of this Agreement:  (A) not sell or otherwise dispose
of such Seller’s Shares; (B) not waive or relinquish any material right or claim
with respect to such Seller’s Shares that would adversely impact the Purchaser;
and (C) not take any action or fail to take any action that would result in any
of the representations and warranties of such Seller set forth in Article III
becoming not correct in all material respects (in the case of representations
and warranties not qualified as to materiality or Material Adverse Effect) or
not correct in all respects (in the case of representations and warranties
qualified as to materiality or Material Adverse Effect).

 

(b)                                 Except (i) as set forth in Section 5.1(b) of
the Purchaser Disclosure Schedule or (ii) as otherwise consented to by Seller
Representative in writing (such consent not to be unreasonably withheld,
conditioned or delayed), during the Pre-Closing Period, the Purchaser shall,
subject to the terms and conditions of this Agreement, not take any action or
fail to take any action that would result in any of the representations and
warranties of the Purchaser set forth in Article IV becoming not correct in all
material respects (in the case of representations and warranties not qualified
as to materiality or material adverse effect) or not correct in all respects (in
the case of representations and warranties qualified as to materiality or
material adverse effect).

 

41

--------------------------------------------------------------------------------


 

Section 5.2                                    Conduct of the Target Companies.

 

(a)                                 Except (I) as set forth in Section 5.2(a) of
the Company Disclosure Schedule, (II) for compliance with the obligations of any
Target Company under the Microsoft Documents, (III) to the extent expressly
provided in this Agreement, (IV) to the extent required by applicable Law (after
consultation with the Purchaser), or (V) as otherwise consented to by the
Purchaser in writing (such consent not to be unreasonably withheld, conditioned
or delayed, except with respect to the following subsections (C)(ii), (iii),
(ix), (xv), (xvii) or (xviii) (but with respect to clause (xviii) only for
Contracts with respect to the preceding clauses referred to in this
parenthetical), for which the Purchaser’s consent may be withheld, conditioned
or delayed at its sole discretion), during the Pre-Closing Period, the Sellers
shall cause the Target Companies to:  (A) conduct the Hibernia Business in the
ordinary course; (B) use commercially reasonable efforts to preserve
substantially intact the Target Companies’ present business organization and to
preserve in all material respects the Target Companies’ present relationships
with customers, suppliers and other key Persons having business dealings with
the Target Companies; and (C):

 

(i)                                     except for the CVC Contract, which shall
be amended or terminated solely in a manner consistent with this Agreement and
the replacement of the subsea maintenance Contract set forth on Schedule
5.2(a)(C)(i) supporting the subsea Hibernia Networks with an agreement in
substantially the form provided to the Purchaser prior to the date of this
Agreement, not amend or terminate any Material Contract, except in the ordinary
course of business consistent with past practice or in a manner that is not
adverse to any Target Company;

 

(ii)                                  not sell, assign, transfer, convey,
license, lease or otherwise dispose of any of its properties or assets (or any
rights with regard to such assets, including IRUs), except for (A) sales of
inventory (other than sales of IRUs) in the ordinary course of business
consistent with past practice, (B) the winding down of one or both of the
Dormant Subsidiaries, and (C) dispositions of worn out or obsolete assets or
properties in the ordinary course of business consistent with past practice;
provide that, to the extent that the Target Companies seek the consent of the
Purchaser with respect to the execution of a Pre-paid Contract, such consent
shall not be unreasonably withheld, conditioned or delayed;

 

(iii)                               not make any distributions in respect of any
equity interest of any Target Company (except distributions and/or dividends by
the Company permitted by the Credit and Guaranty Agreement) or redeem, call,
retire or otherwise repurchase any equity interests of the Company;

 

(iv)                              not incur any Indebtedness other than
(x) capital lease obligations, synthetic lease obligations or sale leaseback
obligations incurred in the ordinary course of business consistent with past
practice and which are identified in the budget set forth in Schedule
5.2(a)(C)(iv), (y) Indebtedness under the revolving credit facility pursuant to
the Credit and Guaranty Agreement incurred in the ordinary course of business in
an amount not to exceed $10,000,000, provided that such Indebtedness shall be
repaid at closing, and (z) Funded Debt that is or will be repaid in full at or
prior to the Closing;

 

42

--------------------------------------------------------------------------------


 

(v)                                 not permit any Liens to encumber the Target
Companies’ properties and other assets, other than (x) Permitted Liens and
(y) Liens to be released at or prior to Closing;

 

(vi)                              not waive or relinquish any material right or
claim, other than in the ordinary course of business consistent with past
practice or as specifically permitted by Section 5.2(a)(xiv);

 

(vii)                           not amend any Target Company Organizational
Documents;

 

(viii)                        except to the extent that the same are being
contested in good faith and by appropriate proceedings, pay accounts payable and
other obligations and liabilities in the ordinary course of business consistent
with past practice;

 

(ix)                              not modify in any material respect the terms
of, discount, set-off or accelerate the collection of accounts receivable, other
than in the ordinary course of business consistent with past practice;

 

(x)                                 not (A) enter into any collective bargaining
agreement, (B) establish, adopt, enter into, terminate or materially amend any
Employee Benefit Plan, (C) make any severance, retention, change in control or
similar payments except to the extent required by the terms of Contracts set
forth on the Company Disclosure Schedule or (D) increase, or make any material
changes in the nature or form of, wages, salary, commissions, bonuses, fringe
benefits or other compensation (including equity-based compensation, whether
payable in stock, cash or other property) or other remuneration to any Target
Company’s directors (or the equivalent position with respect to foreign
Subsidiaries), officers (or the equivalent position with respect to foreign
Subsidiaries), employees, consultants or other service providers except for
annual increases made in the ordinary course of business consistent with past
practice or as required by the terms of a Contract set forth on the Company
Disclosure Schedule;

 

(xi)                              not take any action or fail to take any action
that would result in any of the representations and warranties of the Company
set forth in Article II becoming not correct in all material respects (in the
case of representations and warranties not qualified as to materiality or
Material Adverse Effect) or not correct in all respects (in the case of
representations and warranties qualified as to materiality or Material Adverse
Effect);

 

(xii)                           promote any employee to the level of executive
or above (or the equivalent position with respect to foreign Subsidiaries) or
change any employee’s title to executive or above (or the equivalent position
with respect to foreign Subsidiaries), hire any employee at the executive level
(or the equivalent position with respect to foreign Subsidiaries) or with an
annual base salary in excess of $175,000 or terminate any executive level (or
the equivalent position with respect to foreign Subsidiaries) employee, except
for cause;

 

(xiii)                        except for the purpose of provisioning a new
customer in the ordinary course of business (and provided such provisioning does
not breach any other

 

43

--------------------------------------------------------------------------------


 

provision of this Agreement), make any capital expenditures in excess of
$250,000 in the aggregate per month that is not contemplated by the budget
included in Section 5.2(a)(C)(iv);

 

(xiv)                       not settle, release or forgive any material Action
or waive any right thereto except for the Special Indemnified Matter, which may
be settled, released or forgiven in compliance with Section 5.11;

 

(xv)                          not make any change in its annual accounting
period or any material change in its accounting methods, practices, policies or
principles, whether for general, financial reporting or Tax purposes (including
its practices with respect to the collection of accounts receivable and the
payment of accounts payable, and its methods for calculating depreciation or
amortization or any bad debt, contingency or other reserve), other than such
changes as are required by GAAP or applicable Law;

 

(xvi)                       make or change any material Tax election, file an
amended Tax Return, enter into any agreement (including, without limitation, a
closing agreement) with respect to Taxes, surrender any right to claim a refund
of Taxes, consent to any extension or waiver of the limitations period
applicable to any Tax claim or assessment, adopt or change any accounting
methods, practices or periods for Tax purposes, request any Tax ruling, enter
into any Tax sharing or similar agreement or arrangement (excluding, for this
purpose, any agreement entered into in the ordinary course of business that is
not primarily related to Taxes), or settle any Tax claim or assessment;

 

(xvii)                    not issue, grant or sell (x) any capital stock of any
Target Company (other than in connection with a recapitalization required to
comply with any applicable thin capital rules) or (y) any options, warrants,
rights of conversion, agreements, arrangements or commitments obligating any
Target Company to issue, deliver or sell any capital stock of any Target
Company, or make any other changes in the equity capital structure of any Target
Company; or

 

(xviii)                 not enter into any Contract or otherwise become
obligated to take any action prohibited under the foregoing subsections
(i)-(xvii).

 

Section 5.3                                    Control of Operations.  Nothing
in this Article V shall give the Purchaser, directly or indirectly, the right to
control or direct the operations of the Target Companies prior to Closing. 
Prior to Closing, the Target Companies shall exercise, consistent with the terms
and conditions of this Agreement, complete control and supervision over their
respective operations.

 

Section 5.4                                    Efforts to Consummate; Regulatory
and Other Approvals.

 

(a)                                 During the Pre-Closing Period, the Purchaser
shall, and the Sellers shall (and shall cause the Target Companies to), in good
faith and in a timely manner, use their respective commercially reasonable
efforts to take or cause to be taken all actions, do or cause to be done all
things reasonably necessary, proper or advisable, and execute and deliver such
documents, as may be reasonably necessary to carry out the provisions of this
Agreement, consummate the Closing hereunder and make effective the transactions
contemplated by this Agreement.  Subject to the provisions of Section 5.4(c),
the parties shall use their commercially

 

44

--------------------------------------------------------------------------------


 

reasonable efforts to make all filings with any Governmental Authority
(including the HSR Act filings discussed in Section 5.4(c) and filings under any
applicable U.S. Communications Laws or Foreign Communications Laws or foreign
antitrust or competition Laws) and to obtain all necessary waivers, consents and
approvals from, and to take all necessary actions to avoid any Proceeding by,
any Governmental Authority.

 

(b)                                 Without limiting the generality of
Section 5.4(a), during the Pre-Closing Period, the Purchaser shall, and the
Sellers shall (and shall cause the Target Companies to), in good faith and in a
timely manner, use their respective commercially reasonable efforts
to: (i) cause the Closing conditions contained in Article VI applicable to such
party to be satisfied, and refrain from taking any actions that would have the
effect of delaying, impeding or preventing satisfaction of any of the Closing
conditions contained in Article VI applicable to such party; and (ii) defend
against any Proceedings challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any temporary
restraining order, preliminary injunction or other legal restraint or
prohibition entered or imposed by any Governmental Authority and that is not yet
final and non-appealable to be vacated or reversed. For the avoidance of doubt,
nothing in this Section 5.4 shall obligate any party to waive or amend any
condition set forth in Article VI or any underlying representation, warranty,
covenant or agreement.

 

(c)                                  Each of the Purchaser and the Sellers shall
file or cause to be filed as promptly as reasonably practicable with the United
States Federal Trade Commission and the United States Department of Justice, in
each case pursuant to the HSR Act: (i) the notification and report form required
for the transactions contemplated hereby, which form shall be filed not later
than five (5) Business Days following the date of this Agreement; and (ii) any
supplemental information requested in connection therewith, which information
shall be filed as soon as reasonably practicable after the request therefor. 
Any such notification and report form and supplemental information shall be in
substantial compliance with the requirements of the HSR Act.

 

(d)                                 During the Pre-Closing Period, the Purchaser
shall not, and it shall cause its Affiliates and Subsidiaries to not, enter into
any letter of intent or agreement to acquire, directly or indirectly: (A) any
assets constituting a line of business; (B) a controlling equity interest; or
(C) any assets or equity interests, in each case that would require a filing
under the HSR Act or any foreign antitrust or competition Laws or affect any
existing filing made by the parties hereunder under the HSR Act or any foreign
antitrust or competition Laws or any regulatory approval obtained in connection
therewith.

 

(e)                                  Subject to applicable Laws relating to the
exchange of information, the Sellers, on the one hand, and the Purchaser, on the
other hand, shall each furnish to the other such necessary information and
reasonable assistance as the other may reasonably request in connection with its
preparation of the notices and requests referred to in this Section 5.4 and any
filing or approval process that is necessary under the HSR Act, U.S.
Communications Laws or Foreign Communications Laws, foreign antitrust and
competition Law and any other applicable Law.  Except to the extent limited by
applicable Law, the Sellers, on the one hand, and the Purchaser, on the other
hand, shall: (i) each keep the other apprised of the status of any
communications with, and any inquiries or requests for additional information
from, any

 

45

--------------------------------------------------------------------------------


 

Governmental Authority in connection with this process; (ii) in connection
therewith, provide each other the right to review in advance, and to the extent
applicable consult with each other on, all written materials submitted to, any
Governmental Authority in connection with the Share Purchase and the other
transactions contemplated by this Agreement (in exercising the foregoing right,
each of the parties shall act reasonably and as promptly as reasonably
practicable); and (iii) comply as promptly as reasonably practicable and in any
event in accordance with applicable Law with any such inquiry or request.  Any
party may, as it reasonably deems advisable and necessary, designate any
competitively sensitive material provided to the other party under this
Section 5.4 as “outside counsel only.”  Such materials and the information
contained therein shall be given only to the outside legal counsel of the
recipient and will not be disclosed by such outside counsel to employees,
officers, or directors of the recipient, unless express written permission is
obtained in advance from the source of the materials.

 

(f)                                   Each of the Purchaser and the Company
shall use its reasonable best efforts to take such action as may be required to
cause the expiration of the notice periods under the HSR Act and its
commercially reasonable efforts to take such action as may be required to cause
the expiration of the notice periods under the U.S. Communications Laws or
Foreign Communications Laws, foreign antitrust and competition Law and any other
applicable Laws with respect to such transactions as promptly as possible after
the execution of this Agreement and to avoid the entry of, or to effect the
dissolution of, any Order in any suit or preceding, that would otherwise have
the effect of preventing or materially delaying the consummation of the
transactions contemplated by this Agreement.  Without limiting the foregoing,
the Target Companies, the Sellers, the Purchaser and their respective Affiliates
shall not extend any waiting period or comparable period under the HSR Act or
other applicable Laws or enter into any agreement with any Governmental
Authority not to consummate the transactions contemplated hereby, except with
the prior written consent of the Purchaser (in the case of the Target Companies,
the Sellers or their respective Affiliates) or Seller Representative (in the
case of the Purchaser or its Affiliates).

 

(g)                                  The Purchaser shall pay one-half (½) of all
filing fees related to the filings contemplated by this Section 5.4 under the
HSR Act and other applicable Laws and the Company (on behalf of itself and the
Sellers as a Transaction Expense) shall pay the other one-half (½) of all such
filing fees.  Any costs or expenses incurred by the Sellers and the Company in
connection with any inquiries by, or negotiations with, a Governmental Authority
or any legal proceedings regarding any necessary approvals under the antitrust
Laws, including without limitation costs and expenses related to a “second
request” under the HSR Act shall be a Transaction Expense.

 

(h)                                 Purchaser has determined in accordance with
16 C.F.R. § 801.10(c)(3)) that the fair market value of the non-exempt assets of
the Company, determined as of September 30, 2016, as determined in accordance
with 16 C.F.R. § 802.51 is less than $78,200,000.

 

Section 5.5                                    Access and Information.

 

(a)                                 During the Pre-Closing Period, subject to
the restrictions set forth in the Confidentiality Agreement dated as of June 22,
2016 between the Purchaser and the Company (the “Confidentiality Agreement”),
the Sellers shall cause the Target Companies to permit the

 

46

--------------------------------------------------------------------------------


 

Purchaser and its representatives to have reasonable access, during normal
business hours and after reasonable prior notice to the Company, to (i) the
facilities, assets, properties, books and records of the Company, other than any
personnel information protected by applicable privacy Laws, and (ii) the
directors (or the equivalent position with respect to foreign Subsidiaries) and
the C-Level Officers, agents and representatives of the Target Companies
(collectively, the “Company Representatives”), and shall make available such
information and documents in the Company’s possession relating to any Target
Company as the Purchaser may reasonably request; provided, however, that any
such access by the Purchaser or its representatives shall not unreasonably
interfere with the conduct of the Hibernia Business by the Target Companies or
be reasonably likely in the written opinion of counsel to the Target Companies
to result in the waiver of any legal privilege.  All information provided or
obtained pursuant to the foregoing shall be held by the Purchaser in accordance
with and subject to the terms of the Confidentiality Agreement.  Prior to making
any physical inspection of the Real Property, the Purchaser shall provide to the
Company: (A) reasonable advance notice of the date and approximate time that the
applicable inspection will be conducted; and (B) the name of each individual who
will be conducting such inspection.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement or otherwise, during the Pre-Closing Period, the Purchaser (and
all of the representatives and Affiliates thereof and any employees, directors
and officers thereof) shall not contact or communicate with employees (other
than the C-Level Officers), customers, suppliers and others having a business
relationship with the Target Companies in connection with the transactions
contemplated hereby, except with the prior written consent of the Company, which
consent may be withheld, conditioned or delayed at its sole discretion, and in
accordance with the procedures set forth in the Confidentiality Agreement or as
otherwise agreed by the Company in writing.

 

(c)                                  Following the Closing Date, the Purchaser
shall, and shall cause the Target Companies to, retain the books and records in
existence as of the Closing Date relating to the Target Companies and the
Hibernia Business for a period of seven (7) years after the Closing Date, and
during such period the Purchaser shall, and shall cause the Target Companies to,
afford promptly to the Sellers, Seller Representative and their representatives
reasonable access during normal business hours to properties, books, records and
employees of the Target Companies to the extent necessary in order for the
Sellers to fulfill duties related to financial reporting, Tax return preparation
or Tax compliance of the Sellers or third-party claims that are not the subject
of, and would not reasonably be expected to become (assuming for this purpose
the on-going survival of all representations and warranties and pre-Closing
covenants and agreements of the Company set forth in this Agreement) the subject
of an indemnification claim under this Agreement and which cannot reasonably be
obtained from any other Person or in any other manner.  The Purchaser and the
Sellers agree that any access or other rights under this Section 5.5(c) shall be
provided only after reasonable advance written request by a Seller and the
Sellers shall reasonably cooperate with the Purchaser and the Target Companies
so that such access or other rights do not unreasonably disrupt the operations
of the Target Companies.  The parties agree and acknowledge that the Purchaser
may condition its obligations under this Section 5.5(c) on receipt from the
Sellers, the Seller Representative and their representatives, as applicable, of
a customary agreement restricting use and disclosure by such Persons of the
information provided by the Purchaser or the Target Companies to such Persons or
otherwise obtained by them in Sellers’ exercise of their rights under this
Section 5.5(c).  The foregoing provisions of this

 

47

--------------------------------------------------------------------------------


 

Section 5.5(c) shall not apply with respect to the matters set forth in
Section 5.9, which shall be governed thereby.

 

Section 5.6                                    Notification of Breaches.

 

(a)                                 During the Pre-Closing Period, (a) the
Purchaser shall notify the Sellers and the Seller Representative as soon as
reasonably practicable after becoming aware of any breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
or of any fact or condition that would cause a condition to the Sellers’
obligations to consummate the Closing set forth in Article VI to not be
satisfied, and (b) Seller Representative shall notify the Purchaser as soon as
reasonably practicable after becoming aware of any material breach of any of the
Company’s or either Seller’s representations and warranties, or the Company’s or
the Sellers’ covenants or agreements, contained in this Agreement or of any fact
or condition that would cause a condition to the Purchaser’s obligation to
consummate the Closing set forth in Article VI to not be satisfied.  Except as
provided in Section 5.6(b), such notice shall not (i) be deemed to supplement or
amend the Company Disclosure Schedule or the Purchaser Disclosure Schedule or
any representation, warranty, covenant or agreement of the Company, Sellers or
the Purchaser for the purpose of determining whether any of the conditions set
forth in in Article VI have been satisfied or (ii) affect the right of any
Purchaser Indemnified Party or Seller Indemnified Party to indemnification
pursuant to Article VII.

 

(b)                                 Notwithstanding the provisions of
Section 5.6(a):

 

(i)                                     if any notice delivered by the Company
pursuant to Section 5.6(a) (A) is only with respect to Section 2.8(a) of the
Company Disclosure Schedule (relating to Material Contracts, but solely with
respect to the additions to or deletions of any Material Contracts arising in
the ordinary course of business), Section 2.9(b) of the Company Disclosure
Schedule (relating to Real Estate Leases, but solely with respect to the
additions to or deletions of any Real Estate Lease arising in the ordinary
course of business), Section 2.14(a) of the Company Disclosure Schedule
(relating to Employee Benefit Plans, but solely with respect to the additions to
or deletions thereto arising in the ordinary course of business),
Section 2.19(a) of the Company Disclosure Schedule (relating to the list of
insurance policies, but solely with respect to the additions to or deletions of
any insurance policies thereon arising in the ordinary course of business),
Section 2.25(a) of the Company Disclosure or Section 2.25(b) of the Company
Disclosure Schedule (relating to customers and suppliers), (B) such disclosure
is solely as to changes that do not result from a non-fulfillment or breach of
any covenant of the Company set forth in this Agreement (or, with respect to
deletions from Section 2.8(a) of the Company Disclosure Schedule, that do not
result from or relate to any breach or other non-performance of any Contract),
and (C) such disclosures are solely as to breaches other than the failure of a
representation or warranty of the Company to be true and correct on and as of
the date of this Agreement, then from and after the Closing, the Purchaser shall
be deemed to have waived any and all rights it and all other Purchaser
Indemnified Parties may have arising from or relating to a breach of
representation or warranty with respect to such sections that are described in
such notice (including any right to indemnification pursuant to Article VII),
and

 

48

--------------------------------------------------------------------------------


 

(ii)                                  with regard to matters arising during the
Pre-Closing Period, if any and all notices delivered by the Company pursuant to
Section 5.6(a), in the aggregate, disclose breaches that, in the aggregate, are
reasonably expected to result in Losses to the Target Companies of $1,500,000 or
less, then from and after the Closing, the Purchaser shall be deemed to have
waived any and all rights it and all other Purchaser Indemnified Parties may
have arising from or relating to a breach of representation or warranty with
respect to such sections that are described in such notices (including any right
to indemnification pursuant to Article VII).

 

Section 5.7                                    Publicity.  Except to the extent
required by applicable Law: (a) the Purchaser shall not, directly or indirectly,
make or cause to be made any public announcement or issue any notice in respect
of this Agreement, the Transaction Documents or the transactions contemplated
hereby or thereby without the prior written consent of the Company; and (b) the
Company, the Sellers and Seller Representative shall not, directly or
indirectly, make or cause to be made any such public announcement or issue any
such notice without the prior written consent of the Purchaser.  The Purchaser
shall consult with Seller Representative, and each Seller shall consult with the
Purchaser, prior to issuing, or, in the case of the Sellers prior to the Closing
and the Purchaser after the Closing, permitting any Target Company to issue, any
press releases or otherwise making public statements with respect to this
Agreement, the Transaction Documents or the transactions contemplated hereby or
thereby and prior to making any filings with any national securities exchange
with respect thereto.  If Purchaser and the Company agree on a press release,
then each of the Company, the Purchaser, the Sellers, Seller Representative and
their respective Affiliates may issue further press releases and similar
announcements without the consent of Purchaser or the Company, as applicable;
provided that each such press release or similar announcement contains, with
respect to the information concerning this Agreement, the other Transaction
Documents and the transactions contemplated hereby and thereby, no more
information than is contained in the initial press release.  Notwithstanding
anything to the contrary in this Agreement, CVC and Murosa and their respective
owners may provide (a) financial results achieved by such Persons and their
Affiliates with respect to their beneficial interest in the Target Companies and
(b) a general description of the Target Companies in connection with such
Persons’ or their Affiliates’ fund raising, marketing, informational or
reporting activities (and for the avoidance of doubt CVC and Murosa shall not be
precluded from disclosing any information that is or becomes publicly available
after the date of this Agreement through the public filings required to be made
by the Purchaser).  Notwithstanding anything contained herein to the contrary,
in no event will Purchaser or, after the Closing, the Target Companies have any
right to use such members’ or their Affiliates’ names or marks, or any
abbreviation, variation or derivative thereof, in any press release, public
announcement or other public document or communication without the express
written consent of such member or Affiliate thereof, except to the extent
necessary for the purpose of making a disclosure that is required by Law or the
rules, regulations or listing standards of the SEC or any national securities
exchange.

 

Section 5.8                                    Employee Matters.

 

(a)                                 With respect to each employee of the Target
Companies as of the Closing Date (each a “Company Employee”), from the Closing
Date through the period ending on the earlier of the first (1st) anniversary of
the Closing Date or the termination of employment of such

 

49

--------------------------------------------------------------------------------


 

Company Employee with the Purchaser or any Subsidiary of the Purchaser
(including the Target Companies), the Purchaser shall not reduce in any material
amount the compensation, employee benefits or incentive compensation
opportunities (other than equity-based, retention and pension compensation and
any stock appreciation right or other similar plan) to such Company Employee,
taken as a whole, below the compensation, employee benefits and incentive
compensation (other than equity-based, retention and pension compensation and
any stock appreciation right or other similar plan), taken as a whole, that was
provided to such Company Employee by the Target Companies as of the Closing.

 

(b)                                 For all purposes (other than benefit accrual
under any defined benefit plan) under each of the employee benefit plans of the
Purchaser and its Affiliates (including, for the avoidance of doubt, the Target
Companies) providing benefits to Company Employees in the applicable Company
Employee’s geographical area after the Closing (each, a “New Plan”), each
Company Employee shall be credited, to the maximum extent permitted by such New
Plan, with his or her years of service with the Company before the Closing to
the same extent as such Company Employee was entitled, before the Closing, to
credit for such service under any similar Employee Benefit Plans; provided,
however, that such service need not be credited to the extent that it would
result in duplication of coverage or benefits or was not credited for the same
purpose with respect to such Company Employee under the analogous Employee
Benefit Plan, as applicable, immediately prior to the Closing or to the extent
that credit for such service is not available to similarly situated employees of
the Purchaser.  In addition, and without limiting the generality of the
foregoing, to the maximum extent permitted by the applicable New Plan: (i) each
Company Employee shall be immediately eligible to participate, as promptly after
the Closing as practical and commercially reasonable, in any and all New Plans
appropriate for such Company Employee’s geographical location; (ii) the
Purchaser or its applicable Affiliate shall use commercially reasonable efforts
to cause all pre-existing condition exclusions and actively-at-work requirements
of such New Plan to be waived in each New Plan for such Company Employee and his
or her covered dependents; and (iii) for purposes of each New Plan providing
medical, dental, pharmaceutical and/or vision benefits to any Company Employee,
the Purchaser or its applicable Affiliate shall use commercially reasonable
efforts to cause any eligible expenses incurred by such Company Employee and his
or her covered dependents, during the portion of the plan year of the Employee
Benefit Plan in which such Company Employee participated immediately before the
Closing ending on the date such Company Employee’s participation in the
corresponding New Plan begins, to be taken into account under such New Plan for
purposes of satisfying all deductible, coinsurance and maximum out-of-pocket
requirements applicable to such Company Employee and his or her covered
dependents for the applicable plan year of the New Plan as if such amounts had
been paid in accordance with such New Plan.

 

(c)                                  The provisions contained in this
Section 5.7 are for the sole benefit of the respective parties hereto and no
current or former employee, director, consultant or service provider or any
other individual associated therewith shall be regarded for any purpose as a
third-party beneficiary of this Agreement.  Nothing contained herein, express or
implied, is intended to confer upon any Employee, director, consultant or other
service provider of any Target Company any right to continued employment or
continued service, as applicable, for any period or continued receipt of any
specific employee benefit, or shall constitute an amendment to or any other
modification of any New Plan, Employee Benefit Plan or Foreign Plan.  Nothing

 

50

--------------------------------------------------------------------------------


 

contained herein shall limit the ability of Purchaser or its applicable
Affiliate to amend or terminate any New Plan or Employee Benefit Plan (including
any Foreign Plan) pursuant to its terms, so long as such amendment or
termination does not result in a breach of any of the obligations of Purchaser
under this Agreement.

 

Section 5.9                                    Tax Matters.

 

(a)                                 Allocation of Purchase Price.

 

(i)                                     No later than sixty (60) days after the
determination of the Closing Working Capital, as finally determined pursuant to
Section 1.5, the Purchaser shall deliver to the Seller Representative (a) a
schedule allocating the aggregate amount of the Purchase Price (any assumed
liabilities not already included in the definition of Purchase Price and other
relevant items treated as consideration for U.S. federal income tax purposes)
among the assets of the Company and each Company Subsidiary that is treated as
disregarded for U.S. federal income Tax purposes in accordance with Section 1060
of the Code, (the “Allocation”) and (b) a copy of any appraisals (or drafts
thereof) that Purchaser has commissioned in connection with its assessment of
the Allocation (the “Appraisals”).  The Seller Representative shall have twenty
(20) days upon its receipt of such Allocation to review the Allocation, and if
the Seller Representative does not notify Purchaser of any objections thereto
within such period, the Allocation shall become final and binding on the
parties.  If the Seller Representative timely delivers a notice of objection to
the Allocation prepared by the Purchaser within thirty (30) days of receipt of
such Allocation, the Purchaser and the Seller Representative shall consult and
attempt to resolve in good faith any such objection.  If the Purchaser and
Seller Representative, notwithstanding such good faith efforts, fail to agree
upon an allocation, then the Purchaser and Seller Representative shall jointly
engage the Resolution Firm to resolve whatever disputes the Purchaser and the
Seller Representative have regarding the Allocation (the “Allocation Disputes”)
(acting as an expert and not an arbitrator) in accordance with this
Section 5.9(a) as soon as practicable thereafter.  The Purchaser and Seller
Representative shall direct the Resolution Firm to deliver a written report
containing its final determination of the subject matter of such disputes within
twenty (20) days after engagement of the Resolution Firm.  For the avoidance of
doubt, neither the Purchaser nor the Seller Representative shall have any ex
parte communications with the Resolution Firm relating to this Section 5.9(a) or
this Agreement.  All Allocation Disputes that are resolved between the Parties
or are determined by the Resolution Firm will be final, conclusive and binding
on the Parties absent manifest error or fraud.  The costs and expenses of the
Resolution Firm shall be borne fifty percent (50%) by the Purchaser and fifty
percent (50%) by the Sellers.

 

(ii)                                  The Allocation as agreed between the
Sellers and the Purchaser, or as resolved by the Resolution Firm, shall be
binding upon the Purchaser, the Sellers, the Company and their respective
Affiliates for all Tax purposes, and each such Person, as applicable, (i) shall
file, or cause to be filed, all applicable Tax Returns, including IRS Form 8308
and the informational statements required pursuant to Treasury Regulation
Section 1.751-1(a)(3), in accordance with such allocation and (ii) shall not
take or permit its Affiliates to take any position on any Tax Return or in any
Proceeding relating to

 

51

--------------------------------------------------------------------------------


 

Taxes that is inconsistent with such allocation, in each case, unless otherwise
required under applicable Law and provided that the Purchaser may use an
alternate allocation for financial reporting purposes.

 

(iii)                               Notwithstanding the above-specified
timelines, Purchaser will make commercially reasonable efforts to deliver to
Sellers a draft of the Appraisal within ninety (90) days after the date hereof.

 

(b)                                 The Purchaser acknowledges that the
existence of the Company as a partnership for U.S. federal income Tax purposes
will terminate at the Closing and that the Company will file a final IRS
Form 1065 for the Tax year ending on the Closing Date.  For all Tax purposes,
including Code Section 706(d), all items of income, gain, loss, deduction and
credit of the Target Companies for the taxable year in which the Closing occurs
shall be allocated between the period ending on the Closing Date and the period
commencing the day after the Closing Date based on an interim closing of the
books of the Target Companies on the Closing Date, provided, however, that for
purposes of such allocation, transactions occurring or actions taken on the
Closing Date but after the Closing by the Purchaser or by, or with respect to,
any Target Company that are outside the ordinary course of business and not
expressly contemplated by this Agreement shall be treated as occurring after the
Closing Date; provided, further, however, for the avoidance of doubt, all
Transaction Expenses shall be allocated to the period ending on the Closing Date
to the extent permitted under applicable Law.  Without the prior written consent
of the Seller Representative (such consent not to be unreasonably withheld,
conditioned or delayed), the Purchaser shall not, and shall not cause or permit
any of its Affiliates to, amend any Tax Returns for any taxable period ending on
or before or including the Closing Date, or make or change and material Tax
election for any taxable period ending on or before the Closing Date not
expressly contemplated by this Agreement.  Notwithstanding the foregoing, the
Purchaser shall not amend the Company’s final Form 1065.

 

(c)                                  The Purchaser shall be responsible for any
Transfer Taxes imposed under Irish Law.  All other Transfer Taxes, if any, shall
be borne fifty percent (50%) by the Purchaser and fifty percent (50%) by the
Sellers.  From and after the Closing, the Purchaser shall file or cause the
Target Companies to file all required Tax Returns relating to Transfer Taxes,
and if required by applicable Law or to the extent reasonably requested, the
Sellers shall cooperate in the preparation and filing and join in the execution
of any such Tax Returns and other documentation.

 

(d)                                 The Sellers, at the Sellers’ sole cost and
expense, shall (i) prepare and timely file or cause to be filed (A) all Tax
Returns of the Target Companies that are due prior to the Closing Date (the
“Pre-Closing Returns”) and (B) all required U.S. federal and applicable state
Income Tax Returns for a Pre-Closing Tax Period of those Target Companies for
which the items of income, deductions, credits, gains or losses are passed
through to the Sellers under applicable Law that are due after the Closing Date,
including the final Form 1065 for the Company for the period ending on the
Closing Date (the “Flow-Thru Returns” and, together with the Pre-Closing
Returns, the “Seller Prepared Returns”) and (ii) timely pay all Taxes that are
shown as payable with respect to any Seller Prepared Returns.  All Seller
Prepared Returns shall be prepared in accordance with existing procedures,
practices, and accounting methods of the Target Companies, unless otherwise
required by applicable Law.  Each Seller Prepared Return

 

52

--------------------------------------------------------------------------------


 

shall be submitted to Purchaser for Purchaser’s review and comment at least
twenty (20) days prior to the due date of such Seller Prepared Return (taking
into account extensions).  The Sellers shall consider in good faith any
reasonable comments made by Purchaser in such Seller Prepared Return prior to
filing.

 

(e)                                  The Purchaser shall cause the applicable
Target Company to prepare and timely file all Tax Returns of the Target
Companies (other than the Seller Prepared Returns) for the taxable period ending
on or prior to the Closing Date or a Straddle Period that are due after the
Closing Date (the “Purchaser Prepared Returns”).  Each Purchaser Prepared Return
shall be submitted to the Sellers for the Sellers’ review and comment at least
twenty (20) days prior to the due date of such Purchaser Prepared Return (taking
into account extensions).  The Purchaser shall consider in good faith any
reasonable comments made by the Sellers in such Purchaser Prepared Return prior
to filing.  The Sellers shall pay to the Purchaser those Taxes shown on any
Purchaser Prepared Return (and with respect to any Tax Returns for any Straddle
Period, Taxes allocated to Sellers in a manner consistent with Section 5.9(f))
no later than five (5) Business Days before the Purchaser is required to file
such Purchaser Prepared Returns with the applicable Governmental Authority
(taking into account any extensions timely filed by the applicable Target
Company), except to the extent the amount of any such Taxes was included as a
Current Liability in the calculation of Closing Working Capital, as finally
determined.

 

(f)                                   In the case of any Straddle Period, the
amount of any Taxes of the Target Companies (i) based on or measured by income
or receipts, sales or use, employment, or withholding for the Pre-Closing Tax
Period shall be determined based on an interim closing of the books as of the
close of business on the Closing Date (and for such purpose, the taxable period
of any partnership or other pass-through entity in which the Company holds a
beneficial interest shall be deemed to terminate at such time) and (ii) the
amount of other Taxes of the Target Companies for a Straddle Period for the
Pre-Closing Tax Period shall be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction, the numerator of which is the
number of days in the Straddle Period prior to and including the Closing Date
and the denominator of which is the number of days in such Straddle Period. 
Notwithstanding anything in the foregoing to the contrary, any Taxes relating to
or resulting from any transaction occurring on the Closing Date after the
Closing outside the ordinary course of business (other than as explicitly
contemplated by this Agreement) shall be deemed to arise after the end of the
Closing Date.

 

(g)                                  The Purchaser shall notify Seller
Representative within thirty (30) days upon the receipt of any notice, or
becoming aware, of any audit or Proceeding with respect to Taxes for which the
Sellers would reasonably be expected to be liable pursuant to this Agreement (a
“Tax Contest”); provided however, that no failure or delay of the Purchaser in
providing such notice shall reduce or otherwise affect the obligations of the
Sellers pursuant to this Agreement, except to the extent that the Sellers are
materially and adversely prejudiced as a result of such failure or delay.  The
Purchaser shall control, or cause the applicable Target Company to control, the
conduct of any Tax Contest; provided, that if a Tax Contest relates solely to a
Flow-Thru Return, the Seller Representative shall have the right to assume
control, at Sellers’ expense, of such Tax Contest if within ten (10) days of
receiving notice of the Tax Contest, the Seller Representative notifies the
Purchaser of its intent to take control of such Tax Contest.  If the Seller
Representative does not elect to control such Tax Contest, or for any other

 

53

--------------------------------------------------------------------------------


 

Tax Contest that relates to a Pre-Closing Tax Period, the Purchaser shall
control such Tax Contest; provided, that (x) Seller Representative, at Sellers’
cost and expense, shall have the right to participate in any such Tax Contest,
including without limitation, appointing a person selected by the Seller
Representative to be included on any power of attorney with a right to receive
all correspondence and attend all meetings (telephonic and in person) and
hearings with a taxing authority; and (y) the Purchaser shall not settle any
such Tax Contest without the Seller Representative’s written consent, not to be
unreasonably withheld, conditioned or delayed; provided that the Seller
Representative is given a reasonable period of time to consider the terms of any
proposed settlement.  To the extent that the provisions of this
Section 5.9(g) conflict with the provisions of Section 7.8, this
Section 5.9(g) shall control.

 

(h)                                 The parties shall furnish or cause to be
furnished to each other, upon written request, as promptly as practicable, such
information and assistance relating to the Target Companies, and their
respective assets and activities, as is reasonably necessary for the filing of
any Tax Return (including the filing of the Company’s final IRS Form 1065 by the
Sellers under Section 5.9(d)), the determination of any Tax liability or benefit
or, subject to Article VII, the participation in any Proceeding with respect to
Taxes.  Such information and assistance shall include providing access to books
and records; providing copies of relevant Tax Returns and related work papers;
and making employees reasonably available, on a mutually convenient basis during
normal business hours and upon reasonable notice, to provide explanations of any
documents or information provided pursuant to this Section 5.9(h).  The
Purchaser shall retain or cause to be retained in its possession or in the
possession of its Affiliates all books and records with respect to Tax matters
pertinent to the Target Companies and their respective assets and activities
that relate to any taxable period ending on or before or including the Closing
Date, until the later of (i) the expiration of the applicable period for
assessment under applicable Law (giving effect to any and all extensions or
waivers) and (ii) seven (7) years following the due date (without extension) of
the applicable Tax Return, and shall abide by, or cause to be abided by, all
record retention agreements entered into with any Governmental Authority with
respect to Taxes.

 

(i)                                     Section 338 Election.

 

(i)                                     The Purchaser shall not, and shall not
permit any of its Affiliates (including, after the Closing, the Target
Companies), to make or cause to be made an election under Code Section 338 or
Treasury Regulation Section 301.7701-3 (or any state, local or foreign Law or
regulation analogous or similar to such section of the Code or the Treasury
Regulations), with respect to any transaction contemplated by this Agreement or
with respect to any Target Company effective for, or during, any Tax year of any
Target Company in which the Closing occurs. Following the Closing, the Purchaser
shall not directly or indirectly permit any Company Subsidiary that is a CFC to
enter into, participate in, or be the subject of (or be deemed to enter into,
participate in, or be the subject of) any distribution, election, or transaction
outside the ordinary course of business that may increase the amount included in
income under Code Section 951(a) (or any successor provision or any state, local
or foreign Law or regulation analogous or similar to such section of the Code)
by any Seller or any direct or indirect equity holder of a Seller. Following the
Closing, the Purchaser shall not directly or indirectly permit any Company
Subsidiary that is a CFC to enter into, participate in, or be the subject of

 

54

--------------------------------------------------------------------------------


 

(or be deemed to enter into, participate in, or be the subject of) any
distribution, election, or transaction outside the ordinary course of business
that may affect the earnings and profits of the Company Subsidiary without the
written consent of Seller Representative, which consent may be given or withheld
in Seller Representative’s sole discretion. With respect to each such Company
Subsidiary, within thirty (30) days of the end of the Tax year in which the
Closing occurs, the Purchaser shall provide Seller Representative with access to
such Company Subsidiary’s books and records and shall furnish Seller
Representative with information sufficient to permit each Seller (or its direct
or indirect equity holders) to calculate their Tax liabilities resulting from
the activities of such Company Subsidiary.

 

(ii)                                  The Purchaser and the Seller
Representative agree to cooperate and work together in good faith prior to the
Closing Date to determine whether any adjustments can be made to the transaction
structure that would be beneficial to Purchaser or the Sellers and that would
not adversely affect Purchaser or any Seller or any direct or indirect equity
holder of a Seller, including by analyzing structural alternatives for the
transactions contemplated by this Agreement.  If, and only if, the Purchaser and
each Seller agree that any such adjustments can be made without adversely
affecting Purchaser or any Seller or any direct or indirect equity holder of a
Seller, then they may mutually agree to pursue such adjustments notwithstanding
the provisions of Section 5.9(i)(i).  Notwithstanding the above, nothing in this
Section 5.9(i)(ii) shall be deemed to require or otherwise obligate Purchaser or
any Seller or any equity holder of a Seller to consider or undertake any change
to the structure of the transactions contemplated by this Agreement, including
as contemplated in Section 5.9(i)(i), and neither Purchaser nor any Seller shall
have any obligation whatsoever under this Section 5.9(i)(ii) unless it
determines, in its sole and absolute discretion, that the proposed adjustment
would not result in any additional cost or other adverse consequence to it.

 

(j)                                    The Sellers will be entitled to all
refunds, credits for overpayment of Taxes or reductions of Tax of the Target
Companies for any Pre-Closing Tax Period.  If the Purchaser or any Target
Company receives any refund, credit for overpayment of Taxes or benefit from any
reduction in Tax to which the Sellers are entitled pursuant to this
Section 5.9(j), the Purchaser or the applicable Target Company will promptly pay
the amount of such refund (including interest received from a taxing authority
thereon), credit or reduction in Tax to the Sellers, net of the amount of any
Taxes and out-of-pocket expenses that the Purchaser, the applicable Target
Company or any Affiliate thereof incur with respect to such refund, credit or
reduction in Taxes.  In the event that any Tax refund or credit is subsequently
determined by any taxing authority to be less than the amount paid by the
Purchaser, the applicable Target Company or any of their Affiliates to the
Sellers pursuant to this Section 5.9(j), the Seller shall promptly return any
such disallowed amount (plus any interest or penalties in respect of such
disallowed amount owed to any taxing authority) to the Purchaser. 
Notwithstanding the foregoing, nothing in this Section 5.9(j) shall require that
the Purchaser, any Target Company or any of their Affiliates make any payment
with respect to any Tax refund (and such refund shall be for the benefit of the
Purchaser) that is with respect to (i) any refund that is the result of the
carrying back of any net operating loss or other Tax attribute or Tax credit
incurred in a taxable period (or portion thereof) beginning after the Closing
Date, (ii) any refund resulting from the Purchaser’s payment of Taxes on or
after the Closing Date where the Sellers have not borne or provided

 

55

--------------------------------------------------------------------------------


 

indemnification for such Taxes, (iii) any refund that gives rise to a payment
obligation by the Target Companies to any Person under applicable Law or
pursuant to a provision of a Contract or other agreement entered (or assumed) by
the Target Companies on or prior to the Closing Date or (iv) any refund that is
reflected as a Current Asset in the Closing Working Capital, as finally
determined.

 

Section 5.10                             Indemnification of Directors and
Officers.

 

(a)                                 For a period of six (6) years after the
Closing Date, the Purchaser shall cause the Target Companies to, to the fullest
extent permitted under applicable Law and the respective Organizational
Documents of the Target Companies as in effect on the date of this Agreement,
maintain the existing exculpation, indemnification and related advancement of
expenses provisions of such Organizational Documents of the Target Companies
with respect to each director or officer or former director or officer of the
Company and each Company Subsidiary (collectively, the “Indemnified Directors
and Officers”); provided that if any claim or claims are asserted or made within
such period, all rights to exculpation, indemnification and advancement of
expenses in respect of any such claim or claims shall continue until final
disposition of such claim or claims.  In the event any Target Company fails to
make any payment when due under the provisions referred to in this
Section 5.10(a), the Purchaser shall make, or cause to be made, such payment. 
Notwithstanding the foregoing, none of the Indemnified Directors and Officers
shall be entitled to indemnification or exculpation or advancement of expenses
pursuant to this Section 5.10 to the extent any Purchaser Indemnified Party is
entitled to indemnification pursuant to Article VII except, and solely, to the
extent of any payments made directly from the insurers under the D&O Tail (and,
for the avoidance of doubt, after payment of any applicable deductible
thereunder).

 

(b)                                 Contemporaneously with the Closing, the
Purchaser shall cause the Company to, and the Company shall, purchase and
maintain in effect a “tail” insurance policy providing directors’ and officers’
liability insurance coverage for the benefit of the Indemnified Directors and
Officers with respect to matters occurring on or before the Closing Date on
substantially similar terms to the directors’ and officers’ liability insurance
policy or policies maintained by any Target Company as of the date of this
Agreement (including coverage amounts and limitations) (the “D&O Tail”);
provided that the Purchaser shall not be required to pay for such “tail”
insurance policy an annual premium in excess of 250% of the Target Companies’
aggregate current annual premium for directors’ and officers’ insurance policy
(the “Premium Cap”), and to the extent the annual premium for such D&O Tail
would exceed the Premium Cap, the Purchaser shall use commercially reasonable
efforts to cause the Company to maintain in effect, at no expense to the
beneficiaries, for a period of at least six (6) years from the Closing Date for
the Indemnified Directors and Officers, a directors’ and officers’ insurance
policy with the best overall terms, conditions, retentions and levels of
coverage reasonably available for an annual premium equal to the Premium Cap;
provided further, however, that the Company may substitute therefor policies of
at least the same coverage containing terms and conditions which are no less
advantageous to the beneficiaries thereof so long as such substitution does not
result in gaps or lapses in coverage with respect to matters occurring prior to
the Closing Date.

 

56

--------------------------------------------------------------------------------


 

(c)                                  The covenants set forth in this
Section 5.10 are intended to be for the benefit of, and shall be enforceable by,
each of the Indemnified Directors and Officers and his or her respective heirs
and legal representatives, and each of the Indemnified Directors and Officers
shall be third party beneficiaries of this Agreement, with the right to enforce
the provisions of this Section 5.10 against the Parties.

 

(d)                                 If, after the Closing, the Purchaser, any
Target Company or any of their respective successors or assigns shall: (i) merge
or consolidate with or merge into any other Person, or otherwise enter into any
business combination with any other Person, and shall not be the surviving or
continuing Person of such merger, consolidation or business combination; or
(ii) transfer all or substantially all of its respective properties and assets
to any Person, then in each such case, the Purchaser shall take all necessary
actions to ensure that the successors or assigns of the Purchaser or any Target
Company shall assume all of the obligations of their predecessors set forth in
this Section 5.10.

 

Section 5.11                             Special Indemnified Matter.  Following
the Closing the Sellers may assume and pursue the prosecution and defense of the
Special Indemnified Matter at their own expense and with counsel selected by the
Seller Representative and reasonably acceptable to the Purchaser. 
Notwithstanding the foregoing, the Purchaser may assume the defense of the
Special Indemnified Matter if a party to such Special Indemnified Matter demands
injunctive or other equitable relief that, if granted, would have a material and
adverse effect on the Purchaser or any of its Subsidiaries or their respective
businesses.  During any period in which the Sellers are prosecuting and
defending the Special Indemnified Matter the Purchaser shall reasonably
cooperate in the defense or prosecution of the Special Indemnified Matter,
including the retention and (upon the Seller Representative’s request) the
provision to the Seller Representative of records and information which are
reasonably relevant to such Special Indemnified Matter, and making employees and
other representatives and advisors available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  Notwithstanding anything to the contrary herein, the Sellers shall
not settle the Special Indemnified Matter without the prior written consent of
the Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed); unless (A) the compromise or settlement does not involve any
statement, finding or admission of any fault of, or violation of Law by, the
Purchaser or the Target Companies, (B) the sole relief provided to any third
party in the compromise or settlement is monetary damages that are paid in full
by the Sellers and does not include any requirement that the Purchaser or the
Target Companies take or refrain from taking any actions other than compliance
with any non-disclosure obligations related to the terms of such settlement
contained in the settlement agreement, (C) the compromise or settlement includes
an unconditional and irrevocable release of the Purchaser or the Target
Companies with respect to the subject matter of the Special Indemnified Matter,
(D) the settlement agreement includes a reasonable confidentiality obligation by
any third party claimant of the terms of the settlement and (E) the Purchaser or
one of the Target Companies is a party to, or an express third party beneficiary
of, the settlement agreement, entitled to enforce such settlement agreement. 
The Purchaser and the Target Companies shall have no Liability with respect to
any compromise or settlement of the Special Indemnified Matter made without its
consent (if such consent is required by this Section 5.11), and any such
compromise or settlement shall be void.  Any monetary relief paid to the
Purchaser or the Target Companies in connection with the prosecution or
settlement of the Special Indemnified Matter shall be paid by or on behalf of
the

 

57

--------------------------------------------------------------------------------


 

Purchaser to the Seller Representative within two (2) Business Days after it is
received by the Purchaser or any of its representatives or Affiliates, by wire
transfer of immediately available funds.

 

Section 5.12                             No Solicitation.  During the
Pre-Closing Period, no Seller shall, and the Sellers shall cause the Company,
Seller Representative and each of the Company Representatives not to, directly
or indirectly, solicit, initiate, encourage, entertain, facilitate or
participate in any inquiries, proposals or offers from, discuss or negotiate
with, provide any information to, or enter into any letter of intent, term sheet
or Contract with, any Person (other than the Purchaser), in each case relating
to (a) any sale, assignment or transfer of any of the Shares or any direct
interest therein, (b) any merger, consolidation, recapitalization, business
combination or other similar transaction involving a Seller or any of the Target
Companies, (c) any sale of any assets or properties of any of the Target
Companies outside of the ordinary course of business consistent with past
practices or (d) any issue by any of the Target Companies of any capital stock
or other equity securities, or any securities convertible into or exercisable or
exchangeable for (including any rights, warrants or options to acquire) any such
capital stock, other equity securities or other securities, (any such
transaction referred to in the preceding clauses (a), (b), (c) or (d), an
“Alternative Transaction”).  If, during the Pre-Closing Period, any Seller or
any of the Company Representatives (including Seller Representative) receives
any inquiry, offer or proposal concerning a proposed Alternative Transaction,
such Seller shall not (and shall cause the Target Companies and the Company
Representative (including the Seller Representative) to not) make any written or
oral response to such inquiry, offer or proposal (other than to state that a
contractual obligation precludes a substantive response) and shall provide
written notice to the Purchaser, promptly (and in any event within three
(3) Business Days) of receipt of such inquiry, offer or proposal by such Seller,
any Target Companies or any of the Company Representatives (including the Seller
Representative), which notice shall include a reasonably detailed description of
the material terms and conditions of the proposed Alternative Transaction
(including the identity of the Person making the inquiry, offer or proposal) and
copies of all documents supplied by such Person in connection with the proposed
Alternative Transaction.  The Sellers shall, and shall cause the Target
Companies and the Company Representatives (including the Seller Representative)
to, cease immediately any discussions regarding any potential Alternative
Transactions that were ongoing as of the date of this Agreement.

 

Section 5.13                             Purchaser Obligations in Respect of the
Debt Financings.

 

(a)                                 The Purchaser shall use its reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, reasonably advisable or proper to (i) satisfy on a
timely basis all terms, conditions, representations and warranties applicable to
the Purchaser set forth in the Debt Commitment Letter that are within its
control, (ii) maintain in effect the Debt Commitment Letter, negotiate and enter
into definitive agreements with respect thereto on the terms and conditions
(including any “flex” provisions) contemplated by the Debt Commitment Letter or
enforce its rights under the Debt Commitment Letter (including in the event that
all conditions to the Debt Commitment Letter have been satisfied, using its
reasonable best efforts to cause the Debt Financing Sources and the other
Persons providing such Debt Financing to fund on the Closing Date the Debt
Financing required to consummate the transactions contemplated herein (which
shall not include taking enforcement

 

58

--------------------------------------------------------------------------------


 

action) to cause such Debt Financing Sources and the other Persons providing
such Debt Financing to fund such Debt Financing), (iii) timely prepare the
necessary offering documents and materials, including prospectuses, private
placement memoranda, information memoranda and packages, lender and investor
presentations, rating agency presentations, and similar documents and materials,
in connection with the Debt Financing and (iv) consummate the Debt Financing at
the Closing (including, if necessary, pursuant to any “flex” provisions);
provided, however, that if funds in the amounts and on the terms set forth in
the Debt Commitment Letter become unavailable to the Purchaser on the terms and
conditions set forth therein (including pursuant to any “flex” provisions),  the
Purchaser shall use its reasonable best efforts to obtain alternative debt
financing (the “Alternative Financing”) in amounts and otherwise on terms and
conditions not substantially less favorable in the aggregate (and with respect
to the Debt Financing Conditions, no less favorable) to the Purchaser than as
set forth in the Debt Commitment Letter (including any “flex” provisions);
provided, that if the Purchaser proceeds with Alternative Financing, it shall be
subject to the same obligations as set forth in this Section 5.13(a) with
respect to the Debt Financing.  For the avoidance of doubt, all references
herein to the Debt Financing shall be deemed to include the Alternative
Financing, if any, and all references to Debt Financing Sources, Debt Financing
Sources Related Parties, Debt Commitment Letter and Debt Financing Conditions
shall be deemed to refer to the equivalent concepts under the Alternative
Financing.  For the further avoidance of doubt, it is not a condition to Closing
under this Agreement for the Purchaser to obtain the Financing or any
alternative financing.

 

(b)                                 The Purchaser shall keep the Company and
Seller Representative reasonably and promptly apprised of material developments
relating to the Debt Financing and shall give the Company and Seller
Representative prompt written notice of any material adverse change with respect
to such Debt Financing, including prompt written notice (i) of any breach or
default (or any event or circumstance that, with or without the giving of notice
or the lapse of time, would constitute such a breach or default) by any party to
the Debt Commitment Letter, (ii) if and when the Purchaser becomes aware that
any portion of the Debt Financing may not be available to consummate the funding
of the transactions contemplated by this Agreement, (iii) of the receipt of any
written notice or other written communication from any Person with respect to
any (x) actual or potential breach, default, termination or repudiation by any
party to the Debt Commitment Letter or (y) material dispute or disagreement
between or among any parties to the Debt Commitment Letter, and (iv) of any
expiration or termination of the Debt Commitment Letter.  Without limiting the
foregoing, the Purchaser shall keep the Company and Seller Representative
informed on a reasonably current basis and in reasonable detail of the status of
its efforts to arrange the Debt Financing and provide to the Company and Seller
Representative executed copies of the definitive documents related to the Debt
Financing and copies of any of the written notices or communications described
in the preceding sentence; provided, that none of the Purchaser nor any of its
Affiliates shall be under any obligation to disclose (x) ordinary course
negotiations of the terms of the Debt Financing, or (y) any information to the
extent that (1) such information is subject to attorney-client or similar
privilege (but only if such privilege is asserted in good faith) or (2) the
disclosure of which would be prohibited or restricted by applicable Law.  The
Purchaser shall not replace, amend or waive the Debt Commitment Letter
(including, for the avoidance of doubt, any provision of the fee letter or the
engagement letter) without the Company’s prior written consent if such
replacement, amendment or waiver (A) reduces the aggregate or net amount of the
Debt Financing (including by changing the amount of

 

59

--------------------------------------------------------------------------------


 

fees to be paid or original issue discount thereof) or amends the Debt Financing
in a manner that would reasonably be expected to prevent or materially delay the
Closing or make the funding of the Debt Financing less likely to occur; provided
that, without the Company’s prior written consent, the Purchaser may amend,
restate, supplement or otherwise modify the Debt Commitment Letter or the
Definitive Debt Financing Agreements to add lenders, lead arrangers, book
runners, syndication agents or similar entities who had not executed the Debt
Commitment Letter as of the date of this Agreement (but not make any other
changes), but only if the addition of such additional parties, individually or
in the aggregate, would not result in any reduction of the aggregate amount of
the Debt Financing (including by changing the amount of fees to be paid or
original issue discount of the Debt Financing or similar fee), (B) impose new or
additional conditions, including amending the Debt Financing Conditions, or
otherwise expand or adversely amend any conditions, to the receipt of the Debt
Financing, (C) prevent or materially delay the Closing, (D) adversely impact the
likelihood of the funding of the Debt Financing (or satisfaction of the
conditions to obtaining the Debt Financing) or (E) adversely impact the ability
of the Purchaser to enforce its rights against the other parties to the Debt
Commitment Letter or the ability of the Purchaser to timely consummate the
transactions contemplated hereby.  The Purchaser shall provide to the Company
and Seller Representative copies of any commitment letter associated with an
Alternative Financing as well as any amendment or waiver of any debt commitment
letter (including the Debt Commitment Letter) that is permitted hereunder.

 

Section 5.14                             Company Obligations in Respect of the
Debt Financing.

 

(a)                                 Prior to the Closing, the Company shall use
its reasonable best efforts (and the Company shall cause each of its
Subsidiaries to use their reasonable best efforts) to provide to the Purchaser,
and shall use each of their respective reasonable best efforts to cause its
officers, employees and advisors to provide to the Purchaser, such commercially
reasonable and customary cooperation reasonably requested by the Purchaser in
connection with arranging and obtaining the Debt Financing (which Debt Financing
shall for the purposes of this Section 5.14(a) be deemed to include one or more
offerings of customary “high yield” non-convertible debt securities to be issued
or incurred in lieu of any bridge facility contemplated by the Debt Commitment
Letter or pursuant to any market flex or securities demand provisions in the
related fee letter) (or, if applicable, any Alternative Financing) contemplated
by the Debt Commitment Letter (provided that such requested cooperation is
consistent with applicable Law and does not unduly interfere with the operations
of the Target Companies), including using reasonable best efforts in connection
with (i) as promptly as reasonably practicable, preparing and furnishing the
Purchaser the Company Financing Information as and when it becomes available,
(ii) participating in a reasonable number of meetings at reasonable times
(including customary one-on-one meetings with the parties acting as lead
arrangers or agents for, and prospective lenders and purchasers of, the Debt
Financing and members of senior management and representatives of the Company),
presentations, road shows, due diligence sessions, drafting sessions and
sessions with rating agencies in connection with the Debt Financing, in each
case at reasonable times and locations to be mutually agreed with reasonable
advance notice, (iii) assisting the Purchaser with the preparation by the
Purchaser of (A) offering documents and confidential information memoranda for
any portion of the Debt Financing and (B) reasonable and customary materials for
rating agency presentations, bank information memoranda and similar documents
reasonably and customarily required in connection with the Debt Financing
(including the delivery of any consents of accountants for use of their
reports); provided, however, that any offering

 

60

--------------------------------------------------------------------------------


 

memorandum, offering documents, confidential information memorandum, rating
agency presentations, bank information memoranda or similar documents required
in connection with the Debt Financing shall contain disclosure reflecting the
Purchaser as the obligor(s) other than as set forth in the customary
representation letters to the Company’s accountants as contemplated by clause
(v) below, (iv) assisting with the pledging of collateral (it being understood
that no such pledging of collateral will be effective until at or after the
Closing) and obtaining any necessary intercreditor agreements solely to the
extent required by the Debt Financing Sources in the Debt Commitment Letter to
be in effect at Closing (including, without limitation, if so required, any
intercreditor agreement or subordination, non-disturbance and attornment
required to be delivered in connection with the Microsoft Documents),
(v) obtaining customary accountant’s comfort letters (including customary
“negative assurance” comfort) (including the delivery of customary authorization
letters and representation letters to the Company’s accountants in connection
therewith) with respect to the audited and unaudited financial statements and
other financial information of the Company that are included in the Company
Financing Information, Payoff Letters and related Lien releases in respect of
the Funded Debt of the Target Companies as of immediately prior to the Closing,
(vi) obtaining applicable landlord consents, waivers, estoppel certificates or
replacement leasehold mortgages with regard to parcels of Company Leased Real
Property and (vii) at least three (3) Business Days prior to the Closing (to the
extent requested at least ten (10) Business Days prior to the Closing),
providing all documentation and other information about the Company as is
reasonably requested in connection with the Debt Financing that relates to
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act; provided, however, that, notwithstanding anything
to the contrary set forth in this Agreement, (A) irrespective of the above,
nothing in this Section 5.14(a) shall require the Company or any of the Target
Companies to incur any liability or enter into any binding certificate,
agreement, document or instrument (or to take any action under any certificate,
agreement document or instrument) that is not contingent upon the Closing or
that would be effective prior to the Closing (other than certain authorization
letters or representation letters described in the immediately preceding clause
(v)), (B) nothing in this Agreement (including this Section 5.14(a)) shall
require such cooperation or actions to the extent it would (x) interfere
unreasonably with the business or operations of any Target Company, (y) require
the Company or any of the Target Companies to take any action that would
reasonably be expected to conflict with, or result in any violation or breach
of, or default (with or without notice or lapse of time, or both) under, the
Company’s or any Target Company’s charter document or bylaws or other comparable
organizational documents, any Applicable Laws or violate any Material Contract
which violation results in a Lien on the property of the Target Companies, or
(z) require the Target Companies to provide any solvency or other similar
certificate of the chief financial officer or similar representative of any
Target Company, (C) the Company shall not be required to issue any offering
document, (D) nothing in this Section 5.14(a) shall require the Sellers, Seller
Representative or the Company to make any representation or warranty, or incur
any liability, in connection with the Debt Financing or the marketing or
arrangement thereof (except, in the case of the Company, any such representation
or warranty that is effective only at or following the Closing or, solely to the
extent necessary to be delivered to the accountants of the Company in connection
with any comfort letters with respect to the Company Financing Information and
other financial information of the Company required hereunder), (E) the Company
shall not be required to prepare or deliver any financial statements or other
financial information or data under this Section 5.14(a) other than the

 

61

--------------------------------------------------------------------------------


 

Company Financing Information (provided, that the Company and the Target
Companies shall have no obligation to prepare or provide any projections or
information in connection with the potential purchase price accounting treatment
of the Share Purchase, provided that none of the following shall be considered
Company Financing Information and the Company shall have no obligation to
provide any such information: (1) any post-Closing or pro forma cost savings,
capitalization and other post-Closing or (and the assumptions relating thereto)
desired by the Purchaser to be reflected in such pro forma data, (2) any
projections or any information in connection with the potential purchase price
accounting treatment of the Share Purchase, (3) in the case of clause (iv) of
the definition of Company Financing Information, any other information
concerning the assumptions underlying the post-Closing or pro forma adjustments
to be made in such pro forma adjustments or (4) in the case of clause (iv) of
the definition of Company Financing Information, any adjustments to any pro
forma financial information required to be provided in accordance with the Debt
Commitment Letter, (F) prior to the Closing, neither the Company’s board of
directors nor any of the Target Companies’ boards of directors (or equivalent
bodies with respect to foreign Subsidiaries) shall be required to approve or
adopt any Financing or agreements related thereto (or any Alternative Financing)
and (G) no personal liability shall be imposed on the officers, directors,
managers, employers or agents of the Company or any of the Target Companies.

 

(b)                                 In addition to the requirements contained in
Section 5.14(a), in the event that the Purchaser is required, in connection with
the Debt Financing, to order (or make available) title reports or similar
materials regarding any parcel of Company Owned Real Property, the Sellers and
the Company shall cooperate with (and the Company shall cause each of its
Subsidiaries to cooperate with) the Purchaser and any applicable title company’s
efforts to produce such reports or materials.  Further, the Sellers and the
Company shall (and the Company shall cause each of its Subsidiaries to) use
their reasonable best efforts to assist the Purchaser in efforts to obtain title
insurance policies with regard to any of the Owned Real Property in connection
with the Debt Financing, including by providing customary affidavits,
indemnities and similar instruments reasonably requested in connection
therewith.

 

(c)                                  The Company shall not be required to pay
any commitment or other similar fee or make any other payment (other than
reasonable out-of-pocket costs) or incur any other liability or provide or agree
to provide any indemnity in connection with the Debt Financing or any of the
foregoing that would be effective prior to the Closing or would be treated as a
Transaction Expense.  Notwithstanding anything to the contrary in this
Section 5.14, the Target Companies shall not be required to undertake any
obligation or execute any agreement (other than authorization letters in
connection with syndication efforts) that would be effective prior to the
Closing, or deliver, or cause to be delivered, any legal opinion by its counsel
(other than by using commercially reasonable efforts to assist the Purchaser in
obtaining local counsel opinions) or corporate authorizations or approvals
(including board or shareholder resolutions).  The Purchaser shall promptly,
upon request by the Company, reimburse the Company for all reasonable and
documented out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Company or any of its Affiliates in connection with the
cooperation of the Company and its Affiliates contemplated by this Section 5.14
(the “Financing Cooperation Costs”) and shall indemnify and hold harmless the
Company, its Affiliates and their respective representatives from and against
any and all Losses suffered or incurred by any of them of any type in connection
with the arrangement of the Debt Financing and any information provided or

 

62

--------------------------------------------------------------------------------


 

used in connection therewith, except in the event such losses arose out of or
resulted from the willful misconduct or gross negligence of any such Person
except to the extent such losses arose out of or resulted from the willful
misconduct or gross negligence of any such Persons.  All information provided by
the Company or any of its Affiliates or any of their respective representatives
pursuant to this Section 5.14 shall be kept confidential in accordance with the
Confidentiality Agreement, except that the Purchaser shall be permitted to
disclose such information to the sources of the Debt Financing, rating agencies
and prospective lenders during syndication of the Debt Financing subject to the
sources of the Debt Financing, ratings agencies and prospective lenders entering
into customary confidentiality undertakings with respect to such information.

 

(d)                                 The Company hereby consents to the
reasonable and customary use of the Target Companies’ names, marks and logos in
connection with the Debt Financing; provided, that such names, marks and logos
are used solely in a manner that is not intended or not reasonably likely to
harm, disparage or otherwise adversely affect the Company or any of the Target
Companies or the reputation and goodwill of the Company or any of the Target
Companies.  The Purchaser hereby agrees that any products, materials or other
items (regardless of the form or media) that bear the Target Companies’ names,
marks and logos shall include, as applicable, ® or ™ as is customary or required
under applicable Law or as otherwise requested by the Sellers or the Company.

 

(e)                                  For the avoidance of doubt, the Purchaser
acknowledges that it is not a condition to Closing under this Agreement for the
Purchaser to obtain the Debt Financing or any alternative financing.

 

Section 5.15                             WARN Act.  On or before the Closing
Date, Seller Representative shall deliver, or cause the Company to deliver, to
the Purchaser a list of each employee of the Target Companies terminated during
the ninety (90) day period preceding the Closing Date in any jurisdiction in
which the WARN Act is applicable (or within any other relevant period under any
similar Law in any jurisdiction in which the Target Companies operate).  In
reliance on such information (a) the Purchaser and the Target Companies will
comply fully, if applicable, with the WARN Act and all other applicable Laws,
including those prohibiting discrimination and requiring notice to employees, in
any termination or layoff of any employees by the Purchaser or the Target
Companies on or after the Closing and (b) the Purchaser shall not, and shall
cause the Target Companies not to, at any time prior to ninety (90) days after
the Closing Date, effectuate a “plant closing” or “mass layoff” as those terms
are defined in the WARN Act affecting in whole or in part any facility, site of
employment, operating unit or employee of the Target Companies without complying
fully with the requirements of the WARN Act.  The Purchaser and the Target
Companies will bear the cost of compliance with (or failure to comply with) any
such Laws unless the cost of such compliance would not have been incurred if the
information provided to the Purchaser pursuant to the first sentence of this
Section 5.15 was correct, in which case the Sellers will bear the cost of such
compliance.

 

Section 5.16                             Restrictive Covenants of the Sellers.

 

(a)                                 General Acknowledgement.  Each Seller agrees
and acknowledges that (i) the Target Companies have spent and will continue to
spend substantial money, time and

 

63

--------------------------------------------------------------------------------


 

effort in developing and solidifying their relationships with the customers,
suppliers, vendors and payors of the Target Companies and in maintaining and
developing the Confidential Information of the Target Companies, (ii) long-term
relationships with customers, suppliers, vendors and payors often can be
difficult to develop and require a significant investment of time, effort and
expense, (iii) the Purchaser is acquiring the Target Companies and agreeing to
pay the Purchase Price based upon (A) the business information, customer,
supplier, vendor and payor goodwill of the Target Companies, (B) the loyalty of
the customers, suppliers, vendors and payors of the Target Companies and (C) the
customer, supplier, vendor and payor contacts of the Target Companies and
(iv) the Purchaser would not enter into this Agreement without the Sellers’
agreement to the covenants set forth in this Section 5.15.  Accordingly, as a
material inducement to the Purchaser to enter into this Agreement and to
consummate the transactions contemplated by this Agreement, each Seller on
behalf of itself and not the other Seller hereby agrees to the following
provisions of this Section 5.15.

 

(b)                                 Confidentiality.  Until the third (3rd)
anniversary of the Closing Date, such Seller shall not, and shall cause each of
such Seller’s Affiliates to not, at any time after the Closing, disclose to any
Person or use for any purpose any Confidential Information; provided, however,
that such Seller and such Seller’s Affiliates may make such disclosures of
Confidential Information (i) as are required under applicable Law, in each case
as long as such Person (A) provides reasonable advance notice to the extent
practical and legally permissible of such requirement to the Purchaser so that
the Purchaser may seek a protective order or other appropriate remedy,
(B) reasonably cooperates with the Purchaser at Purchaser’s expense to obtain an
appropriate protective order or other reliable assurance that confidential
treatment shall be accorded to such information and (C) discloses only such
information as such Person is advised by outside legal counsel in writing that
such Person is legally required to disclose or (ii) as permitted by or as
necessary for purposes of exercising such Person’s rights or remedies under this
Agreement, the Transaction Documents to which such Person is a party or any
other written agreement between such Person and the Purchaser or the Target
Companies.  The Purchaser acknowledges that: (1) the Sellers and certain of
their Affiliates make investments in companies in the ordinary course of
business, and, as a result of such investments, such companies may be deemed to
be affiliated or associated with the Sellers and such Affiliates; (2) certain
other Persons that may be deemed to be directly or indirectly affiliated or
associated with a Seller represent institutions over which such Seller has no or
limited control; and (3) the Sellers and their Affiliates’ ownership of the
Target Companies has served to give the Sellers and their Affiliates increased
knowledge and understanding of the Target Companies’ industry and business in a
way that cannot be reasonably expected to be forgotten or separated from the
Sellers and their Affiliates’ overall knowledge base.  Therefore,
notwithstanding anything in this Section 5.15 to the contrary, the Purchaser, on
behalf of itself and its Affiliates, agrees that, (x) to the extent a Seller has
not disclosed and does not disclose, directly or indirectly (including through
one or more of its Affiliates), any Confidential Information to, and has not
used and does not use Confidential Information for the benefit of such
affiliated companies or other Persons in violation of this Section 5.15, none of
the terms of this Section 5.15 shall apply to such affiliated companies or other
Persons, and (y) without in any way limiting the obligations of the Sellers
under this Agreement, the Sellers will not be deemed to be in breach of this
Section 5.16(b) by reason of remembering, retaining, and using in their business
their increased knowledge as described in item (3) of the preceding sentence.

 

64

--------------------------------------------------------------------------------


 

(c)                                  Non-Solicitation of Business Relations. 
Such Seller shall not, and shall cause each of such Seller’s Restricted
Affiliates to not, directly or indirectly, at any time during the Restricted
Period: (a) solicit, attempt to solicit, or assist any other Person to solicit
or attempt to solicit any business from any Person who is a customer of any of
the Target Companies as of the Closing Date or who was a customer of any of the
Target Companies at any time during the six (6) month period preceding the
Closing Date or (b) take any action that is intended to discourage any Person
who is or has been within the past six (6) months a lessor, licensor, customer,
supplier, licensee, subcontractor or other business associate or relation of any
of the Target Companies in connection with the Target Companies’ business prior
to the Closing Date from entering into or maintaining, or to terminate, cease or
otherwise adversely change, its relationship with any of the Target Companies or
in any other way deliberately interfere with the relationship between any of the
Target Companies, on the one hand, and any such lessor, licensor, customer,
supplier, licensee, subcontractor or other business associate or relation, on
the other hand.

 

(d)                                 Non-Solicitation of Employees.  Each Seller
shall not, and shall cause each of such Seller’s Restricted Affiliates to not,
at any time during the Restricted Period, directly or indirectly, solicit or
attempt to solicit for employment or attempt to hire or engage or in any other
way induce or attempt to induce to leave the employ of or engagement by any of
the Target Companies, any individual who is, on the Closing Date or who was,
during the six (6) month period preceding the Closing Date, a manager, officer,
director (or equivalent), employee or Contractor (in this case limited to
Contractors who are either individuals or where the services to the Target
Companies, or any of them, of a particular individual on behalf of such
Contractor are contemplated) to any of the Target Companies; provided, however,
that no general advertisement or general solicitation for employment not
targeted to the managers, officers, directors (or the equivalent position with
respect to foreign Subsidiaries), employees or consultants of the Target
Companies shall be deemed to be in violation of this Section 5.16(d); and
provided, further, that this Section 5.16(d) shall not apply to any such Persons
from and after such date, if any, that their employment or engagement with the
Purchaser or any of its Subsidiaries (including the Target Companies) is
terminated other than for cause.

 

(e)                                  Appropriate Restrictions; Authority for
Judicial Enforcement and Revision.  Such Seller agrees and acknowledges that the
covenants of such Seller set forth in this Section 5.15 (i) are reasonable in
duration, geographic scope, area and nature of restrictions and in all other
respects and (ii) have been made in order to induce the Purchaser to enter into
this Agreement and consummate the transactions contemplated hereby, and the
Purchaser would not have entered into this Agreement or consummated the
transactions contemplated hereby, in each case but for the covenants of the
Sellers contained in this Section 5.15, which are necessary to protect the
goodwill, trade secrets and business of the Target Companies.  If, at any time
of enforcement of any of the provisions of this Section 5.15 a Governmental
Authority determines that the duration, geographic scope or area or nature of
restrictions stated in this Agreement are not enforceable under applicable Law,
the parties agree that the maximum duration, geographic scope and area or nature
of restrictions (as applicable) permitted by applicable Law shall be substituted
for the duration, geographic scope and area or nature of restrictions (as
applicable) stated herein and the Governmental Authority shall be authorized by
the parties to revise the restrictions contained herein to cover such maximum
duration, geographic scope and area or nature of restrictions (as applicable). 
This Section 5.16(e) shall be read in conjunction with (and

 

65

--------------------------------------------------------------------------------


 

not to the exclusion of) Section 10.8 (Severability), but in the event of any
conflict between the immediately preceding sentence of this Section 5.16(e), on
the one hand, and the first sentence of Section 10.8, on the other hand, the
immediately preceding sentence of this Section 5.16(e) will control and govern.

 

(f)                                   Injunctive Relief.  The parties agree that
any breach or attempted breach of this Section 5.15 would cause irreparable
injury to the Purchaser, which cannot be adequately compensated in monetary
damages.  Therefore, the Purchaser shall have, in addition to, and not in lieu
of, any of the other rights and remedies available hereunder, the right to have
the provisions of this Section 5.15 specifically enforced by any court of
competent jurisdiction by way of an injunction or other equitable relief.  The
Purchaser shall not be required to post a bond or other security or to prove
actual damages or the inadequacy of monetary damages in connection with its
efforts to obtain equitable relief concerning this Section 5.15.

 

(g)                                  Non-Exclusive Obligations.  Each Seller
agrees and acknowledges that such Seller’s obligations set forth in this
Section 5.15 are in addition to, and not in lieu of, any obligations such Seller
has to any of the Target Companies pursuant to any other Contract between such
Seller and any of the Target Companies or at common law.

 

Section 5.17                             Releases.

 

(a)                                 Release by the Sellers.

 

(i)                                     Release.  Except for the Seller Retained
Claims, effective upon the Closing, each Seller, for such Seller and any and all
Persons now or hereafter claiming through or asserting on behalf of such Seller
any actual or alleged right, interest, entitlement or claim whatsoever (each, a
“Seller Person”), hereby irrevocably waives, releases and discharges each of the
Target Companies, its Affiliates and each of its and their respective officers,
directors (or the equivalent position with respect to foreign Subsidiaries),
managers, members, partners, employees, representatives, agents, successors and
assigns (collectively, the “Seller Released Parties”) from any and all Losses
which such Seller or any Seller Person has had, now has or may in the future
have against or with respect to any of the Seller Released Parties of any kind
or nature whatsoever arising from or relating to the period up to and including
the Closing Date or any condition, action, inaction or other matter relating to
the Target Companies or the business operated thereby during, occurring or
existing during the period up to and including the Closing Date, in each case
whether absolute or contingent, liquidated or unliquidated, known or unknown,
and whether arising under any agreement or understanding or otherwise (but
excluding the Seller Retained Claims, collectively, the “Seller Released
Claims”).

 

(ii)                                  Waiver of Released Claims.  Except for the
Seller Retained Claims, effective upon the Closing, such Seller agrees that such
Seller shall not make, or permit any other Person to make, for such Seller or on
behalf of any Seller Person any claim against any of the Seller Released Parties
with respect to any of the Seller Released Claims, for indemnification or
otherwise (whether such claim is for judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses or otherwise and

 

66

--------------------------------------------------------------------------------


 

whether such claim is pursuant to any statute, charter document, bylaw,
agreement or otherwise), and such Seller hereby acknowledges and agrees that
such Seller shall not have any claim or right to contribution or indemnity from
any Seller Released Party with respect to any amounts paid by such Seller with
respect to any Seller Released Claim pursuant to this Agreement or otherwise,
without regard to whether the action or inaction prior to Closing of the Seller
Released Party caused such amounts to become payable.

 

(iii)                               Seller Retained Claims.  The covenants,
agreements, releases and waivers provided in Section 5.17(a)(i) and (ii) shall
not apply to (A) any rights of such Seller or any Seller Person under this
Agreement, any of the other Transaction Documents or any other Contract between
any Seller Released Person and any Target Company or Purchaser that is not
terminated at or prior to the Closing (for the avoidance of doubt, inclusive of
rights to indemnification and coverage by the “tail policy” under Section 5.10),
(B) any rights of such Seller or any Seller Person arising from or relating to
such Person’s ownership of any of the Purchaser Stock or (C) the right or
ability of such Seller or any Seller Person to make, pursue, enforce or
prosecute a claim for fraud against any manager, employee, officer, director or
agent of the Target Companies to the extent that such Seller has been required
to indemnify any Purchaser Indemnified Parties in connection with a claim of
Excluded Fraud brought by a Purchaser Indemnified Party against such Seller (but
with respect to this clause (C), only (i) if such manager, employee, officer,
director or agent of the Target Companies, in turn, is not entitled to
indemnification from the Purchaser or any Target Company as a result of such
claim for fraud or (ii) if such manager, employee, officer, director or agent of
the Target Companies, in turn, is entitled to indemnification from the Purchaser
or any Target Company as a results of such claim for fraud then, except, and
solely to the extent of, any payments made directly to such manager, employee,
officer, director or agent from the D&O Tail (and, for the avoidance of doubt,
after payment of any applicable deductible thereunder, collectively, the “Seller
Retained Claims”).

 

(b)                                 Release by the Purchaser.

 

(i)                                     Release.  Except for the Purchaser
Retained Claims, effective upon the Closing, the Purchaser, for itself, each of
the Target Companies and any and all Persons now or hereafter claiming through
or asserting on behalf of the Purchaser or any of the Target Companies, as
applicable, any actual or alleged right, interest, entitlement or claim
whatsoever (each, a “Purchaser Person”), hereby irrevocably waives, releases and
discharges each Seller, its Affiliates and each of its and their respective
officers, directors (or the equivalent position with respect to foreign
Subsidiaries), managers, members, partners, employees, representatives, agents,
successors and assigns (collectively, the “Purchaser Released Parties”) from any
and all Losses which the Purchaser or such Target Company, as applicable, or any
Purchaser Person has had, now has or may in the future have against or with
respect to any of the Purchaser Released Parties of any kind or nature
whatsoever arising from or relating to the period up to and including the
Closing Date or any condition, action, inaction or other matter relating to the
Target Companies or the business operated thereby during, occurring or existing
during the period up to and including the Closing Date, in each case whether
absolute or contingent, liquidated or unliquidated, known or unknown, and
whether arising under any

 

67

--------------------------------------------------------------------------------


 

agreement or understanding or otherwise, but excluding the Purchaser Retained
Claims (collectively, the “Purchaser Released Claims”).

 

(ii)                                  Waiver of Released Claims.  Except for the
Purchaser Retained Claims, effective upon the Closing, the Purchaser, agrees
that it shall not make, or permit any other Person to make, for it or on behalf
of any Purchaser Person any claim against any of the Purchaser Released Parties
with respect to any of the Purchaser Released Claims, for indemnification or
otherwise (whether such claim is for judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses or otherwise and whether
such claim is pursuant to any statute, charter document, bylaw, agreement or
otherwise).

 

(iii)                               Purchaser Retained Claims.  The covenants,
agreements, releases and waivers provided in Section 5.17(b)(i) and (ii) shall
not apply to (A) any rights of the Purchaser or any Purchaser Person under this
Agreement, any of the other Transaction Documents or any other Contract between
any Seller Released Person and any Target Company that is not terminated at or
prior to the Closing or (B) the right or ability of Purchaser to make, pursue,
enforce or prosecute a claim for Excluded Fraud against either Seller
(collectively, the “Purchaser Retained Claims”).

 

(c)                                  Release to Stay in Effect.  Each Seller, on
behalf of itself and any Seller Persons, and the Purchaser, on behalf of itself
and any Purchaser Persons, agrees and acknowledges that such it may hereafter
discover facts different from or in addition to those now known or believed to
be true regarding the Seller Released Claims or the Purchaser Released Claims,
as applicable, and agrees that this Agreement shall remain in full force and
effect, notwithstanding the existence or nature of any such different or
additional facts.  Each party agrees and acknowledges that the consummation of
the transactions contemplated by this Agreement constitutes sufficient and
adequate consideration for the releases, covenants and agreements set forth in
this Section 5.17.

 

Section 5.18                             Termination of Plans.  The Company
shall terminate, effective as of no later than the day immediately preceding the
Closing Date, any and all Employee Benefit Plans intended to include a Code
Section 401(k) arrangement (each a “Terminated Plan”) (unless Purchaser provides
written notice to the Company no later than three (3) Business Days prior to the
Closing Date that such plans shall not be terminated).  The Company shall
provide Purchaser with evidence that such Terminated Plans have been terminated
(effective as of no later than the day immediately preceding the Closing Date)
pursuant to resolutions of the board of the Company.  The form and substance of
such resolutions shall be subject to reasonable review of Purchaser.  The
Company also shall take such other actions in furtherance of terminating such
Terminated Plans as Purchaser may reasonably require.  In the event that
termination of any Terminated Plan would reasonably be anticipated to trigger
liquidation charges, surrender charges or other fees then such charges and/or
fees shall be borne by the Company; provided, that the Company shall take such
actions as are necessary to reasonably estimate the amount of such charges
and/or fees and provide such estimate in writing to Purchaser.

 

Section 5.19                             Section 280G Stockholder Approval and
Waiver.  As soon as reasonably practicable following the execution of this
Agreement, but in no event later than five (5)

 

68

--------------------------------------------------------------------------------


 

Business Days prior to the Closing Date, the Company shall use commercially
reasonable efforts to (a) obtain from each Person who might receive a 280G
Payment (as defined below) an executed waiver that shall provide that if the
requisite stockholder approval under Section 280G of the Code and the Treasury
Regulations thereunder (collectively, “Section 280G”) is not obtained, no
Section 280G Payment shall be payable to, or retained by, such disqualified
individual (each, a “280G Waiver”), and (b) submit to the shareholders of the
Company for approval by the shareholders as is required by the terms of
Section 280G(b)(5)(B) of the Code of any payments and/or benefits that may,
separately or in the aggregate, constitute “parachute payments” within the
meaning of Section 280G of the Code and the regulations promulgated thereunder
(“280G Payments”), such that such payments and benefits shall not be deemed to
be “parachute payments” under Section 280G.  No later than three (3) Business
Days prior to the Closing Date, the Company shall deliver to Purchaser evidence
(i) that a vote of the stockholders was solicited in conformance with
Section 280G, and (ii) either (A) the requisite stockholder approval was
obtained with respect to any 280G Payments that were subject to the stockholder
vote (the “280G Approval”), or (B) the 280G Approval was not obtained and, as a
consequence, that such 280G Payments shall not be made or provided pursuant to
the 280G Waivers.  All materials and waivers to be submitted to stockholders
pursuant to this Section 5.19 shall be subject to review and approval by the
Purchaser, which approval shall not be unreasonably withheld, conditioned or
delayed.

 

Section 5.20                             Rule 144 Covenant.  The Purchaser
covenants that it will file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder (or, if the Purchaser is not required to file such reports, it
will make publicly available such necessary information for so long as necessary
to permit sales pursuant to Rules 144, 144A or Regulation S under the Securities
Act), and it will take any such further action as reasonably requested to the
extent required from time to time to enable the holders of the Purchaser Stock
to sell the Purchaser Stock without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rules 144, 144A or Regulation S
under the Securities Act, as such rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
reasonable request of a holder of the Purchaser Stock, Parent will deliver to
such stockholder a written statement as to whether it has complied with such
requirements and, if not, the specifics of any compliance deficits. 
Notwithstanding the foregoing, it shall not be deemed a breach of this
Section 5.20 by Purchaser if Purchaser is late in making any required filing
under the Securities Act or the Exchange Act as a result of its audit of the
Company’s and its Subsidiaries’ books and records following Closing.

 

Section 5.21                             Express Note; CVC Contract.

 

(a)                                 The Company shall determine the manner in
which that certain Second Amended and Restated Multiple-Advance Subordinated
Convertible Note, dated as of May 31, 2016, by Hibernia Express Ireland and
payable to the Company (the “Express Note”) and the repayment (or other
satisfaction) of all amounts due thereunder shall be terminated prior to the
Closing; provided, that the Company shall deliver notice to the Purchaser of the
proposed manner in which the Express Note will be terminated no later than
thirty (30) days prior to the Closing and provided further that no such
termination shall have adverse Tax consequences to the Purchaser or the
post-closing Target Companies, or if it does, the Sellers shall have the right

 

69

--------------------------------------------------------------------------------


 

to compensate the Purchaser therefor.  The Company and the Purchaser shall work
together in good faith to determine the manner in which the Express Note shall
be terminated prior to the Closing and the Company shall take no action with
respect to such termination without the prior written consent of the Purchaser,
not to be unreasonably withheld or delayed.

 

(b)                                 The Company may, but is not required to,
cause the CVC Contract to be terminated or amended prior to the Closing;
provided, that, no such termination or amendment shall result in any adverse Tax
consequences to the Purchaser or the post-closing Target Companies, or if it
does, the Sellers shall have the right to compensate the Purchaser therefor. Nor
shall it result in the CVC Contract being materially worse for the Target
Companies post-Closing, without the Purchaser’s prior written consent, not to be
unreasonably withheld.  In the event that the CVC Contract is not terminated or
amended appropriately in accordance herewith, then all Indebtedness arising
under the CVC Contract shall be paid in full at closing pursuant to a Payoff
Letter reasonably acceptable to Purchaser.

 

ARTICLE VI
CONDITIONS TO CLOSING

 

Section 6.1                                    Conditions to the Obligation of
the Purchaser.  The obligation of the Purchaser to consummate the transactions
contemplated by this Agreement in connection with the Closing shall be subject
to the satisfaction or waiver by the Purchaser on or prior to the Closing Date
of each of the following conditions:

 

(a)                                 The representations and warranties of the
Company contained in Article II (i) that are Fundamental Representations shall
be correct in all respects, as if made at and as of the Closing (except that
those representations and warranties that are made as of a specific date shall
be correct only as of such date) and (ii) that are other than Fundamental
Representations shall be correct in all respects (disregarding qualifications of
materiality or Material Adverse Effect) as if made at and as of the Closing
(except that those representations and warranties that are made as of a specific
date shall be correct only as of such date) except where the failure to be
correct has not resulted in a Material Adverse Effect.

 

(b)                                 The representations and warranties of each
Seller contained in Article III (i) that are Fundamental Representations shall
be correct in all respects, as if made at and as of the Closing (except that
those representations and warranties that are made as of a specific date shall
be correct only as of such date) and (ii) that are other than Fundamental
Representations shall be correct in all respects (disregarding qualifications of
materiality or Material Adverse Effect) as if made at and as of the Closing
(except that those representations and warranties that are made as of a specific
date shall be correct only as of such date) except where the failure to be
correct has not resulted in a material adverse effect on the applicable Seller.

 

(c)                                  The Sellers shall have duly performed and
complied in all material respects with all covenants and agreements contained
herein required to be performed or complied with by the Sellers at or prior to
the Closing.

 

70

--------------------------------------------------------------------------------


 

(d)                                 The Company shall have delivered to the
Purchaser a certificate, dated as of the Closing Date and executed by a duly
authorized representative of the Company, as to the fulfillment of the
conditions set forth in Sections 6.1(a) - (c).

 

(e)                                  The waiting period applicable to the
consummation of the Share Purchase under the HSR Act and under any similar
applicable foreign antitrust or competition Laws shall have expired or been
terminated, and each of the Seller Required Consents set forth on Annex A hereto
shall have been received or, with respect to any Seller Required Consent from a
Governmental Authority, reasonably satisfactory written or oral notification
shall have been received from the applicable Governmental Authority that its
consent to the Closing is not required.

 

(f)                                   There shall not be in effect any
injunction or other Order restraining or prohibiting the consummation of the
transactions contemplated by this Agreement.

 

(g)                                  The Company shall have delivered to the
Purchaser the Payoff Letters prior to Closing, including evidence reasonably
satisfactory to the Purchaser of the release of any Liens associated with the
Funded Debt of any Target Company and their respective assets.

 

(h)                                 There shall not have occurred since
December 31, 2015 a Material Adverse Effect.

 

(i) The Company shall have delivered to the Purchaser evidence reasonably
satisfactory to the Purchaser of the termination of the related party agreements
set forth on Schedule 6.1(i).

 

(j)                                    The Company shall have delivered to the
Purchaser evidence reasonable satisfactory to the Purchaser of the termination
of the Express Note.

 

(k)                                 The Company shall have delivered to the
Purchaser evidence reasonably satisfactory to the Purchaser of the termination
or amendment of the CVC Contract.

 

Section 6.2                                    Conditions to the Obligations of
the Sellers.  The respective obligations of the Sellers to consummate the
transactions contemplated by this Agreement in connection with the Closing shall
be subject to the satisfaction or waiver by the Sellers on or prior to the
Closing Date of each of the following conditions:

 

(a)                                 The representations and warranties of the
Purchaser contained in Article IV (i) that are Fundamental Representations shall
be correct in all respects, as if made at and as of the Closing (except that
those representations and warranties that are made as of a specific date shall
be correct only as of such date) and (ii) that are not Fundamental
Representations shall be correct in all respects (disregarding qualifications of
materiality) as if made at and as of the Closing (except that those
representations and warranties that are made as of a specific date shall be
correct only as of such date) except where the failure to be correct has not
resulted in a material adverse effect on the Purchaser.

 

71

--------------------------------------------------------------------------------


 

(b)                                 The Purchaser shall have duly performed and
complied in all material respects with all covenants and agreements contained
herein required to be performed or complied with by the Purchaser at or prior to
the Closing.

 

(c)                                  The Purchaser shall have delivered to the
Sellers a certificate, dated as of the Closing Date and executed by a duly
authorized representative of the Purchaser, as to the fulfillment of the
conditions set forth in Sections 6.2(a) and (b).

 

(d)                                 The waiting period applicable to the
consummation of the Share Purchase under the HSR Act and under any similar
applicable foreign antitrust or competition Laws shall have expired or been
terminated, and each of the Purchaser Required Consents set forth on Annex B
hereto shall have been received or, with respect to any Purchaser Required
Consent from a Governmental Authority, reasonably satisfactory written or oral
notification shall have been received from the applicable Governmental Authority
that its consent to the Closing is not required.

 

(e)                                  There shall not be in effect any injunction
or other Order restraining or prohibiting the consummation of the transactions
contemplated by this Agreement.

 

ARTICLE VII
SURVIVAL; INDEMNIFICATION; WAIVER AND RELEASE

 

Section 7.1                                    Survival of Representations,
Warranties, Covenants and Other Agreements.

 

(a)                                 The respective representations, warranties
and covenants of the Company, the Sellers and the Purchaser in this Agreement
shall survive until the end of the Indemnification Escrow Period and shall
thereupon expire (except to the extent a Notice of Claim has been submitted with
respect to such representation or warranty prior to such date); provided,
however, that (i) the representations and warranties set forth in
Section 2.1(a) (but not the second sentence thereof); Section 2.1(b),
Section 2.3, Section 2.4(a) (but only the first two sentences thereof),
Section 2.22, Section 3.1, Section 3.3, Section 3.5, Section 4.1, Section 4.4
and Section 4.11 shall survive the Closing indefinitely and (ii) the
representations and warranties set forth in Section 2.15 shall survive the
Closing and shall terminate on the sixtieth (60th) day after the running of the
applicable statute of limitations for the matters described in such
representations and warranties (except to the extent a Notice of Claim has been
submitted with respect to such representation or warranty prior to such date)
(the representations and warranties set forth in this clause (ii), collectively
with the representations and warranties set forth in the preceding clause (i),
the “Fundamental Representations”), (iii) this Section 7.1(a) shall not limit
any covenant or other agreement that by its terms is required to be performed
after such Indemnification Escrow Period, including for greater certainty
Sections 5.5(c), 5.7, 5.8, 5.10, 5.12, 5.16, this Article VII and Article X,
which shall survive in accordance with their terms, and (iv) the covenants set
forth in Section 5.9 shall terminate on the sixtieth (60th) day after the
running of the applicable statute of limitations for the matters described in
such covenants; provided further, however, that the covenants and agreements
referred to in Section 7.2(b)(ii) and (iii) shall survive until the end of the
Indemnification Escrow Period and shall thereupon expire (in each case for this
sentence,

 

72

--------------------------------------------------------------------------------


 

except to the extent a Notice of Claim has been submitted with respect to such
covenant or agreement prior to such date).

 

(b)                                 No claim for indemnification may be asserted
against any of the parties for a breach of or inaccuracy in any representation
or warranty or a breach of any covenant or agreement made by or to be performed
by a party set forth in this Agreement or any of the matters referred to in
Section 7.2(b)(v) through (vii) unless a Notice of Claim has been received by
the Purchaser, if the Purchaser is the Indemnifying Party, or by Seller
Representative, if either of the Sellers is the Indemnifying Party, prior to the
date on which such representation, warranty, covenant, agreement or other matter
expires as set forth in Section 7.1(a); and if a Notice of Claim has been
received by the Purchaser, if the Purchaser is the Indemnifying Party, or by
Seller Representative, if either of the Sellers is the Indemnifying Party, prior
to the date on which such representation, warranty, covenant, agreement or other
matter expires as set forth in Section 7.1(a), then the claim for
indemnification with respect to the matters set forth in such Notice of Claim
will survive until such later date as such claim for indemnification has been
fully and finally resolved in accordance with this Article VII.  In furtherance
of the foregoing, upon expiration of the applicable survival period set forth in
Section 7.1(a), any and all claims shall irrevocably expire and be waived,
except any claims properly brought before such time in accordance with the terms
of this Agreement (for the avoidance of doubt, this will not limit the damages
that can be asserted in a properly brought claim).  The Parties intend for the
periods during which Parties may make claims hereunder as set forth in in
Section 7.1(a) and (b) to supersede any otherwise applicable periods of time
during which claims might otherwise be available to the Parties with regard to
the foregoing matters, whether pursuant to applicable statutes of limitation or
otherwise.

 

Section 7.2                                    Indemnification Obligations.

 

(a)                                 [Intentionally omitted].

 

(b)                                 Subject to the other provisions of this
Article VII, from and after the Closing, the Sellers shall, severally in
proportion to their respective Equity Interest Percentages, indemnify, defend
and hold harmless each of the Purchaser Indemnified Parties, and pay on behalf
of and reimburse each of the Purchaser Indemnified Parties in respect of, any
and all Losses incurred, suffered, sustained, or required to be paid by or
imposed upon, any Purchaser Indemnified Party arising out of, resulting from or
relating to: (i) the breach of or inaccuracy in any representation or warranty
set forth in Article II; (ii) the breach of any covenant or agreement set forth
in this Agreement in which the Sellers agree to cause the Company or any of the
Company Subsidiaries to take or not take some action; (iii) the breach of any
covenant or agreement set forth in this Agreement to be performed by the Company
prior to the Closing; (iv) the breach of any covenant or agreement set forth in
this Agreement or any other Transaction Document to be performed by Seller
Representative in its capacity as such; (v) any Indemnified Taxes, (vi) any
Closing Date Indebtedness that is not repaid in full at the Closing or accounted
for in the determination of the Final Closing Statement pursuant to Section 1.7,
(vii) any Seller Transaction Expenses that are outstanding after the Closing and
not accounted for in the determination of the Final Closing Statement pursuant
to Section 1.7 or (viii) the Special Indemnified Matter.  Notwithstanding the
foregoing, and for the avoidance of doubt, no Seller

 

73

--------------------------------------------------------------------------------


 

Indemnified Party will be a Purchaser Indemnified Party by reason of such Seller
Indemnified Party’s position with the Target Companies or otherwise.

 

(c)                                  Subject to the other provisions of this
Article VII, from and after the Closing, each Seller shall indemnify, defend and
hold harmless each of the Purchaser Indemnified Parties, and pay on behalf of
and reimburse each of the Purchaser Indemnified Parties in respect of, any and
all Losses incurred, suffered, sustained, or required to be paid by or imposed
upon, any Purchaser Indemnified Party arising out of or resulting from:  (i) the
breach of or inaccuracy in any representation or warranty of such Seller set
forth in Article III; or (ii) the breach of any covenant or agreement of such
Seller set forth in this Agreement (other than those referred to in
Section 7.2(b)(ii)) or any Seller Document.

 

(d)                                 Subject to the other provisions of this
Article VII, from and after the Closing, the Purchaser shall indemnify defend
and hold harmless each of the Seller Indemnified Parties, and pay on behalf of
and reimburse each of the Seller Indemnified Parties in respect of, any and all
Losses incurred, suffered, sustained, or required to be paid by, or imposed
upon, any Seller Indemnified Party arising out of or resulting from:  (i) the
breach of or inaccuracy in any representation or warranty of the Purchaser set
forth in Article IV; or (ii) the breach of any covenant or agreement of the
Purchaser set forth in this Agreement or any Purchaser Document.  Without
limiting the generality of the foregoing, the Purchaser shall indemnify each of
the Seller Indemnified Parties for any increase in Tax liability resulting from
any breach of Section 5.9(i).

 

Section 7.3                                    Limitations on Indemnification.

 

(a)                                 Notwithstanding anything to the contrary in
this Article VII or elsewhere in this Agreement, in no event shall any Seller be
required to provide indemnification with respect to any claim for
indemnification made pursuant to Section 7.2(b)(i) or Section 7.2(c)(i):  (i) if
the Losses associated with such claim (or group of related claims arising out of
the same or similar circumstances) are less than Twenty-Five Thousand Dollars
($25,000) (the “De Minimis Claim Amount”); or (ii) unless and until the
aggregate dollar amount of all Losses of the Purchaser Indemnified Parties for
all such claims that would otherwise be indemnifiable pursuant to
Section 7.2(b)(i) or Section 7.2(c)(i) (but without giving effect to any Loss or
Losses below the De Minimis Claim Amount) exceeds One Million Five Hundred
Thousand Dollars ($1,500,000) (the “Indemnification Deductible”); provided,
however, that if the aggregate amount of all such Losses exceeds the
Indemnification Deductible, the Purchaser Indemnified Parties shall be entitled
to indemnification for the full amount of all such Losses and not just the
amount in excess of the Indemnification Deductible; and provided further, that
notwithstanding the foregoing, the De Minimis Claim Amount and the
Indemnification Deductible shall not apply to the Fundamental Representations
and, accordingly, any claims by a Purchaser Indemnified Party in respect of a
Fundamental Representation of the Company or the Sellers shall be indemnified
hereunder from the first dollar of any applicable Losses.

 

(b)                                 Notwithstanding anything to the contrary in
this Article VII or elsewhere in this Agreement, in no event shall any Seller be
required to provide indemnification (i) with respect to any claim for
indemnification made pursuant to Section 7.2(b)(i) or Section 7.2(c)(i) (other
than with respect to the Fundamental Representations), in an amount exceeding
such Seller’s allocable portion of the Indemnification Cap, determined by such
Seller’s Equity Interest

 

74

--------------------------------------------------------------------------------


 

Percentage; provided, however, the Indemnification Cap shall not apply to Losses
suffered by the Purchaser Indemnified Parties as a result of inaccuracies in or
breaches of the Fundamental Representations of the Sellers, which shall be
excluded in calculating when the Indemnification Cap is reached, (ii) with
respect to any claim for indemnification made pursuant to Section 7.2(b)(i) or
Section 7.2(c)(i) for any Losses suffered by the Purchaser Indemnified Parties
as a result of inaccuracies in or breaches of the Fundamental Representations of
the Sellers, in an amount exceeding such Seller’s allocable portion of Purchase
Price, determined by such Seller’s Equity Interest Percentage and (iii) with
respect to any claim for indemnification made pursuant to
Section 7.2(b)(v) through (viii), in an amount exceeding such Seller’s allocable
portion of Purchase Price, determined by such Seller’s Equity Interest
Percentage.  For the avoidance of doubt, the Indemnification Cap shall not apply
to the matters referred to in Section 7.2(b)(ii) through (viii) or
Section 7.2(c)(ii).

 

(c)                                  Notwithstanding anything to the contrary in
this Article VII or elsewhere in this Agreement in no event shall the Purchaser
be required to provide indemnification with respect to any claim for
indemnification made pursuant to Section 7.2(c)(i): (i) if the Losses associated
with such claim (or group of related claims arising out of the same or similar
circumstances) are less than the De Minimis Claim Amount; or (ii) unless and
until the aggregate dollar amount of all Losses of the Seller Indemnified
Parties for all such claims that would otherwise be indemnifiable pursuant to
Section 7.2(c)(i) (but without giving effect to any Loss or Losses below the De
Minimis Claim Amount) exceeds the Indemnification Deductible; provided, however,
that if the aggregate amount of all such Losses exceeds the Indemnification
Deductible, the Seller Indemnified Parties shall only be entitled to
indemnification for the full amount of all such Losses and not just the amount
in excess of the Indemnification Deductible; and provided further, however, that
notwithstanding the foregoing, the De Minimis Claim Amount and the
Indemnification Deductible shall not apply to the Fundamental Representations
and, accordingly, any claims by a Seller Indemnified Party in respect of a
Fundamental Representation of the Purchaser shall be indemnified hereunder from
the first dollar of any applicable Losses.

 

(d)                                 Notwithstanding anything to the contrary in
this Article VII or elsewhere in this Agreement in no event shall the Purchaser
be required to provide indemnification with respect to any claim for
indemnification made pursuant to Section 7.2(c)(i) in an amount exceeding the
Indemnification Cap; provided, however, the Indemnification Cap shall not apply
to Losses suffered by the Seller Indemnified Parties as a result of inaccuracies
in or breaches of the Fundamental Representations of the Purchaser, which shall
be excluded in calculating when such Indemnification Cap is reached and instead
shall be subject to a separate indemnification cap equal to the Purchase Price. 
For the avoidance of doubt, the Indemnification Cap shall not apply to the
matters referred to in Section 7.2(d)(ii).

 

(e)                                  Excluded Fraud.  Notwithstanding anything
in this Agreement to the contrary, the parties acknowledge and agree that the
preceding provisions of this Section 7.3 shall not apply with respect to any
Losses arising out of or resulting from any action or inaction that constitutes
Excluded Fraud (as determined by a final, non-appealable judgment of a court of
competent jurisdiction), and that nothing in this Agreement shall limit (i) any
party’s rights vis-à-vis the party committing such Excluded Fraud, or (ii) the
amount of Losses recoverable by a party against the party committing such
Excluded Fraud (as determined by a final, non-appealable judgment of a court of
competent jurisdiction).

 

75

--------------------------------------------------------------------------------


 

Section 7.4                                    Determination of Loss Amount;
Reliance.

 

(a)                                 Recourse Against Insurance.  The Purchaser
shall, and shall cause the Target Companies to, in good faith, diligently seek
recovery, at its or their own expense (which shall be a Loss), of all insurance
proceeds from insurers with respect to all Losses with respect to which any
Purchaser Indemnified Party makes a claim for indemnification under this
Article VII.  No Indemnifying Party shall delay making any payment under this
Article VII pending resolution of any insurance claim.  To the extent that the
Purchaser or the Target Companies receive any amount under insurance coverage
with respect to a matter for which a Purchaser Indemnified Party has previously
obtained payment in indemnification under this Article VII, the Purchaser shall,
as soon as reasonably practicable after receipt of such insurance proceeds, pay
and reimburse to the Escrow Agent (if such reimbursement is to be delivered
prior to the release of the Indemnification Escrow Funds) or to Seller
Representative (if such reimbursement is to be delivered after the release of
the Indemnification Escrow Funds), for any prior indemnification payment (up to
the amount of the insurance proceeds, less any premium increases directly
attributable thereto).

 

(b)                                 Mitigation.  Each of the Purchaser and,
after the Closing, the Target Companies shall make commercially reasonably
efforts to mitigate the amount of any Losses for which any Purchaser Indemnified
Party or Seller Indemnified Party, as applicable, makes a claim for
indemnification hereunder.

 

(c)                                  No Double Recovery.  No Indemnified Party
shall be able to recover any Loss for which it is otherwise entitled to
indemnification under this Agreement if such Loss has already been taken into
account in determining the Closing Date Cash, Closing Date Indebtedness
(including Funded Debt), Seller Transaction Expenses or Closing Working Capital
in connection with determination of the Final Closing Statement in accordance
with Section 1.7.  In addition, notwithstanding the fact that any Indemnified
Party may have the right to assert claims for indemnification under or in
respect of more than one provision of this Agreement in respect of any fact,
event, condition or circumstance, no Indemnified Party shall be entitled to
recover the amount of any Losses suffered by such Indemnified Party or its
Affiliates more than once, regardless of whether such Losses may be as a result
of a breach of more than one representation, warranty, covenant or agreement.

 

(d)                                 Reliance.  The representations and
warranties made by the Company and the Sellers in Articles II and III,
respectively, on the one hand, and the Purchaser in Article IV, on the other
hand, in this Agreement are made with the knowledge and expectation that the
Sellers are (in the case of representations and warranties made by the
Purchaser) and the Purchaser is (in the case of representations and warranties
made by the Company, the Sellers or either of them) placing complete reliance
thereon in entering into, and performing its obligations under, this Agreement. 
No investigation made by or for the benefit of a party, nor any knowledge of
information held or obtained by such party either in the course of such
investigation or otherwise, shall negate or limit the effect of the
representations and warranties made for the benefit of such party in this
Agreement or any right to indemnification with respect to any breach of or
inaccuracy therein.

 

76

--------------------------------------------------------------------------------


 

(e)                                  No Exemplary or Punitive Damages. 
Notwithstanding anything to the contrary in this Article VII or elsewhere in
this Agreement, in no event shall any Indemnified Party be entitled to receive
indemnification under this Article VII for any Losses relating to exemplary or
punitive damages; provided, however, that this limitation shall not apply if,
and solely to the extent that, an Indemnified Party is seeking to obtain through
indemnification reimbursement of such Losses resulting from an award in a Third
Party Claim against such Indemnified Party of such Losses.

 

Section 7.5                                    Indemnification Procedure —
Direct Claims.  If an Indemnified Party claims a right to payment pursuant to
this Article VII not involving a Third Party Claim, such Indemnified Party shall
provide to the Purchaser, if the Purchaser is the Indemnifying Party, or to
Seller Representative, if either of the Sellers is the Indemnifying Party,
notice of such claim, which notice shall describe in reasonable detail,
including the nature of the matter, the basis for the claim that such matter is
subject to indemnification and, to the extent known, the amount and nature of
the Losses purported to result therefrom (a “Notice of Direct Claim”); provided,
however, that the failure of an Indemnified Party to timely provide a Notice of
Direct Claim or to provide any particular details therein shall not relieve any
Indemnifying Party from any obligation to indemnify such Indemnified Party
except to the extent that such Indemnified Party’s failure to provide or delay
in providing a Notice of Direct Claim or any detail required to be included
therein prejudices the ability of the Indemnifying Party to defend against or
contest such matter.  If the amount of Losses set forth in a Notice of Direct
Claim are estimated or not fully known at the time the Notice of Direct Claim is
delivered, the Indemnified Party shall from time to time notify the Purchaser,
if the Purchaser is the Indemnifying Party, or Seller Representative, if either
of the Sellers is the Indemnifying Party, of the revised amount of Losses with
respect to such indemnification claim as the same are finally determined).

 

Section 7.6                                    Indemnification Procedure — Third
Party Claims.

 

(a)                                 With respect to any matter for which an
Indemnified Party is entitled to indemnification from an Indemnifying Party
under this Article VII that relates to a Third Party Claim, such Indemnified
Party shall provide to the Indemnifying Party notice describing such matter in
reasonable detail and the basis for the claim that such matter is subject to
indemnification (a “Notice of Third Party Claim” and, together with a Notice of
Direct Claim, a “Notice of Claim”); provided, however, that the failure of an
Indemnified Party to timely provide a Notice of Third Party Claim shall not
relieve any Indemnifying Party from any obligation to indemnify such Indemnified
Party except to the extent that such Indemnified Party’s failure to provide or
delay in providing a Notice of Third Party Claim prejudices the ability of the
Indemnifying Party to defend against such matter.

 

(b)                                 The Indemnifying Party shall have the right
to assume and pursue the defense of any claim or Proceeding by a third party for
which any Indemnified Party has provided a Notice of Third Party Claim (a “Third
Party Claim”) with counsel selected by the Indemnifying Party and reasonably
acceptable to the Indemnified Party upon delivery to the Indemnified Party,
within thirty (30) days after the notice of Third Party Claim has been delivered
to the Indemnifying Party, of an irrevocable acknowledgement and agreement that
(i) any Losses resulting therefrom are indemnifiable Losses for which the
Indemnified Party is entitled to indemnification under this Article VII (subject
to the limitations set forth in this

 

77

--------------------------------------------------------------------------------


 

Article VII) and (ii) that the Indemnifying Party shall post any bond or other
security to the extent required in connection with the defense or appeal of such
Third Party Claim (an “Assumption of Defense Notice”); provided that the
Indemnifying Party shall have an additional sixty (60) days after the delivery
of such notice to revoke such acknowledgement and agreement with respect to any
portion of such Losses based on matters that become known to the Indemnifying
Party during such period and which indicate that such Losses would not be
indemnifiable Losses for which the Indemnified Party is entitled to
indemnification under this Article VII (and if a notice of such revocation is
not delivered by the Indemnifying Party during such sixty (60) day period, such
Losses shall conclusively be deemed indemnifiable Losses).  Notwithstanding the
foregoing, the Indemnifying Party shall not be entitled to assume the defense of
a Third Party Claim if (A) such Third Party Claim involves a purported class
action, (B) such Third Party Claim involves criminal allegations, (C) such Third
Party Claim demands injunctive or other equitable relief that, if granted, would
have an adverse effect on any of the Purchaser Indemnified Parties or their
respective businesses (if a Purchaser Indemnified Party is the Indemnified
Party) or any of the Seller Indemnified Parties or their respective businesses
(if a Seller Indemnified Party is the Indemnified Party), (D) the Indemnified
Party reasonably determines that the Losses associated with such Third Party
Claim are likely to exceed the then-remaining amount of the Indemnification Cap,
(E) the Indemnified Party reasonably determines that it would be inappropriate
for a single counsel to represent both the Indemnifying Party and the
Indemnified Party in connection with such Third Party Claim under applicable
standards of legal ethics or (F) there are legal defenses available to the
Indemnified Party that are different from or additional to those available to
the Indemnifying Party.

 

(c)                                  Unless and until the Indemnified Party
receives, with respect to any Third Party Claim, an Assumption of Defense Notice
from the Indemnifying Party within the thirty (30)-day period provided above or
if, at any time after the Indemnifying Party has assumed the defense of a Third
Party Claim, the Indemnifying Party fails diligently to defend such Third Party
Claim (i) the Indemnified Party may, but shall not be obligated to, fully
assume, commence and pursue its defense of such Third Party Claim in any such
manner as it may deem appropriate, (ii) the Indemnified Party shall thereafter
promptly inform the Indemnifying Party of all material developments related to
such Third Party Claim (including copying the Indemnifying Party on court
filings and correspondence); provided, however, that the Indemnified Party shall
not be obligated to turn over any attorney-client privileged information,
(iii) the Indemnifying Party shall reasonably cooperate in the defense or
prosecution of such Third Party Claim, including the retention and (upon the
Indemnified Party’s request) the provision to the Indemnified Party of records
and information which are reasonably relevant to such Third Party Claim, and
making employees and other representatives and advisors available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder and (iv) the Indemnified Party shall not settle any
such Third Party Claim without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld, conditioned or
delayed.  For the avoidance of doubt, any attorneys’ fees and expenses and other
costs and expenses incurred by the Indemnified Party in connection with a Third
Party Claim prior to the time at which such Third Party Claim has been assumed
by the Indemnifying Party as provided herein or during any subsequent time in
which the Indemnified Party is conducting its own defense of a Third Party Claim
in accordance with this Section 7.6 shall be Losses hereunder.

 

78

--------------------------------------------------------------------------------


 

(d)                                 If the Indemnifying Party assumes the
defense of a Third Party Claim, it shall control and direct the defense of such
Third Party Claim, but the Indemnified Party shall have the right to participate
in the defense of such Third Party Claim and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnifying Party.  During
any period in which the Indemnifying Party is defending a Third Party Claim
(i) the Indemnifying Party shall promptly inform the Indemnified Party of all
material developments related to such Third Party Claim (including copying the
Indemnified Party on court filings and correspondence) and (ii) the Indemnified
Party shall reasonably cooperate in the defense or prosecution of such Third
Party Claim, including the retention and (upon the Indemnifying Party’s request)
the provision to the Indemnifying Party of records and information which are
reasonably relevant to such Third Party Claim, and making employees and other
representatives and advisors available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. 
Notwithstanding anything to the contrary herein, the Indemnifying Party shall
not settle any Third Party Claim without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed) unless (A) the compromise or settlement does not involve any
statement, finding or admission of any fault of, or violation of Law by, the
Indemnified Party, (B) the sole relief provided in the compromise or settlement
is monetary damages that are paid in full by the Indemnifying Party and does not
include any requirement that the Indemnified Party take or refrain from taking
any actions other than compliance with any non-disclosure obligations related to
the terms of such settlement contained in the settlement agreement, (C) the
compromise or settlement includes an unconditional and irrevocable release of
the Indemnified Party, (D) the settlement agreement includes a reasonable
confidentiality obligation by the third party claimant of the terms of the
settlement and (E) the Indemnified Party is a party to, or an express third
party beneficiary of, the settlement agreement, entitled to enforce such
settlement agreement.  The Indemnified Party shall have no Liability with
respect to any compromise or settlement of any Third Party Claims made without
its consent (if such consent is required by this Section 7.6), and any such
compromise or settlement shall be void.

 

(e)                                  For purposes of Section 7.6(d), all actions
to be taken (or not taken), the exercise (or failure to exercise) of any rights
and all notices to be delivered by the Indemnifying Party shall be taken (or not
taken), exercised (or not exercised) or delivered by Seller Representative on
behalf of the Sellers or either of them, and each of the Sellers shall be bound
thereby as if each applicable Seller had taken (or omitted to take) such action,
exercised (or failed to exercise) such rights or delivered such notice.

 

Section 7.7                                    Payment of Amounts Due.

 

(a)                                 Subject to the application of Section 7.3
and Section 7.4, any amount due to any Purchaser Indemnified Party under
Section 7.2 shall be satisfied, first, by release to such Purchaser Indemnified
Party from the Indemnity Escrow Funds an amount equal to the lesser of (i) such
amount or (ii) the full Indemnity Escrow Funds then remaining, and, second, if
such amount due exceeds the then remaining Indemnity Escrow Funds, such excess
shall be paid by the applicable Seller or Sellers directly.  Any amount payable
by the Sellers to a Purchaser Indemnified Party under this Section 7.7 shall be
paid to such Purchaser Indemnified Party within five (5) Business Days after it
is determined pursuant to this Article VII that such

 

79

--------------------------------------------------------------------------------


 

Purchaser Indemnified Party is entitled to such amount, in each case by wire
transfer of immediately available funds.

 

(b)                                 Subject to the application of Section 7.3
and Section 7.4, any amount is due to any Seller Indemnified Party under
Section 7.2 shall be paid by the Purchaser to such Seller Indemnified Party
within five (5) Business Days after it is determined pursuant to this
Article VII that such Seller Indemnified Party is entitled to such amount, in
each case by wire transfer of immediately available funds.

 

(c)                                  If any payment required by Sellers or the
Purchaser under this Section 7.7 is not made in full within five (5) Business
Days after it is determined under this Article VII that such payment is due, the
unpaid payment shall thereafter bear simple interest at a rate equal to the
prime rate in effect from time to time (as published in The Wall Street Journal)
plus two (2) percentage points, until paid in full.

 

Section 7.8                                    Subrogation.  Upon the making of
payment for any Losses of a Purchaser Indemnified Party pursuant to this
Article VII, the Sellers shall, to the extent of such payment, be subrogated to
all rights of such Purchaser Indemnified Party (and of the Purchaser and its
Affiliates, if the Purchaser is not the Purchaser Indemnified Party with respect
to such payment) to which the payment relates (including without limitation any
claims against third parties); provided, however, such subrogation shall not
apply if and to the extent that the exercise would reasonably be expected to
have any adverse impact on the business of the Purchaser and its Subsidiaries
(including the Purchaser and the Target Companies).  For the avoidance of doubt,
no claim for subrogation shall be made against any customer or vendor of the
Target Companies without the prior written consent of the Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed.  With
respect to any action for subrogation permitted by this Section 7.8, in addition
to any other obligation under this Agreement with respect thereto, the Purchaser
Indemnified Party (and the Purchaser and its Affiliates, if the Purchaser is not
the Purchaser Indemnified Party with respect to such payment) shall duly execute
and deliver, upon request of Seller Representative, any instruments necessary or
desirable to evidence and perfect any subrogation rights deemed granted under
this Section 7.8.

 

Section 7.9                                    Tax Treatment of Indemnification
Payments by Sellers.  Any indemnification payments made by the Sellers pursuant
to this Article VII shall be treated for all Tax purposes as reductions to the
Purchase Price, unless otherwise required under applicable Law.

 

Section 7.10                             Exclusive Remedy.

 

(a)                                 Except in the case of Excluded Fraud, the
provisions of this Article VII, Section 1.5, Section 1.7, Section 5.16(f),
Section 8.2 and Section 10.14 set forth the exclusive rights and remedies of
(a) the Purchaser Indemnified Parties for any breach of or inaccuracy in any
representation or warranty made by the Company or the Sellers or either of them
in Article II or Article III or any breach of any of the covenants and
agreements of the Company (to be performed prior to the Closing), Seller
Representative or the Sellers contained in this Agreement and (b) the Seller
Indemnified Parties for any breach of or inaccuracy in any of the
representations and warranties of the Purchaser contained in this Agreement or
any breach of any

 

80

--------------------------------------------------------------------------------


 

of the covenants and agreements of the Purchaser contained in this Agreement and
the Purchaser Indemnified Parties and the Seller Indemnified Parties hereby
waive any other right and remedies from and after the Closing.  Without limiting
the generality of the preceding sentence of this Section 7.10(a), the rights and
remedies waived by the Purchaser pursuant to this Section 7.10(a) shall include
claims for contribution or other rights or remedies of recovery arising out of
or relating to:  Environmental Law (whether now or hereafter in effect); claims
for breach of contract or breach of representations and warranties, covenants or
agreements; claims for misrepresentation; claims for negligence or gross
negligence and all other claims, whether based in contract, tort, breach of duty
or otherwise, except for claims based on Excluded Fraud.  For the avoidance of
doubt, the limitation set forth in this Section 7.10 shall not apply to any of
the other Transaction Documents and to the extent that any matter is subject to
indemnification under alternative provisions of this Article VII, an Indemnified
Party may seek such indemnification under such alternative provision of this
Article VII, but it may not recover duplicative amounts for Losses related to
such matter..

 

(b)                                 Each of the parties acknowledges that the
covenants, agreements, releases, waivers and limitations set forth in
Section 5.17 and in this Section 7.10, and the limitations set forth elsewhere
in this Article VII, are integral parts of the transactions contemplated by this
Agreement, and that, without such covenants, agreements, releases, waivers and
limitations, the Sellers would not have entered into this Agreement.

 

ARTICLE VIII
TERMINATION

 

Section 8.1                                    Termination.  This Agreement may
be terminated at any time prior to the Closing Date:

 

(a)                                 By the written agreement of the Purchaser
and Seller Representative (on behalf of itself and the Company and the Sellers);

 

(b)                                 By either the Purchaser  or Seller
Representative (on behalf of itself, the Company and the Sellers), if there
shall be in effect a final nonappealable Order restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
provided, however, that the party seeking to terminate this Agreement pursuant
to this Section 8.1(b) shall have used its commercially reasonable efforts to
remove such Order;

 

(c)                                  By either the Purchaser or Seller
Representative (on behalf of itself, the Company and the Sellers), if the
Closing shall not have occurred on or before May 5, 2017 (the “End Date”);
provided, however, that the right to terminate this Agreement under this
Section 8.1(c) shall not be available to any party whose breach of any provision
of this Agreement shall have caused, or resulted in, the failure of the Closing
Date to occur on or before the End Date;

 

(d)                                 By the Purchaser, upon a breach of any
representation or warranty of the Company or the Sellers set forth in this
Agreement, or upon a breach of any covenant or agreement of the Company, the
Sellers or Seller Representative set forth in this Agreement, in each case, such
that the conditions set forth in Sections 6.1(a), (b) or (c) (as applicable)
would

 

81

--------------------------------------------------------------------------------


 

not be satisfied as of the time of such breach; provided, however, that if such
breach is curable by the Company or the Sellers prior to the End Date, then the
Purchaser may not terminate this Agreement under this Section 8.1(d) prior to
the End Date (and then only if such breach has not been cured sufficiently to
allow for the satisfaction of the conditions set forth in Sections 6.1(a),
(b) or (c) (as applicable));

 

(e)                                  By Seller Representative (on behalf of
itself, the Company and the Sellers), upon a breach of any representation,
warranty, covenant or agreement of the Purchaser set forth in this Agreement
such that the conditions set forth in Sections 6.2(a) or (b) (as applicable)
would not be satisfied as of the time of such breach; provided, however, that if
such breach is curable by the Purchaser prior to the End Date, then Seller
Representative may not terminate this Agreement under this Section 8.1(e) prior
to the End Date (and then only if such breach has not been cured sufficiently to
allow for the satisfaction of the conditions set forth in Sections 6.2(a) or
(b) (as applicable)); provided further, however,  that the failure to deliver
the Purchase Price at the Closing as required hereunder shall not be subject to
cure hereunder); or

 

(f)                                   by Seller Representative (on behalf of
itself, the Company and the Sellers), upon written notice to the Purchaser, if
all of the conditions set forth in Section 6.1 shall have been previously
satisfied (other than any condition the failure of which to be satisfied is
attributable, in whole or in part, to a breach by the Purchaser of its
representations, warranties, covenants or agreements contained herein and other
than conditions that, by their nature, are to be satisfied at the Closing and
which were, as of such date, capable of being satisfied) and the Purchaser has
failed to consummate the transactions contemplated by this Agreement by the date
the Closing should have occurred pursuant to Section 1.4(a).

 

Section 8.2                                    Effect of Termination.  In the
event of the termination of this Agreement pursuant to the provisions of
Section 8.1, this Agreement shall become void and have no effect, without any
liability to any party or any of its officers, directors, equityholders,
partners, members, managers, trustees, employees, agents, advisors,
representatives or Affiliates in respect of this Agreement or the transactions
contemplated hereby; provided, however, that (a) any such termination shall not
affect the parties’ respective rights and obligations under Section 5.7
(regarding publicity), Section 5.14(c) (regarding the Financing Cooperation
Costs), this Article VIII, Article X and the Confidentiality Agreement; and
(b) if such termination results from the: (i) Excluded Fraud of a party,
(ii) willful failure of a party to perform a covenant or agreement set forth in
this Agreement; or (iii) willful breach by a party of any of its representations
and warranties set forth in this Agreement, each other party shall be entitled
to all remedies available at Law or in equity related to such Excluded Fraud,
willful failure or willful breach.  The provisions of this Article VIII shall
survive any termination of this Agreement. Nothing herein shall limit or prevent
any party from exercising any rights or remedies it may have under
Section 10.14.  If this Agreement is terminated as provided herein:

 

(a)                                 the Purchaser shall return to Seller
Representative all documents and other materials received by the Purchaser or
any of its agents, advisors or other representatives from the Sellers, any
Target Company or any of their respective Affiliates, agents, advisors or other
representatives (including all copies of or materials developed from any such
documents or other materials) relating to the transactions contemplated hereby,
whether obtained before or after the

 

82

--------------------------------------------------------------------------------


 

execution hereof, or shall destroy or cause to be destroyed the same and deliver
an officer’s certificate signed by an executive officer of the Purchaser
confirming the destruction thereof; and

 

(b)                                 all confidential information received by the
Purchaser or any of its agents, advisors or other representatives with respect
to the Sellers, any Target Company and their respective Affiliates shall be
treated in accordance with the Confidentiality Agreement, which shall remain in
full force and effect notwithstanding the termination of this Agreement.

 

ARTICLE IX
DEFINITIONS

 

Section 9.1                                    Definition of Certain Terms.  The
terms defined in this Article IX, whenever used in this Agreement (including in
the Company Disclosure Schedule, Seller Disclosure Schedule and the Purchaser
Disclosure Schedule), shall have the respective meanings indicated below for all
purposes of this Agreement.

 

“Affiliate” means, with respect to any Person, a Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person, with “control” (including the terms
“controlled by” and “under common control with”) meaning the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of a Person, whether through the ownership of voting
securities, by Contract, as trustee or executor, or otherwise.

 

“Agreement” means this Share Purchase Agreement, including the Annexes, Exhibits
and Schedules hereto, as amended and modified from time to time in accordance
with its provisions.

 

“Allocation” has the meaning set forth in Section 5.9(a)(i).

 

“Allocation Disputes” has the meaning set forth in Section 5.9(a)(i).

 

“Alternative Financing” has the meaning set forth in Section 5.13(a).

 

“Alternative Transaction” has the meaning set forth in Section 5.12.

 

“Ancillary Lease Documents” means, without limitation, all memoranda of lease,
estoppel certificates, consents, commencement date letters, letters of
extension, subordination, non-disturbance and attornment agreements, documents
or other correspondence that affect or may affect the tenancy at any Company
Leased Real Property.

 

“Appraisals” has the meaning set forth in Section 5.9(a)(i).

 

“Assumption of Defense Notice” has the meaning set forth in Section 7.6(b).

 

“Audited Financial Statements” has the meaning set forth in Section 2.5(a).

 

“Balance Sheet Date” has the meaning set forth in Section 2.5(a).

 

83

--------------------------------------------------------------------------------


 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York, New York are authorized
or obligated by Law or executive order to close.

 

“C-Level Officers” means each of the chief executive officer, the chief
financial officer and the general counsel of the Company.

 

“CALEA” means the United States Communications Assistance for Law Enforcement
Act, codified at 47 U.S.C. § 1001, et seq.

 

“CALEA Requirements” means the CALEA implementation and filing requirements
imposed by the FCC on telecommunications carriers in the FCC Rules, including
Title 47, Part 1, Subpart Z of the Code of Federal Regulations.

 

“Capacity Contracts” means (i) any Tier-1 Contract, (ii) any other Contract for
the provision of information services, media transport services,
telecommunications and telecommunications-related services or capacity services
by any Target Company on the Hibernia Networks or any portion thereof, and
(iii) any other Contract for the provision of information services, media
transport services, telecommunications and telecommunications-related services
or capacity services on the Hibernia Networks or any portion thereof to any
Target Company by any Person.

 

“Cash Reserve” has the meaning set forth in Section 1.3(a)(iv).

 

“CFC” means a controlled foreign corporation as defined at Code
Section 957(a) with respect to which any Seller (or direct or indirect equity
holder of a Seller) is or has been a United States shareholder (within the
meaning of Code Section 951(b)).

 

“Classic Network” means the trans-Atlantic fiber optic cable system consisting
of two (2) trans-Atlantic subsea cables of four (4) fiber pairs each and all
associated facilities, equipment and other property comprising the subsea cable
system between cable landing stations located at Lynn, Massachusetts, United
States, Halifax, Nova Scotia, Canada, Dublin, Ireland and Southport, England.

 

“Closing” has the meaning set forth in Section 1.4(a).

 

“Closing Cash” shall mean all cash and cash equivalents of the Target Companies,
determined on a consolidated basis as of 12:01 a.m. on the Closing Date, and
calculated in accordance with GAAP.  For the avoidance of doubt, Closing Cash
shall be calculated net of issued but uncleared checks and drafts (in each case,
to the extent any liability related thereto is not being included in the
calculation of Closing Working Capital) and will include checks, other wire
transfers and drafts deposited for the account of any Target Company (in each
case, to the extent any asset related thereto has not been included in the
calculation of Closing Working Capital).

 

“Closing Date” has the meaning set forth in Section 1.4(a).

 

84

--------------------------------------------------------------------------------


 

“Closing Date Indebtedness” means any Indebtedness outstanding immediately prior
to the Closing.

 

“Closing Statement” has the meaning set forth in Section 1.5(a).

 

“Closing Working Capital” means the aggregate amount of Current Assets of the
Target Companies minus the aggregate amount of Current Liabilities of the Target
Companies, in each (a) case as 12:01 a.m. on the Closing Date, and
(b) determined on a consolidated basis in accordance with Section 1.8. 
Notwithstanding anything to the contrary contained herein, “Closing Working
Capital” shall not include any amounts with respect to Closing Cash, Transaction
Expenses or Funded Debt.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the preamble.

 

“Company Disclosure Schedule” means the disclosure schedule setting forth
exceptions to the representations and warranties made by the Company in
Article II, which is incorporated by reference into this Agreement and thereby
made a part hereof.

 

“Company Employees” has the meaning set forth in Section 5.8(a).

 

“Company Financing Information” means:

 

(i) (x) The audited consolidated balance sheets of the Company for the two most
recent fiscal years ended at least 90 days prior to the Closing and the related
consolidated statements of income and cash flows of the Company for the three
most recent fiscal years of the Company ended at least 90 days prior to Closing,
and the related audit report(s), and (y) an unaudited consolidated balance sheet
of the Company as of the last day of the most recent interim fiscal period of
the Company ended at least 45 days prior to the Closing and unaudited
consolidated statements of income and cash flows of the Company for the most
recent interim fiscal period ended at least 45 days prior to the Closing (and,
with respect to the unaudited consolidated statements of income and cash flows,
the corresponding period in the prior fiscal year), which, (1) in each case,
shall have been prepared in accordance with GAAP and in a manner suitable under
Rule 3-05 of Regulation S-X for filing by Purchaser under the rules and
regulations of the Securities and Exchange Act of 1934, as amended, with the
Securities and Exchange Commission and (2) in the case of the financial
statements specified in the immediately preceding clause (y), shall have
undergone a SAS 100 review;

 

(ii)                                  such other financial information and
financial data regarding the Target Companies as Purchaser shall reasonably
request to the extent necessary to allow Purchaser to prepare unaudited pro
forma financial statements of Purchaser giving effect to the acquisition of the
Company (A) that are in all material respects in compliance with, and for the
periods required by, Article 11 of Regulation S-X (and prepared in a manner that
assume the significance of the acquisition of the Company exceeds 50% as
contemplated by Rule 305(b)(2)(iv) of Regulation S-X) and (B) for the
twelve-month

 

85

--------------------------------------------------------------------------------


 

period ending on the last day of Purchaser’s fiscal quarter for which financial
statements are required pursuant to Section (e)(1) of the Debt Financing
Conditions;

 

(iii)                               drafts of customary comfort letters
(including customary negative assurances) by auditors of the Company solely with
respect to the financial information of the Company included, or incorporated by
reference, in the “Offering Document” (as such term is defined in Section (m) of
the Debt Financing Conditions), and confirmation that such auditors are prepared
to deliver such comfort letters with sufficient notice to allow such auditors to
bring down necessary procedures throughout the Marketing Period upon completion
of customary procedures, each in form and substance customary for high yield
debt securities offerings; and

 

(iv)                              such other financial and other pertinent
information regarding the Target Companies and their businesses or operations
required for Purchaser to produce the Offering Document to the extent that such
information is reasonably available to, or reasonably obtainable by, the Company
and consists of information of the type customarily included in an offering
memorandum for the private placement of unsecured debt securities in a “144A”
transaction (including a “management’s discussion and analysis of financial
condition and results of operations” with respect to the business of the Company
prepared in all material respects in compliance with Regulation S-K, but
excluding any disclosure or Compensation Discussion and Analysis required by
Item 402 of Regulation S-K and any other financial statements not otherwise
specifically mentioned in this definition);

 

provided, further, that in no event shall the Company Financing Information
require the Company or its Affiliates to deliver pro forma financial information
or other financial information required by Rule 3-09, Rule 3-10 and Rule 3-16 of
Regulation S-X, other than, in each case to the extent applicable, a customary
summary of such information customarily included in an offering memorandum for
the private placement of unsecured debt securities in a “144A” transaction.

 

“Company Intellectual Property” has the meaning set forth in Section 2.10.

 

“Company Leased Real Property” has the meaning set forth in Section 2.9(b).

 

“Company Owned Real Property” has the meaning set forth in Section 2.9(a).

 

“Company Real Property” means the Company Owned Real Property and the Company
Leased Real Property.

 

“Company Representatives” has the meaning set forth in Section 5.5(a).

 

“Company Subsidiaries” means all Subsidiaries of the Company.

 

“Company Trade Secrets” has the meaning set forth in Section 2.10(a)(vii).

 

“Confidential Information” means any and all information and records, data and
other trade secrets of the Target Companies, or any of them, as they may exist
from time to time, or of

 

86

--------------------------------------------------------------------------------


 

customers, suppliers, vendors or other Persons that any of the Target Companies
does business with (other than Sellers), whether written, oral, electronic or in
other tangible or intangible form, including (a) corporate information
(including business plans, proposed products, expansion plans, designs and
design projects, strategies and policies), (b) marketing information (including
strategies, methods, customers, prospects, market research data and plans for
trademarks, service marks and copyrighted materials), (c) financial information
(including cost, sales, pricing and performance data, debt arrangements,
investors, client financial information and credit files), (d) operational and
scientific information (including current and planned distribution and supply
methods and processes, techniques, contracts, business records, trade secrets,
computer programs and technical information) and (e) personnel information
(including personnel lists, resumes, personnel data, organizational structure,
compensation structure and performance evaluations).  The term “Confidential
Information”, however, does not include any information which (i) is or becomes
general public knowledge through no fault of the Target Companies or any Seller
or any Affiliate of any Seller, (ii) was available to such Seller on a
non-confidential basis from a source other than any of the Target Companies, any
Seller or any Affiliate of any of the Target Companies or any Seller prior to
being disclosed or made available to such Seller by or on behalf of the
Purchaser or the Target Companies, as evidenced by the contemporaneous written
records of such Seller or (iii) is disclosed to or becomes available to such
Seller on a non-confidential basis by or from a source other than any of the
Target Companies, any Seller or any Affiliate of any of the Target Companies or
any Seller after the disclosure of such information to such Seller by or on
behalf of the Purchaser, any of the Target Companies or their respective
Affiliates, which source does not have a duty of nondisclosure, directly or
indirectly, to the Purchaser, any of the Target Companies, their respective
Affiliates or any other Person with respect to such information.

 

“Confidentiality Agreement” has the meaning set forth in Section 5.5(a).

 

“Contract” means any contract, agreement, commitment, purchase or sale order,
mortgage, note, bond, loan agreement, indenture, license, sublicense, lease,
sublease, instrument, quotation or other arrangement, plan, understanding,
undertaking or other obligation, whether written or oral, that is binding or
enforceable on at least one of the parties thereto (for the avoidance of doubt,
any purchase order that is issued under a master purchase agreement shall not be
deemed to be a separate Contract, but, instead shall be deemed to be part of
such master purchase agreement).

 

“Contingent Worker” has the meaning set forth in Section 2.16(a)(ii).

 

“Contractor” means any independent contractor, consultant, freelancer or other
service provider providing services to, or who has provided services since
December 31, 2015 to, any of the Target Companies.

 

“CPNI Requirements” means the implementation, reporting and certification
requirements regarding Customer Proprietary Network Information that are imposed
by the FCC on telecommunications carriers and VoIP providers in the FCC Rules,
including Title 47, Part 64, Subpart U of the Code of Federal Regulations.  The
term “Customer Proprietary Network Information” has the meaning given to such
term in Section 222(h)(1) of the U.S. Communications Act.

 

87

--------------------------------------------------------------------------------


 

“Credit Agreement Agent” means MUFG Union Bank, N.A., as administrative agent
and collateral agent under the Credit and Guaranty Agreement.

 

“Credit and Guaranty Agreement” means the Credit and Guaranty Agreement dated as
of May 31, 2016, by and among Hibernia Express Ireland, the Company, certain
Subsidiaries of the Company party thereto, the lender parties party thereto, and
the Credit Agreement Agent.

 

“Current Assets” means accounts receivable (net of allowance of doubtful
accounts), subject to a Trade Debtors Adjustment as specified on Exhibit A
(including Pre-paid Contract Revenue not yet received by the Company as of the
Closing), accrued revenue, inventory, deposits, prepaid expenses and any Tax
asset consisting of recoverable VAT payments, but excluding (a) the portion of
any prepaid expenses arising between signing and Closing of which Purchaser will
not receive the benefit following the closing, (b) all Tax assets (other than
recoverable VAT payments), (c) receivables from any of the Company’s Affiliates,
directors, employees, officers or stockholders and any of their respective
Affiliates (excluding receivables resulting from arms-length commercial
transactions), (d) the items listed as “Excluded” on Exhibit A, all as
determined in accordance with GAAP.

 

“Current Liabilities” means accounts payable, accrued Taxes (other than income
Taxes) and accrued expenses, but excluding (a) deferred revenue in respect of
services to be provided after Closing, (b) payables to any of the Company’s
Affiliates, directors, employees, officers or stockholders and any of their
respective Affiliates (excluding payables resulting from arms-length commercial
transactions and amounts payable in the ordinary course to officers and
directors), (c) deferred Tax liabilities, (d) deferred non-recurring revenue,
(e) any amounts included in the definition of Funded Debt and (f) any items
listed as “Excluded” on Exhibit A, all as determined in accordance with GAAP.

 

“CVC” has the meaning set forth in the preamble.

 

“CVC Contract” means that certain unwritten agreement between the Company and
CVC, pursuant to which the Company acquired certain fiber assets from CVC in
exchange for an agreement to pay CVC a specified amount to the extent that the
Company derives revenues from such assets.

 

“D&O Tail” has the meaning set forth in Section 5.10(b).

 

“De Minimis Claim Amount” has the meaning set forth in Section 7.3(a).

 

“Debt Commitment Letter” has the meaning set forth in Section 4.5(a).

 

“Debt Financing” has the meaning set forth in Section 4.5(a).

 

“Debt Financing Conditions” means the conditions to the funding of the Debt
Financing specifically set forth on Exhibit C to the Debt Commitment Letter as
in effect on the date hereof.

 

“Debt Financing Sources” means each of the Persons that have committed to
provide, or otherwise entered into agreements (including, without limitation,
the Debt Commitment Letter) in connection with, the Debt Financing, including
the parties to the Debt Commitment Letter,

 

88

--------------------------------------------------------------------------------


 

any joinder agreements, purchase agreements, indentures, credit agreements or
loan agreements (or other definitive documentation) relating thereto.

 

“Debt Financing Sources Related Parties” means (a) any former, current or future
Affiliate of any Debt Financing Source, and (b) the former, current and future
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives, shareholder, members, successors and
assigns of any Debt Financing Source or any Person described in clause (a) of
this definition.

 

“Disclosed Conditions” has the meaning set forth in Section 4.5(c).

 

“Dormant Subsidiaries” means has the meaning set forth in Section 2.1.

 

“Edge Network IRU Contract” means that certain Revised and Restated Fiber Pair
and Spectrum Agreement, dated as of October 17, 2014, by and among Edge Network
Services, Limited, Hibernia Express Ireland and Hibernia Atlantic pursuant to
which Edge Network Services, Limited received, among other things, an IRU
Contract in and to a dark fiber pair on the Express Network and portions of the
Hibernia Networks between Halifax, Nova Scotia Canada and Brean, England United
Kingdom and between Brean, England United Kingdom and Chippenham, England United
Kingdom, as amended by that certain Amendment No. 1, dated as of June 2, 2015,
Amendment No. 2, dated as of June 6, 2015, Amendment No. 3, dated as of
October 30, 2015, Amendment No. 4 dated as of November 4, 2015 and Amendment
No. 5, dated as of November 6, 2015.

 

“Edge Network OMC Agreement” means that certain Revised and Restated Fiber Pair
Operations and Maintenance Agreement, dated October 17, 2014, as amended by that
certain Amendment No. 1, dated as of June 2, 2015, Amendment No. 2, dated as of
June 6, 2015, Amendment No. 3, dated as of October 30, 2015, Amendment No. 4,
dated as of November 4, 2015, and Amendment No. 5, dated as of November 6, 2015,
by and among Hibernia Express Ireland, Hibernia Atlantic and Edge Networks
Services Limited.

 

“Employees” means has the meaning set forth in Section 2.16(a)(i).

 

“Employee Benefit Plan” has the meaning set forth in Section 2.14(a).

 

“End Date” has the meaning set forth in Section 8.1(c).

 

“Environmental Law” means any U.S. federal, state, foreign or local Law or Order
relating to: (a) the manufacture, transport, use, treatment, storage, disposal,
Release or threatened Release of Hazardous Substances; or (b) the protection of
human health as it relates to exposure to Hazardous Substances or the protection
of the environment (including natural resources, air, and surface or subsurface
land or waters).

 

“Environmental Permits” has the meaning set forth in Section 2.13(c).

 

“Equitable Exceptions” means, with respect to enforcement of the terms and
provisions of any Contract, including this Agreement and the other Transaction
Documents, any limitations on the enforceability of obligations thereunder
resulting from: (a) bankruptcy, insolvency,

 

89

--------------------------------------------------------------------------------


 

reorganization, moratorium or other requirements of Laws, Orders or equitable
principles now or hereafter in effect relating to or affecting the enforcement
of creditors’ rights or debtors’ obligations generally; and (b) as to the remedy
of specific performance and injunctive and other forms of equitable relief, the
imposition of equitable defenses and the discretion of the Governmental
Authority before which any Proceeding therefor may be brought (regardless of
whether enforcement is sought in a Proceeding at law or in equity).

 

“Equity Interest Percentage” means the respective direct or indirect percentage
ownership interests of the Sellers in the Company as set forth in the Estimated
Closing Statement.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations thereunder.

 

“ERISA Affiliate” means any Person which, together with any Target Company (or
their respective successors), is or would have been at any date of determination
occurring since the formation of the Target Companies, treated as a single
employer under Section 414 of the Code or part of the same “controlled group” as
any Target Company for purposes of Section 302(d)(3) of ERISA.

 

“Escrow Account” has the meaning set forth in Section 1.3(a)(i).

 

“Escrow Agent” means Computershare Trust Company, N.A. a federally chartered
trust company.

 

“Escrow Agreement” means the escrow agreement to be entered into as of the
Closing Date by and among Seller Representative, the Purchaser and the Escrow
Agent in substantially the form attached hereto as Exhibit C.

 

“Estimated Closing Statement” has the meaning set forth in Section 1.3(c).

 

“Estimated Purchase Price” has the meaning set forth in Section 1.3(c).

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

“Excluded Fraud” means a statement in the making of a representation or warranty
contained in this Agreement that constitutes “fraud” as provided under
applicable New York law.

 

“Express Network” means the trans-Atlantic fiber optic cable system consisting
of six (6) fiber pairs and all associated facilities, equipment and other
property comprising the low latency trans-Atlantic subsea cable system, between
cable landing stations located at Halifax, Nova Scotia, Canada and Brean,
England and Cork, Ireland.

 

“Express Note” means that certain Second Amended and Restated Multiple-Advance
Subordinated Convertible Note, dated as of May 31, 2016, issued by Hibernia
Express Ireland and payable to the Company.

 

“FCC” means the United States Federal Communications Commission and any
successor thereto.

 

90

--------------------------------------------------------------------------------


 

“FCC Rules” means Title 47 of the Code of Federal Regulations, as may be amended
or supplemented from time to time, and FCC decisions, policies, reports and
orders issued pursuant to the adoption of such regulations.

 

“Final Purchase Price” has the meaning set forth in Section 1.7(a).

 

“Financial Statements” has the meaning set forth in Section 2.5(a).

 

“Financing Cooperation Costs” has the meaning set forth in Section 5.14(c).

 

“Flow-Thru Returns” has the meaning set forth in Section 5.9(d).

 

“Foreign Communications Laws” means the Laws of a Relevant Jurisdiction (other
than the United States) as may be applicable to the conduct of the Hibernia
Business or the operation of the Hibernia Networks, and the
telecommunications-related laws of any Relevant Jurisdiction (other than the
United States) including but not limited to the Telecommunications Act (S.C.),
1993, C. 38 and its regulations, and the regulations, decisions, policies,
reports and orders of any Governmental Authority in a Relevant Jurisdiction
(other than the United States), with jurisdiction over
telecommunications-related matters as may be applicable to the conduct of the
Hibernia Business or the operation of the Hibernia Networks in such Relevant
Jurisdiction (other than the United States).

 

“Foreign Communications License” means any license, permit, consent, certificate
of compliance, franchise, approval, registration, declaration, notification,
exemption, waiver or authorization related to the conduct of the Hibernia
Business or the Hibernia Networks granted, issued or recognized by any non-U.S.
Governmental Authority with jurisdiction over telecommunications-related matters
to and held by or otherwise benefitting any Target Company, including those
pursuant to which any Target Company is authorized to engage in any activity
subject to the jurisdiction of such Governmental Authority, including, without
limitation all applicable general authorizations and class licensing regimes.

 

“Foreign Plan” has the meaning set forth in Section 2.14(h).

 

“Foreign Trade Laws” has the meaning set forth in Section 2.20(b).

 

“Fraud and Bribery Laws” has the meaning set forth in Section 2.20(a).

 

“Fundamental Representations” has the meaning set forth in Section 7.1(a).

 

“Funded Debt” means all Indebtedness of the Target Companies pursuant to clauses
(a), (d) and (i) of the definition of “Indebtedness”, in each case as of
immediately prior to the Closing.

 

“GAAP” means United States generally accepted accounting principles applying the
accounting methods, practices, principles, policies and procedures used by the
Target Companies in the preparation of the balance sheet included in the audited
Financial Statements (to the extent such accounting methods, practices,
principles, policies and procedures are not inconsistent with GAAP).

 

91

--------------------------------------------------------------------------------


 

“Google Colocation Agreement” means that certain Colocation Services Agreement,
dated August 15, 2011, by and between Hibernia Atlantic and Google Ireland
Limited.

 

“Google Hibernia IRU Contract” means that certain IRU Agreement, dated
August 15, 2011, between Hibernia Atlantic U.S. LLC and Google Infrastructure
Bermuda Ltd.

 

“Governmental Authority” means any U.S. or non-U.S. federal, state, regional,
county, city, municipal or local (a) governmental or quasi-governmental
authority of any nature, including any regulatory or administrative agency,
commission, department, board, bureau, court, tribunal, arbitrator, arbitral
body, agency, branch, official entity or other administrative or regulatory body
obtaining authority from any of the foregoing, including courts, tribunals,
judicial or arbitral bodies, self-regulatory authorities, public utilities,
sewer authorities and any supra-national organization, state, county, city or
other political subdivision; or (b) other Person exercising or entitled to
exercise any administrative, executive, judicial, legislative, arbitral, police,
regulatory or taxing authority or power of any nature.

 

“Hazardous Substance” means any material or substance that is: (a) listed,
classified or regulated as “hazardous,” toxic, or as a contaminant or pollutant,
or words of similar import or effect, pursuant to any applicable Environmental
Law; or (b) any petroleum product or by-product, asbestos, radiation or
polychlorinated biphenyls.

 

“Hibernia Atlantic” means Hibernia Atlantic Cable Systems Limited.

 

“Hibernia Express Ireland” means Hibernia Express (Ireland) Limited, a
wholly-owned Subsidiary of the Company.

 

“Hibernia Business” means (i) the operation and maintenance by the Target
Companies of the Hibernia Networks; (ii) the provision by the Target Companies
of any and all information services, media transport services,
telecommunications and telecommunications-related services, IP transit and
transport services, content distribution services and capacity services to
Customers; (iii) the provision of collocation services and associated operations
by the Target Companies to Customers; (iv) the provision of administrative,
maintenance, and support services to Customers associated with or related to the
Hibernia Networks; and (v) the provision of any other services, applications or
offerings provided by or offered by the Target Companies.

 

“Hibernia Networks” means, collectively, the Classic Network, the Express
Network, and all terrestrial and submarine fiber assets owned by any Target
Company or in which any Target Company has been granted an IRU and all network
related assets, leased and licensed capacity, and all associated facilities,
equipment and other property of any Target Company.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“Income Tax” means any federal, state, local or foreign Tax measured by or based
upon income, including any interest, penalty or addition thereto.

 

“Indebtedness” means, as to any Person: (a) all indebtedness to any other Person
for borrowed money; (b) all obligations evidenced by bonds, debentures, notes or
other instruments;

 

92

--------------------------------------------------------------------------------


 

(c) all obligations upon which interest charges are customarily paid or owed
(other than trade payables incurred in the ordinary course of business);
(d) capitalized lease obligations, synthetic lease obligations, sale leaseback
obligations and other similar indebtedness obligations, whether secured or
unsecured; (e) any obligation issued or assumed as the deferred purchase price
of property, services or assets (including “earn-outs” and “seller notes”) (but
excluding any trade payables or accrued expenses arising in the ordinary course
of business); (f) any obligation for reimbursement with respect to letters of
credit, bank guarantees, bankers’ acceptances, performance bonds, or other
similar instruments, in each case, solely to the extent drawn; (g) any
obligation with respect to any interest rate, currency swap, cap, forward,
derivative or other similar arrangements, including any breakage costs or fees,
designed to provide protection against fluctuations in any price or rate;
(h) any payment or other financial obligation secured by a Lien on the assets or
equity of any Target Company (other than a Permitted Lien); (i) the Indebtedness
set forth on Schedule 9.1(a); and (j) all such indebtedness of any other Person
that is directly or indirectly guaranteed by such Person or which such Person
has agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which it has otherwise assured against loss, but not including, for
the purposes of each of the foregoing clauses (a)-(j), (i) any inter-company
payables or other obligations solely among such Person and any direct or
indirect Subsidiary or Subsidiaries of such Person to the extent identified in
Section 2.5(d) of the Company Disclosure Schedule or (ii) any items set forth on
Schedule 9.1(b).

 

“Indemnification Cap” means $15,000,000; provided, however, that solely with
respect to Sellers the amount of the Indemnification Cap (but not the
Indemnification Escrow Deposit) will be increased on a dollar for dollar basis
for any amounts to which the Purchaser Indemnified Parties are entitled with
respect to a matter disclosed by the Seller Representative pursuant to
Section 5.6, subject to the provisions of Section 5.6(b).

 

“Indemnification Deductible” has the meaning set forth in Section 7.3(a).

 

“Indemnification Escrow Deposit” has the meaning set forth in
Section 1.3(a)(ii).

 

“Indemnification Escrow Funds” has the meaning set forth in Section 1.9.

 

“Indemnification Escrow Period” has the meaning set forth in Section 1.9.

 

“Indemnified Directors and Officers” has the meaning set forth in
Section 5.10(a).

 

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as applicable.

 

“Indemnified Taxes” means any and all Taxes (a) imposed on the Target Companies
for a Pre-Closing Tax Period, (b) of any member of an affiliated, consolidated,
combined or unitary group of which the Target Companies (or any predecessor
thereof) is or was a member on or prior to the Closing Date (but not after the
Closing Date), including pursuant to Treasury Regulations Section 1.1502-6 or
any analogous or similar state, local or non-U.S. Law, (c) of any Person imposed
on the Target Companies as a transferee or successor, by Contract,
indemnification agreement or otherwise, or pursuant to any Law, which Taxes
relate to an event, agreement or transaction occurring on or before the Closing
Date (but not after the Closing Date) and (d) that are Transaction Payroll Taxes
for which the Sellers are responsible pursuant to

 

93

--------------------------------------------------------------------------------


 

Section 1.3(a)(v) or that otherwise become payable as a result of the Closing
(and no other actions); provided, however, Indemnified Taxes shall exclude any
Taxes to the extent such Taxes were included as a Current Liability in the
calculation of Closing Working Capital, as finally determined.

 

“Indemnifying Party” shall mean the Purchaser or either of the Sellers, as
applicable, against whom a claim for indemnification is being made pursuant to
Article VII.

 

“India Transaction Taxes” has the meaning set forth in Section 2.15(r).

 

“Intellectual Property” means any patents, trademarks, service marks, trade
names, domain names, copyrights, trade secrets, know how, technology and
inventions and any registrations or applications for registration of any of the
foregoing, and any and all other intellectual property rights as they exist
throughout the world.

 

“IRS” means the U.S. Internal Revenue Service.

 

“IRU” or “Indefeasible Right of Use” means (i) an exclusive, indefeasible right
of use (a) to provide a lite signal or lite communication transmission in and
over fibers or any portion thereof, or (b) dark or grey fiber, including in all
situations the right to interconnect with such fibers or any portion thereof,
according to specified access and interconnection standards, and (ii) to the
extent applicable to the type of IRU granted, an associated non-exclusive right
to use the tangible and intangible property needed for the operation of the
relevant fibers, including, but not limited to, the applicable cable, conduit
(if any), signal amplification and regeneration equipment, junction sites and
associated equipment, underwater repeaters, and all right-of-way agreements,
easements, governmental or municipal approvals, franchises, consents,
authorizations, licenses and permits or other rights of access (whether public
or private) that are necessary for the operation, maintenance or repair of any
relevant fiber.

 

“IRU Contract” means a Contract (i) pursuant to which any Target Company grants
to any customer an IRU in capacity or fiber, or (ii) pursuant to which any
Person grants to any Target Company an IRU in capacity or fiber.

 

“IT Systems” has the meaning set forth in Section 2.10(b).

 

“Knowledge” means the actual knowledge of the Person, if the Person is a natural
person, or of the Person’s directors, officers, managers, general partners or
trustees, as applicable, if the Person is an entity (other than the Company).

 

“Knowledge of the Company” means the Knowledge of Bjarni K. Thorvardarson,
James P. Prenetta, Jr., Lloyd Jarkow, Omar Altaji, Niamg Kelly, David Smith,
Jeff Garte or Birgir Thrainsson, in each case after reasonable inquiry of their
respective direct reports.

 

“Landing Country” means any country in which the undersea cables which are part
of the Hibernia Networks have landed, including, the United States,
Canada, Ireland, England and Northern Ireland.

 

94

--------------------------------------------------------------------------------


 

“Landing License” means a License permitting any Target Company to land and
operate its submarine cable(s) in a Landing Country.

 

“Law” means any constitution, treaty, statute, law (including common law),
Order, ordinance, regulation, rule or code of any Governmental Authority, or any
legally binding regulatory policy statement, binding standard or guidance, or
general binding directive or decree of any Governmental Authority, in each case
as any of the foregoing may be in effect from time to time or, as to the
Purchaser only, any securities exchange on which the securities of the Purchaser
are listed from time to time.

 

“Leased Real Property” means the real property that is leased, subleased,
licensed, used or otherwise occupied by any Target Company, including all
buildings, structures or leasehold improvements located thereon, and all
fixtures, systems, equipment and items of personal property and assets of every
kind attached or appurtenant thereto and all easements, licenses, rights,
options, privileges and appurtenances related to any of the foregoing in which
any Target Company has a leasehold interest (or equivalent).

 

“Licenses” means the U.S. Communications Licenses, the Foreign Communications
Licenses and all other licenses, permits, authorizations, accreditations,
certificates, approvals, clearances, variances, waivers, consents,
determinations, registrations, Orders or similar rights issued, granted or
obtained by or from any Governmental Authority that are necessary for any Target
Company to own, lease or operate its assets or properties, including performing
all related construction, installation and commissioning activities, and conduct
the Hibernia Business as presently conducted in compliance with all Laws
applicable to the Hibernia Networks or to any Target Company or its assets or
properties.

 

“Lien” means any mortgage, pledge, deed of trust, hypothecation, claim, security
interest, charge, title defect, burden, charge or other similar restriction,
lease, sublease, title retention, option, easement, covenant, encroachment,
lien, right of first refusal, adverse right or interest, other encumbrance or
security arrangement or claim of a similar nature in or on any asset, property
or property interest.

 

“Loss” means any and all liabilities, claims, demands, Taxes, obligations,
losses, assessments, adjustments, awards, judgments, settlement payments, fines,
penalties, interest, damages, costs, deficiencies, fees, charges and expenses,
including any and all reasonable expenses incurred in connection with
investigating, defending or asserting any of the foregoing (including
Proceedings and any court filing fees, court costs, arbitration fees or costs,
witness fees, and reasonable direct out of pocket fees and disbursements of
outside legal counsel, investigators, consultants, expert witnesses, accountants
and other third party professionals).

 

“Maintenance and Collocation Contract” means a Contract by and between (i) any
Target Company and any customer whereby the Target Company agrees to provide
such customer or its Affiliates with equipment provisioning, operations, repair,
testing, systems integration, maintenance, support or collocation services to
facilitate such Person’s use of the Hibernia Networks or any portion thereof in
accordance with an IRU Contract or other Contract to which such Person is a
party or (ii) any Target Company and any Person whereby such Person agrees to
provide the Target Company with equipment provisioning, operations, repair,
testing, systems

 

95

--------------------------------------------------------------------------------


 

integration, maintenance, support or collocation services to facilitate the
Target Company’s use of capacity or fiber provided by it to any Target Company
or any portion thereof in accordance with the IRU Contract or such other
Contract to which any Target Company is a party.

 

“Marketing Period” means a period of fifteen (15) consecutive Business Days
after the Marketing Period Commencement Date, provided that such fifteen (15)
consecutive Business Day period shall either end on or prior to December 19,
2016 or, if such period would not end on or prior to December 19, 2016 (as
determined at the time of the commencement), then such period shall commence no
earlier than January 3, 2017; provided, further, that such period of consecutive
Business Days shall exclude November 23, 2016 through November 25, 2016 (and
such dates shall be excluded from purposes of determining consecutive calendar
days).  Notwithstanding the foregoing, the Marketing Period shall be deemed not
to have commenced, if prior to the completion of such period, (i) the Company’s
auditor shall have withdrawn its audit opinion with respect to any year end
audited financial statements set forth in the Offering Document, (ii) the
interim financial statements included in clause (i) of the definition of
“Company Financing Information” that are available to the Purchaser on the first
day of such period are not on each day of such period through and as of a date
that is more than one hundred thirty-four (134) days prior to the last day of
such period, (iii) the Company shall have publicly announced any intention to,
or has determined that it must, restate any material Company Financing
Information included in the Offering Document or that any such restatement is
under consideration, in which case the Marketing Period shall be deemed not to
commence unless and until such restatement has been completed or the Company has
determined that no restatement shall be required, or (iv) the conditions set
forth in Section 6.1(f) and Section 6.1(h) shall fail to remain satisfied.

 

“Marketing Period Commencement Date” means November 29, 2016 or, if later, three
(3) Business Days following the date on which (i) the Company has provided the
Purchaser with the Company Financing Information and (ii) the conditions set
forth in Section 6.1(f) and Section 6.1(h) are satisfied; provided, that if at
any time the Company shall in good faith reasonably believe that it has provided
the Company Financing Information, the Company may deliver to the Purchaser a
written notice to that effect (stating when it believes it completed such
delivery) in which case the requirement to deliver the Company Financing
Information will be deemed to have been satisfied as of the date of such notice
unless the Purchaser in good faith reasonably believes that the Company has not
completed the delivery of the Company Financing Information and, within three
(3) Business Days after delivery of such notice by the Company, the Purchaser
delivers a written notice to the Company to that effect (stating with
specificity which portion of the Company Financing Information the Company has
not delivered).

 

“Material Adverse Effect” means any state of facts, circumstance, development,
change or effect that, individually or in the aggregate, is having, or would
reasonably be expected to have, a materially adverse effect on the operations,
results of operations, financial condition, of the Target Companies, taken as a
whole, except for any such material adverse effect after the date of this
Agreement arising out of, resulting from or relating to: (a) any change in
general economic or political conditions, (b) that affects the industry
generally in which any Target Company operates; (c) any act of terrorism,
sabotage, military action or war (whether or not declared), in each case
including any escalation or worsening thereof; (d) any adverse change arising
from or relating to any actual or proposed change in accounting requirements
applicable

 

96

--------------------------------------------------------------------------------


 

to any Target Company or, in each case, in the interpretation thereof; (e) the
announcement of this Agreement or disclosure of this Agreement or the
transactions contemplated by this Agreement (to the extent the disclosure in
question was made by Company or the Sellers, it must not have been made in
breach of the terms of this Agreement); (f) compliance with the terms of this
Agreement or actions which the Purchaser has taken, consented to in writing or
requested in writing and (g) the failure of the Company to meet or achieve the
results set forth in any projection, estimate, forecast or plan (it being
acknowledged that the underlying cause of such failure may constitute a Material
Adverse Effect), in the case of each of the foregoing clauses (a) through (g),
solely to the extent that it does not, and would not reasonably be expected to
have, a materially disproportionate adverse effect on the Target Companies, or
any of them, relative to other participants in the industries in which the
Target Companies operate.

 

“Material Contracts” has the meaning set forth in Section 2.8(a).

 

“Material Customer Contract” means, collectively, (i) the Microsoft Documents,
(ii) the Edge Network IRU Contract and the Edge Network OMC Agreement, (iii) the
Google Hibernia IRU Contract and the Google Colocation Agreement, (iv) each
Tier-1 Contract, and (v) any other Contracts with a Significant Customer.

 

“Material Network Contract” means any Contract necessary for any Target Company
to perform its obligations under any Material Customer Contract, and for this
purpose, shall be inclusive of any comparable replacement Systems Contract
entered into by the Target Companies during the Pre-Closing Period if (a) the
termination or expiration of such Contract occurred in the ordinary course of
business and did not result from a breach of such Contract by any of the Target
Companies and (b) the terms and conditions of such replacement Systems Contract
are substantially equivalent to, or more favorable to, the Target Companies than
such terminated or expired Contract.

 

“Microsoft” means Microsoft Ireland Operations Limited, a company formed under
the laws of the Republic of Ireland.

 

“Microsoft Atlantic Deed of Release” means that certain Deed of Release between
Microsoft and Hibernia Atlantic dated May 31, 2016.

 

“Microsoft Atlantic Guarantee” means that certain Amended and Restated Deed of
Guarantee and Indemnity (Hibernia Atlantic Cable System) dated as of May 31,
2016 between the Company and Microsoft.

 

“Microsoft Atlantic Intercreditor Agreement” means that certain Hibernia
Atlantic Lien Subordination Agreement dated as of May 31, 2016 by and among the
loan parties thereto, the Credit Agreement Agent and Microsoft.

 

“Microsoft Atlantic Security Assignment” means that certain Assign of Systems
Agreement By Way of Security dated May 31, 2016 between Hibernia Atlantic and
Microsoft.

 

“Microsoft Atlantic Non-Disturbance Agreement” means that certain Hibernia
Atlantic Cable Systems Non-Disturbance and Attornment Agreement, dated as of
May 31, 2016, by and among the Credit Agreement Agent, Microsoft, Hibernia
Atlantic and the Company.

 

97

--------------------------------------------------------------------------------


 

“Microsoft Documents” means, collectively, Microsoft Atlantic Intercreditor
Agreement, Microsoft Atlantic IRU Contract, Microsoft Atlantic Security
Assignment, Microsoft Atlantic Non-Disturbance Agreement, the Microsoft Express
Intercreditor Agreement, the Microsoft Express IRU Contract, the Microsoft
Express OMC Agreement, the Microsoft Hibernia IRU Contract, the Microsoft
Express Non-Disturbance Agreement, the Microsoft Hibernia OMC Agreement, the
Microsoft Express Guarantee, Microsoft Atlantic Guarantee, the Microsoft Express
Security Assignment, the Microsoft Express Deed of Release, the Microsoft
Atlantic Deed of Release and any certificates, instruments or other documents
and agreements required to be executed or delivered pursuant to the terms of
each of the foregoing documents.

 

“Microsoft Express Deed of Release” means that certain Deed of Release among
Microsoft, and Hibernia Express Ireland, Hibernia Express (UK) Limited, and
Hibernia Express (Canada) Limited dated May 31, 2016.

 

“Microsoft Express Guarantee” means that certain Amended and Restated Deed of
Guarantee and Indemnity (Hibernia Express Cable System) dated as of May 31, 2016
between the Company and Microsoft.

 

“Microsoft Express Intercreditor Agreement” means that certain Hibernia Express
Lien Subordination Agreement, dated as of May 31, 2016, by and among the loan
parties thereto, the Credit Agreement Agent and Microsoft pursuant to which the
relative rights and priorities of the Credit Agreement Agent and Microsoft with
respect to certain collateral described therein are established.

 

“Microsoft Express IRU Contract” means that certain IRU Agreement, dated as of
June 17, 2014, as amended by that certain Amendment No. 1, dated as of July 3,
2014, that certain Amendment No. 2, dated as of September 21, 2015, that certain
Amendment No. 3, dated as of February 25, 2016, and that certain Amendment
No. 4, dated as of May 31, 2016 (the “May Amendment”), by and among Microsoft,
Hibernia Express Ireland, Hibernia Express (Canada) Limited and Hibernia Express
(UK) Limited pursuant to which Microsoft received a grant of an IRU in and to
two (2) dark fiber pairs on the Express Network between Halifax, Nova Scotia
Canada, Cork, Ireland and Brean, England and a dark fiber pair on the
terrestrial network constructed by Hibernia Atlantic (UK) Limited between Brean,
England and Chippenham, England.

 

“Microsoft Express Non-Disturbance Agreement” means that (a) certain Hibernia
Express Cable System Non-Disturbance and Attornment Agreement, dated as of
May 31, 2016, by and among Microsoft, the Credit Agreement Agent, Hibernia
Express Ireland and the Company, and (b) any other Non-Disturbance and
Attornment Agreement entered into pursuant to Section 1.B.iv of the
May Amendment.

 

“Microsoft Express OMC Agreement” means that certain Operations, Maintenance and
Colocation Agreement, dated as of June 17, 2014, by and among Microsoft,
Hibernia Express Ireland, Hibernia Express (Canada) Limited and Hibernia Express
(UK) Limited, pursuant to which such Company Subsidiaries are providing
Microsoft with certain colocation arrangements and services, and to provide
operations and maintenance services on dark fibers covered by the Microsoft
Express IRU Contract.

 

98

--------------------------------------------------------------------------------


 

“Microsoft Express Security Assignment” means the Assignment of System
Agreements By Way of Security dated May 31, 2016 among Hibernia Express Ireland,
Hibernia Express (UK) Limited, Hibernia Express (Canada) Limited and Microsoft.

 

“Microsoft Hibernia IRU Contract” means that certain IRU Agreement, dated as of
June 17, 2014, as amended by that certain Amendment No. 1, dated as of the
May 31, 2016, by and between Microsoft and Hibernia Atlantic pursuant to which
Microsoft received a grant of an IRU in and to a dark fiber pair on the Hibernia
Network between Halifax, Nova Scotia Canada and Southport, England.

 

“Microsoft Hibernia OMC Agreement” means that certain Operations, Maintenance
and Colocation Agreement, dated as of June 17, 2014, by and between Microsoft
and Hibernia Atlantic, pursuant to which such Company Subsidiary is providing
Microsoft with certain colocation arrangements and services, and to provide
operations and maintenance services on a dark fiber pair on the Classic Network
between Halifax, Nova Scotia Canada and Southport, England.

 

“Murosa” has the meaning set forth in the preamble.

 

“New Plan” has the meaning set forth in Section 5.8(b).

 

“New York Courts” has the meaning set forth in Section 10.12(a).

 

“Notice of Claim” has the meaning set forth in Section 7.6(a).

 

“Notice of Direct Claim” has the meaning set forth in Section 7.5.

 

“Notice of Third Party Claim” has the meaning set forth in Section 7.6(a).

 

“Objection” has the meaning set forth in Section 1.5(b).

 

“Objection Notice” has the meaning set forth in Section 1.5(b).

 

“Order” means any judgment, writ, decree, directive, decision, injunction,
ruling, approval, award or order (including any consent decree or cease and
desist order) or determination of any kind issued, promulgated or entered by or
with any Governmental Authority with competent jurisdiction.

 

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate or articles of incorporation or organization, or memorandum of
association, as amended, and its by-laws or memorandum and articles of
association or constitution (as may be applicable), as amended (or other
comparable documents with respect to any non-U.S. Person), (ii) with respect to
any limited partnership, its certificate of limited partnership, as amended, and
its partnership agreement, as amended (or other comparable documents with
respect to any non-U.S. Person), (iii) with respect to any general partnership,
its partnership agreement, as amended (or other comparable documents with
respect to any non-U.S. Person), and (iv) with respect to any limited liability
company, its articles of organization or certificate of formation, as amended,
and its operating agreement or memorandum and articles of association, as
applicable (or other

 

99

--------------------------------------------------------------------------------


 

comparable documents with respect to any non-U.S. Person), as amended.  In the
event any term or condition of this Agreement requires any Organizational
Document to be certified by a secretary of state or similar governmental
official, the reference to any such “Organizational Document” shall only be to a
document of a type customarily certified by such governmental official.

 

“Owned Real Property” means the real property, including all buildings,
structures or leasehold improvements located thereon, and all fixtures, systems,
equipment and items of personal property and assets of every kind attached or
appurtenant thereto and all easements, licenses, rights, options, privileges and
appurtenances related to any of the foregoing, in which any Target Company has
fee title (or equivalent) interest, including all related rights to intangible
personal property, including, but not limited to, easements, rights of way
(subject to Section 2.9(h) and Section 2.17), extraction and development rights
and rights with regard to air and water.

 

“Payoff Letters” means (i) a payoff letter in customary form from the Credit
Agreement Agent, reflecting all amounts required to be paid under or in
connection with the Funded Debt outstanding under the Credit and Guaranty
Agreement to discharge such Funded Debt in full, and (ii) such other payoff
letters in customary form reflecting any other amounts required to be paid in
order to pay in full all other outstanding Funded Debt, in each case including
automatic and irrevocable Lien release language.

 

“Permitted Liens” means:  (a)(i) Liens arising under applicable Law for Taxes if
obligations with respect to such Taxes are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts and (ii) Liens arising
under applicable Law for non-delinquent real estate Taxes; (b) Liens arising
under applicable Law in the ordinary course of business (i) in connection with
workers’ compensation, unemployment insurance and other types of social
security, or (ii) to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
thereto; (c) purchase money Liens and Liens securing rental payments under
capital lease arrangements identified on Section 9.1(d)(i) of the Company
Disclosure Schedule; (d) Liens arising under applicable Law of landlords, banks
(and rights of set off), of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, in each case incurred in the ordinary course of
business for amounts not yet overdue; (e) easements, rights of way,
restrictions, encroachments, and other minor defects or irregularities in title,
in each case which do not and will not interfere in any material respect with
the ordinary conduct of the business of any Target Company on the property
subject to such encumbrances; (f) any interest or title of a licensor,
sublicensor, lessor or sublessor under any lease, license or sublicense of real
estate, in each case granted in the ordinary course of business consistent with
past practices; (g) Liens solely on any cash earnest money deposits made by any
Target Company in connection with any letter of intent or purchase agreement
identified on Section 9.1(d)(ii) of the Company Disclosure Schedule;
(h) purported Liens evidenced by the filing of precautionary financing
statements under the Uniform Commercial Code or the Personal Property Security
Act (Nova Scotia) and

 

100

--------------------------------------------------------------------------------


 

any other applicable Canadian or provincial personal property security or
similar legislation, or registrations at the Quebec Register of Personal and
Movable Real Rights (or the equivalent thereof in any other foreign
jurisdiction) relating solely to operating leases of personal property entered
into in the ordinary course of business; (i) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (j) any zoning or similar
Law or right reserved to or vested in any Governmental Authority to control or
regulate the use of any real property, the existence of which do not and will
not interfere in any material respect with the ordinary course of business of
any Target Company on the property subject to any such zoning or other legal
restrictions; (k) non-exclusive licenses of patents, trademarks and other
intellectual property rights granted by any Target Company in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of any Target Company; (l) Liens described on
Section 9.1(d)(iii) of the Company Disclosure Schedule or on a title report
delivered for any Owned Real estate, including Liens incurred in connection with
any refinancing, refunding, renewal or extension of Indebtedness; provided that
the scope of any such Lien shall not be increased, or otherwise expanded, to
cover any additional property or type of asset, as applicable, except for
products and proceeds of the forgoing; (m) (i) Liens of a collecting bank
arising in the ordinary course of business under Section 4-210 of the Uniform
Commercial Code in effect in the Relevant Jurisdiction and (ii) Liens of any
depositary bank in connection with statutory, common law and contractual rights
of set-off and recoupment with respect to any deposit account of any Target
Company, including any Lien or right of set-off arising under the general terms
and conditions drawn up by the Netherlands Bankers’ Association (Nederlandse
Vereniging van Banken) and the Consumers Union (Consumentenbond) of any
depository bank operating in the Netherlands; n) Liens arising under the
Microsoft Documents; (o) Liens on cash and cash equivalents securing obligations
in respect of hedging transactions described on Section 9.1(d)(iv) of the
Company Disclosure Schedule; (p) [in each case to the extent identified on
Section 9.1(v) of the Company Disclosure Schedule] (i) Liens solely on cash
earnest money deposits in favor of non-U.S. Governmental Authorities arising in
the ordinary course of business and required by applicable law for all similarly
situated holders or grantees of a foreign communications license necessary to
the ownership, operation or maintenance of the Hibernia Networks or to the
Hibernia Business, and (ii) Liens solely on cash earnest money deposits in favor
of issuers of letters of credit or performance bonds to non-U.S. Governmental
Authorities where such letters of credit or performance bonds have arisen in the
ordinary course of business and are required by applicable law for all similarly
situated holders or grantees of a foreign communications license necessary to
the ownership, operation or maintenance of the Hibernia Networks or to the
Hibernia Business; provided, in each case, such cash earnest money deposits
shall not exceed $1,000,000 in the aggregate at any time; and (q) other Liens
arising not in connection with the borrowing of money, which are not material to
the Hibernia Business.

 

“Person” means any natural person, firm, partnership, association, corporation,
company, limited liability company, trust, business trust, Governmental
Authority, joint venture, unincorporated organization or other entity.

 

“Pre-Closing Period” has the meaning set forth in Section 5.1(a).

 

“Pre-Closing Returns” has the meaning set forth in Section 5.9(d).

 

101

--------------------------------------------------------------------------------


 

“Pre-Closing Tax Period” means any taxable period that ends on or before the
Closing Date, and the portion of any Straddle Period that ends on or before the
Closing Date.

 

“Pre-Paid Contract” means a sale of capacity for a specified period of time.

 

“Premium Cap” has the meaning set forth in Section 5.10(b).

 

“Pre-paid Contract Revenue” means all amounts paid or payable to the Target
Companies pursuant to any Pre-paid Contract executed following the execution of
this Agreement and prior to the Closing.

 

“Privileged Property” has the meaning set forth in Section 10.16(a).

 

“Proceeding” means any claim, demand, action, cause of action, complaint, suit,
arbitration, mediation, litigation, audit, hearing, investigation,
administrative or similar proceeding (whether civil, criminal, administrative,
judicial or investigative, whether formal or informal, whether public or
private), in each case commenced, brought, conducted or heard by before any
Governmental Authority.

 

“Products” has the meaning set forth in Section 2.10(a)(ii).

 

“Purchase Price” has the meaning set forth in Section 1.2.

 

“Purchaser” has the meaning set forth in the preamble.

 

“Purchaser Common Stock” has the meaning set forth in Section 4.10(a).

 

“Purchaser Disclosure Schedule” means the disclosure schedule setting forth
exceptions to the representations and warranties made by the Purchaser in
Article IV and the covenants and agreements made by the Purchaser in Article V,
which is incorporated by reference into this Agreement and thereby made a part
hereof.

 

“Purchaser Documents” has the meaning set forth in Section 4.1(a).

 

“Purchaser Indemnified Party” means the Purchaser, each of Purchaser’s
controlled Affiliates (including each of the Target Companies after the
Closing), and each of it and their respective officers, directors, managers,
members, partners, equityholders, employees, representatives and agents and each
of the heirs, executors, successors and assigns of any of the foregoing.

 

“Purchaser Person” has the meaning set forth in Section 5.17(b)(i).

 

“Purchaser Prepared Returns” has the meaning set forth in Section 5.9(e).

 

“Purchaser Released Claims” has the meaning set forth in Section 5.17(b)(i).

 

“Purchaser Released Parties” has the meaning set forth in Section 5.17(b)(i).

 

“Purchaser Retained Claims” has the meaning set forth in Section 5.17(b)(iii).

 

102

--------------------------------------------------------------------------------


 

“Purchaser Required Consents” has the meaning set forth in Section 4.2(b).

 

“Purchaser Stock” has the meaning set forth in Section 1.2.

 

“Purchaser’s Pre-paid Allocation” means, with respect to any Pre-paid Contract
executed following the date of this Agreement and prior to the Closing for which
the Target Companies received the up-front payment from the customer prior to
the Closing Date, an amount equal to the Purchaser’s pro-rata portion of the
Pre-Paid Contract Revenue, based upon the percentage of the term of service
under the Pre-paid Contract that remains as of the Closing Date.

 

“Real Estate Leases” means each Contract under which any Target Company has any
leasehold, sublease or license rights to any Company Leased Real Property,
including all Ancillary Lease Documents.

 

“Real Property” means, collectively, the Company Leased Real Property and the
Owned Real Property.

 

“Registered Company Intellectual Property” has the meaning set forth in
Section 2.10.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, migration, leaching, placing, discarding,
dumping or disposing of any Hazardous Substances into the environment (including
the abandonment of barrels, containers or other closed receptacles containing
any Hazardous Substances).

 

“Relevant Jurisdiction” means (i) the jurisdiction of incorporation,
organization or formation, as applicable, of any Target Company, (ii) any
jurisdiction where any asset of any Target Company is situated and (iii) any
jurisdiction where any Target Company conducts the Hibernia Business.

 

“Representative Losses” has the meaning set forth in Section 1.10(b).

 

“Resolution Firm” has the meaning set forth in Section 1.5(b).

 

“Restricted Affiliate” means, with respect to each Seller, any Affiliate of such
Seller to whom any of the Confidential Information is disclosed in breach of the
provisions of Section 5.16(b), and for this purpose Confidential Information in
the possession of any Person who served on the board of directors of the Company
or otherwise provided support to such Seller in connection with its investment
in the Company shall not be deemed to be disclosed to any Affiliate of such
Seller for whom such Person is now or hereafter serving as a member of such
Affiliate’s board of directors (or equivalent) or otherwise providing services
so long as such Person does not disclose such Confidential Information to any
other Person who is an officer, director (or equivalent) or employee of such
Affiliate or otherwise providing services to such Affiliate.

 

“Restricted Period” means the period between the Closing Date and the second
anniversary of the Closing Date.

 

103

--------------------------------------------------------------------------------


 

“Right-of-Way” means a right granted by any Person or Governmental Authority to
any Target Company to install and maintain fiber, conduit, manholes (beach or
otherwise), and associated facilities and equipment in real property in
connection with Hibernia Networks or any portion thereof and the activities or
conduct of the Hibernia Business (including any right granted by any Person or
Governmental Authority to any Target Company to place its submarine cable(s) in
any portion of the waters of any Landing Country including in any sanctuary or
other protected area or over or in the vicinity of any subsea pipes or other
structures).

 

“SARs Payment Amount” has the meaning set forth in Section 1.3(a)(iii).

 

“SARs Plan” means Hibernia NGS Limited (successor to Hibernia Group EHF) 2013
Long Term Incentive Plan, effective as of March 14, 2013, and all stock
appreciation rights and/or phantom shares granted thereunder.

 

“SEC” has the meaning set forth in Section 4.12(a).

 

“SEC Documents” has the meaning set forth in Section 4.12(a).

 

“Section 280G” has the meaning set forth in Section 5.19.

 

“Section 280G Approval” has the meaning set forth in Section 5.19.

 

“Section 280G Payments” has the meaning set forth in Section 5.19.

 

“Section 280G Waiver” has the meaning set forth in Section 5.19.

 

“Section 338 Election” has the meaning set forth in Section 5.9(i)(i).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Seller Disclosure Schedule” means the disclosure schedule setting forth
exceptions to the representations and warranties made by the Sellers in
Article III and to the covenants and agreements made by the Sellers in
Article V, which is incorporated by reference into this Agreement and thereby
made a part hereof.

 

“Seller Documents” has the meaning set forth in Section 1.10(a).

 

“Seller Indemnified Party” means each of the Sellers and each of the Seller’s
Affiliates, and each of it and their respective officers, directors, managers,
members, partners, equityholders, employees, representatives and agents and each
of the heirs, executors, successors and assigns of any of the foregoing.

 

“Seller Person” has the meaning set forth in Section 5.17(a)(i).

 

“Seller Prepared Returns” has the meaning set forth in Section 5.9(d).

 

“Seller Released Claims” has the meaning set forth in Section 5.17(a)(i).

 

“Seller Released Parties” has the meaning set forth in Section 5.17(a)(i).

 

104

--------------------------------------------------------------------------------


 

“Seller Representative” has the meaning set forth in the preamble.

 

“Seller Required Consents” has the meaning set forth in Section 2.2(b).

 

“Seller Retained Claims” has the meaning set forth in Section 5.17(a)(iii).

 

“Sellers” has the meaning set forth in the preamble.

 

“Sellers’ Pre-paid Allocation” means, with respect to any Pre-paid Contract
executed following the date of this Agreement and prior to the Closing for which
the Target Companies has not yet received the up-front payment from the customer
prior to the Closing Date, an amount equal to the Sellers’ pro-rata portion of
the Pre-paid Contract Revenue, based upon the percentage of the term of service
under the Pre-paid Contract that has elapsed as of the Closing Date.

 

“Shares” has the meaning set forth in Recital A.

 

“Share Purchase” has the meaning set forth in Recital B.

 

“Significant Customers” has the meaning set forth in Section 2.25(a).

 

“Significant Vendors” has the meaning set forth in Section 2.25(b).

 

“Special Indemnified Matter” means the item set forth on Schedule 9.1(c).

 

“Straddle Period” means any taxable period beginning before the Closing Date but
ending after the Closing Date.

 

“Subscription Agreement” has the meaning set forth in Section 1.4(b)(v).

 

“Subsidiary” means, with respect to any Person, any other Person (other than a
natural person), whether incorporated or unincorporated, of which at least a
majority of the securities or ownership interests having by their terms ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions is directly or indirectly owned or controlled by
the first Person or by one or more of its respective Subsidiaries.

 

“Systems Contracts” means, collectively, (i) IRU Contracts, (ii) Maintenance and
Collocation Contracts, and (iii) the Tier-1 Contracts and other Capacity
Contracts, in each case, together with the schedules, exhibits and the
applicable service order forms or equivalent thereto.

 

“Target Companies” mean the Company and the Company Subsidiaries, each of which
shall be referred to individually as a “Target Company.”

 

“Tax” or “Taxes” means any federal, state, local or foreign net or gross income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, environmental (including taxes under Code Section 59A),
customs duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, unclaimed property,
sales, use, transfer, registration, value added, alternative or add-on

 

105

--------------------------------------------------------------------------------


 

minimum, estimated, or other tax, governmental fee or like assessment, including
any interest, penalties or additions thereto, imposed by any Governmental
Authority.

 

“Tax Contest” has the meaning set forth in Section 5.9(g).

 

“Tax Return” means any return, report, form, declaration, statement, claim for
refund, information return or other document furnished or required to be
furnished to a Governmental Authority relating to Taxes.

 

“Terminated Plan” has the meaning set forth in Section 5.18.

 

“Third Party Claim” has the meaning set forth in Section 7.6(b).

 

“Third Party IP Assets” has the meaning set forth in Section 2.10(a)(ii).

 

“Tier-1 Contract” means any Contract involving the sale of Tier-1 Services to a
customer.

 

“Tier-1 Customer” means any customer of Hibernia Express Ireland or any of its
Subsidiaries which purchases Tier-1 Services from Hibernia Express Ireland or
such Subsidiary.

 

“Tier-1 Services” means the lowest latency transport service provided to Tier-1
Customers by Hibernia Express Ireland (or any other Subsidiary of the Company)
between 755 Secaucus Road, Secaucus, New Jersey and 2 Buckingham Avenue, Slough,
England over the Express Network and other portions of the Hibernia Networks.

 

“Transfer Taxes” means all stamp, duty, sales, use, transfer, documentary,
stamp, registration and other similar Taxes, and all conveyance, recording and
other similar fees, incurred in connection with the consummation of the
transactions contemplated by this Agreement.

 

“Transaction Documents” means, collectively, the Seller Documents and the
Purchaser Documents.

 

“Transaction Expenses” means (a) all expenses, costs and fees (including
attorneys’ and auditors’ fees, if any) incurred prior to the Closing by any
Target Company, Seller Representative or the Sellers arising out of this
Agreement, the other Transaction Documents or the transactions contemplated
hereby or thereby, including travel, accounting, legal and investment banking
fees and expenses, in each case that have been incurred prior to the Closing (or
at the Closing pursuant to a Contract of any of the Target Companies existing
prior to the Closing) by or on behalf of any Target Company and that will become
or remain a liability of any Target Company after the Closing (but expressly
excluding any expenses incurred in connection with the Debt Financing and any
expenses set forth in Section 5.14(c)), (b) the SARs Payment Amount, (c) all
amounts payable by any Target Company to any current or former employees,
directors, consultants, Contractors (in this case limited to Contractors who are
either individuals or where the services to the Target Companies, or any of
them, of a particular individual on behalf of such Contractor are contemplated)
or other individual service providers of any Target Company with respect to any
and all change in control, stay-pay, bonus, stock or equity appreciation rights
or other similar payments as a result of the consummation of the

 

106

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement or incurred or made prior to the
Closing in connection with the transactions contemplated by this Agreement;
provided, however, that the amounts under this clause (c) shall exclude all
“double-trigger” change in control payments disclosed in the Company Disclosure
Schedules, and (d) with respect to the amounts referred to in the preceding
clauses (b) and (c), together with any applicable Transaction Payroll Taxes.

 

“Transaction Payroll Taxes” means the employer portion of any payroll or
employment Taxes payable by the Target Companies attributable to any cash outs,
bonuses, stock appreciation rights or other compensatory payments made in
connection with the transactions contemplated by this Agreement.

 

“Treasury Regulations” means the income Tax Regulations promulgated under the
Code.

 

“Unaudited Financial Statements” has the meaning set forth in Section 2.5(a).

 

“Universal Service Fund” means the Universal Service Fund created pursuant to
Section 254 of the U.S. Communications Act or any similar fund established under
federal, state or local law or regulation.

 

“U.S. Communications Act” means the United States Communications Act of 1934,
codified as Chapter 5 of Title 47 of the U.S. Code, 47 U.S.C. 151 et. seq.

 

“U.S. Communications Laws” means (i) the Communications Act, (ii) An Act
Relating to the Landing and Operation of Submarine Cables in the United States,
47 U.S.C. §§34-39, and related executive orders, (iii) FCC Rules and FCC
decisions, policies, reports, and orders issued from time to time, (iv) CALEA,
(v) such other laws of the United States codified or otherwise included in Title
47 of the U.S. Code as may be applicable to the conduct of the U.S. portions of
the Hibernia Business or the Hibernia Networks, (vi) the
telecommunications-related Laws of any state or of any county, parish or other
local division of any state of the United States and regulations, decisions,
policies, reports and orders issued by state agencies or local division agencies
with jurisdiction over telecommunications-related matters pursuant to such laws,
and (vii) the regulations, decisions, policies, reports and orders of any
Governmental Authority in the United States with jurisdiction over
telecommunications-related matters as may be applicable to the conduct of the
Hibernia Business or the Hibernia Networks in the United States.

 

“U.S. Communications License” means any License related to the conduct of the
U.S. portion of the Hibernia Business or the U.S. portions of the Hibernia
Networks granted or issued by the FCC or any other local, state or federal U.S.
Governmental Authority with jurisdiction over telecommunications-related matters
to and held by any Target Company, including those pursuant to which a Target
Company is authorized to engage in any activity subject to the jurisdiction of
such Governmental Authority, including the 214 Licenses and any Landing License
issued for the U.S. portions of the Hibernia Networks.  The term “U.S.
Communications License” includes the rights of the Target Company, established
by Section 63.21(h) of the FCC Rules.

 

“USF Requirements” means the Universal Service Fund contribution and reporting
requirements imposed by the FCC on providers of interstate telecommunications
under the U.S. Communications Act or imposed by any state Governmental
Authority.

 

107

--------------------------------------------------------------------------------


 

“WARN Act” has the meaning set forth in Section 2.16(e).

 

“Working Capital Escrow Fund” has the meaning set forth in Section 1.3(a)(i).

 

Section 9.2            Disclosure Schedules.  The parties acknowledge and agree
that any exception to a representation or warranty contained in this Agreement
that is disclosed in any section of the Company Disclosure Schedule, the Seller
Disclosure Schedule or the Purchaser Disclosure Schedule, respectively, under
the caption referencing such representation and warranty shall be deemed to also
be an exception to each other representation and warranty of the Company, the
Sellers or the Purchaser (as applicable) contained in this Agreement to the
extent that it would be reasonably apparent that such exception is applicable to
such other representation and warranty; provided, however, that such other
representation and warranty is qualified by scheduled exceptions to such
representation and warranty by disclosures which appear in the Company
Disclosure Schedule, the Seller Disclosure Schedule or the Purchaser Disclosure
Schedule, as applicable.  Certain information set forth in the Company
Disclosure Schedule, the Seller Disclosure Schedule and the Purchaser Disclosure
Schedule is included therein solely for informational purposes and may not be
required to be disclosed pursuant to this Agreement, and the disclosure of any
information shall not be deemed to constitute an acknowledgment or admission
that such information is required to be disclosed in connection with the
representations and warranties made by the Company, the Sellers or the
Purchaser, as the case may be, in this Agreement or that it is material, nor
shall such information be deemed to establish a standard of materiality or any
course of business.

 

ARTICLE X
GENERAL PROVISIONS

 

Section 10.1          Expenses.  Except as otherwise specifically provided for
in this Agreement: (a) the Purchaser shall pay its own fees, costs and expenses
incurred in connection herewith and the transactions contemplated hereby,
including the fees, costs and expenses of its financial advisors, accountants
and counsel, and in addition the Purchaser shall pay the costs and expenses of
the Target Companies referred to in Section 5.14(c), (b) the Sellers shall each
pay its own fees, costs and expenses incurred in connection herewith and the
transactions contemplated hereby, including the fees, costs and expenses of its
financial advisors, accountants and counsel, (c) the Sellers shall be
responsible for payment of the fees, costs and expenses incurred by Seller
Representative (in its capacity as such) in connection herewith and the
transactions contemplated hereby, including the fees, costs and expenses of its
accountants and counsel and (d) the Transaction Expenses shall be paid pursuant
to the provisions of Section 1.3(a)(iv) and (v) at Closing, and to the extent
not so paid at Closing nor reflected in Closing Working Capital, shall be paid
by the Sellers after the Closing and (e) the filing fee for the HSR Filing and
the FCC Filing, the fees and expenses of the Escrow Agent and the cost of the
D&O Policy shall be borne one-half by the Sellers and one-half by the Purchaser
(with the Sellers’ portion being treated as part of the Transaction Expenses).

 

Section 10.2          Further Actions.  Subject to the terms and conditions of
this Agreement, at any time and from time to time after the Closing, each of the
parties, at its own cost and expense, in good faith and in a timely manner,
shall use its respective reasonable best efforts to take or cause to be taken
all appropriate actions, do or cause to be done all things necessary, proper or

 

108

--------------------------------------------------------------------------------


 

advisable, and execute, deliver and acknowledge such documents and other papers
as may be required to carry out the provisions of this Agreement and to give
effect to the consummation of the transactions contemplated by this Agreement.

 

Section 10.3          Notices.  All notices, requests, demands, waivers and
other communications required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given if:
(i) delivered personally; (ii) mailed using certified or registered mail with
first class postage prepaid, return receipt requested; or (iii) sent by next-day
or overnight mail or delivery using a nationally recognized overnight courier
service, as follows:

 

(a)           if to the Purchaser or, after the Closing, the Company:

 

GTT Communications, Inc.
7900 Tysons One Place
Suite 1450
McLean, VA 22102
Attention:  Chris McKee

 

with a copy (which shall not constitute notice, request, demand, waiver or other
communication) to:

 

Goodwin Procter LLP
901 New York Avenue, NW
Washington, DC 20001
Attention: Jay R. Schifferli

 

(b)           if to the Company (prior to the Closing):

 

25 De Forest Avenue, Suite 108

Summit, New Jersey 07901

Attention:  General Counsel

 

with a copy (which shall not constitute notice, request, demand, waiver or other
communication) to:

 

Kelley Drye & Warren LLP
101 Park Avenue

New York, NY 10178
Attention:  Jack J. Miles, Esq. and Merrill B. Stone, Esq.

 

109

--------------------------------------------------------------------------------


 

(c)           if to CVC:

 

12503 SE Mill Plain Blvd., Suite 120

Vancouver, WA 98684

Attention:  Kenneth D. Peterson, Jr., Chief Executive Officer

 

with a copy (which shall not constitute notice, request, demand, waiver or other
communication) to:

 

Locke Lord LLP

2800 Financial Plaza

Providence, RI  02903

Attention:  Jeff Jefferson, Esq.

 

(d)           if to Murosa as a Seller or in its role as the Seller
Representative:

 

Murosa Development S.A.R.L.

9, Allée Scheffer,

L-2520 Luxembourg

 

with a copy (which shall not constitute notice, request, demand, waiver or other
communication) to:

 

HPS Investment Partners, LLC

40 West 57th Street  |  New York, NY 10019

Attn: Tom Wasserman, Managing Director

T: 212.287.6787

 

with a copy (which shall not constitute notice, request, demand, waiver or other
communication) to:

 

Locke Lord LLP

2800 Financial Plaza

Providence, RI  02903

Attention:  Jeff Jefferson, Esq.

 

with a copy (which shall not constitute notice, request, demand, waiver or other
communication) to:

 

DLA Piper US LLP

701 Fifth Avenue, Suite 7000

Seattle, Washington 98104

Attention: Steven Yentzer

 

A party may designate a new address to which communications shall thereafter be
transmitted by providing written notice to that effect to the other parties. 
Each communication transmitted in the manner described in this Section 10.3
shall be deemed to have been provided, received and become effective for all
purposes at the time it shall have been delivered to the

 

110

--------------------------------------------------------------------------------


 

addressee as indicated by the return receipt (if transmitted by mail) or the
affidavit or receipt of the messenger (if transmitted by personal delivery or
courier service).

 

Section 10.4          Assignment; Successors.  Neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned or delegated
(whether in whole or part, voluntarily or involuntarily, by operation of Law,
merger, consolidation, dissolution or otherwise) without the prior written
consent of the Purchaser and Seller Representative.  Notwithstanding the
foregoing, following Closing, the Purchaser shall have the right without the
consent of any other party to (b) assign its rights and delegate its obligations
hereunder to any Affiliate of the Purchaser that expressly assumes this
Agreement; (a) assign its rights and delegate its obligations hereunder, other
than its obligation to issue the Purchaser Stock, to any successor to all or
substantially all of the business and assets of the Purchaser, as applicable; or
(c) collaterally assign its rights hereunder to any Person extending credit to
the Purchaser or to any of its Affiliates (including the Target Companies).  Any
purported assignment or delegation of this Agreement or any rights, interests or
obligations hereunder in violation of this Section 10.4 shall be void and of no
force or effect.  No assignment of any obligations hereunder shall relieve the
parties hereto of any such obligation.  Subject to the foregoing, this Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns.

 

Section 10.5          Amendment.  No purported amendment or modification to any
provision of this Agreement shall be binding upon the parties unless the
Purchaser and Seller Representative (on behalf of itself, the Company and the
Sellers) have each duly executed and delivered to the other a written instrument
which states that it constitutes an amendment or modification (as applicable) to
this Agreement and specifies the provision(s) that are being amended or modified
(as applicable); provided, however, that any amendment to this Section 10.5 or
Section 10.11, 10.12, 10.13(a), 10.14(b) or 10.15 shall require the prior
written consent of the Debt Financing Sources.

 

Section 10.6          Waiver.  No purported waiver of any provision of this
Agreement shall be binding upon the Purchaser, on the one hand, or the Company,
the Sellers or Seller Representative, on the other hand, unless either the
Purchaser (with respect to waivers by the Purchaser) or Seller Representative
(with respect to waivers by the Company, the Sellers or Seller Representative)
has duly executed and delivered to Seller Representative or the Purchaser (as
applicable) a written instrument which states that it constitutes a waiver of
one or more provisions of this Agreement and specifies the provision(s) that are
being waived.  Any such waiver shall be effective only to the extent
specifically set forth in such written instrument.  Neither the exercise (from
time to time and at any time) by a party of, nor the delay or failure (at any
time or for any period of time) to exercise, any right, power or remedy shall
constitute a waiver of the right to exercise, or impair, limit or restrict the
exercise of, such right, power or remedy or any other right, power or remedy at
any time and from time to time thereafter.  No waiver of any right, power or
remedy of a party shall be deemed to be a waiver of any other right, power or
remedy of such party or shall, except to the extent so waived, impair, limit or
restrict the exercise of such right, power or remedy.

 

Section 10.7          Entire Agreement.  This Agreement (including the Annexes,
Exhibits and Schedules referred to herein) and the Confidentiality Agreement
constitute the entire agreement

 

111

--------------------------------------------------------------------------------


 

and supersede all of the previous or contemporaneous Contracts, representations,
warranties and understandings (whether oral or written) by or among the parties
with respect to the subject matter hereof, including any letter of intent,
exclusivity agreement, term sheet or memorandum of terms entered into or
exchanged by the parties.  No representation, warranty, promise, inducement or
statement of intention has been made by the Company or the Sellers, by any of
their respective Affiliates, or by any of the Company’s or the Sellers’ (or any
of their respective Affiliates’) respective agents, advisors or other
representatives related to the transactions contemplated by this Agreement that
is not embodied in this Agreement or the Confidentiality Agreement, and the
Purchaser is not relying on, and the Company and the Sellers shall not be bound
by or be liable for, any alleged representation, warranty, promise, inducement
or statement of intention not embodied herein or therein.

 

Section 10.8          Severability.  If any provision of this Agreement shall
hereafter be held to be invalid, unenforceable or illegal, in whole or in part,
in any jurisdiction under any circumstances for any reason: (a) such provision
shall be reformed to the minimum extent necessary to cause such provision to be
valid, enforceable and legal while preserving the intent of the parties as
expressed in, and the benefits to such parties provided by, such provision; or
(b) if such provision cannot be so reformed, such provision shall be severed
from this Agreement and an equitable adjustment shall be made to this Agreement
(including addition of necessary further provisions to this Agreement) so as to
give effect to the intent as so expressed and the benefits so provided.  Such
holding shall not affect or impair the validity, enforceability or legality of
such provision in any other jurisdiction or under any other circumstances.  Such
holding or such reformation or severance shall not affect or impair the
legality, validity or enforceability of any other provision of this Agreement.

 

Section 10.9          Headings.  The headings contained in this Agreement are
for purposes of convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 10.10       Counterparts.  This Agreement may be signed in any number of
counterparts, each of which (when executed and delivered) shall constitute an
original instrument, but all of which together shall constitute one and the same
instrument.  This Agreement shall become effective and be deemed to have been
executed and delivered by each of the parties at such time as counterparts
hereto shall have been executed and delivered by all of the parties, regardless
of whether all of the parties have executed the same counterpart.  Counterparts
may be delivered via electronic transmission (including pdf) and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.

 

Section 10.11       Governing Law.  THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, ALL RELATIONSHIPS AMONG THE PARTIES HEREUNDER AND ALL
DISPUTES AND PROCEEDINGS (IN CONTRACT, IN TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO ANY OF THE FOREGOING SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER

 

112

--------------------------------------------------------------------------------


 

JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK.

 

Section 10.12       Consent to Jurisdiction, etc.

 

(a)           EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTIES AND OTHER ASSETS, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE COUNTY OF NEW YORK, STATE OF NEW YORK AND ANY
APPELLATE COURT THEREFROM OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT THEREFROM (COLLECTIVELY, THE “NEW
YORK COURTS”), IN ANY PROCEEDING (IN CONTRACT, IN TORT OR OTHERWISE) ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY
RELATIONSHIPS AMONG THE PARTIES HEREUNDER AND ANY DISPUTES WITH RESPECT TO ANY
OF THE FOREGOING, AND EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH PROCEEDING SHALL BE HEARD AND
DETERMINED IN THE NEW YORK COURTS.  EACH OF THE PARTIES AGREES THAT A FINAL
JUDGMENT IN ANY SUCH PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(b)           EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING (IN CONTRACT, IN TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, ANY RELATIONSHIPS AMONG THE PARTIES HEREUNDER AND ANY
DISPUTES WITH RESPECT TO ANY OF THE FOREGOING IN ANY OF THE NEW YORK COURTS. 
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
PROCEEDING IN ANY OF THE NEW YORK COURTS.

 

(c)           EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.3.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 10.13       Waiver of Jury Trial.

 

(a)           EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY PROCEEDING
(IN CONTRACT, IN TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING IN ANY WAY TO THE DEBT
COMMITMENT LETTER

 

113

--------------------------------------------------------------------------------


 

OR THE PERFORMANCE THEREOF OR THE FINANCINGS CONTEMPLATED THEREBY), ANY
RELATIONSHIPS AMONG THE PARTIES HEREUNDER AND ANY DISPUTES WITH RESPECT TO ANY
OF THE FOREGOING IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

(b)           EACH OF THE PARTIES CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT, ADVISOR OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
PROCEEDING ARISING UNDER OR RELATING TO THIS AGREEMENT, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (iii) SUCH PARTY MAKES SUCH WAIVER VOLUNTARILY, AND
(iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVER AND CERTIFICATION IN THIS SECTION 10.13.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, each of the parties hereto irrevocably and unconditionally waives any
right such party may have to a trial by jury in respect of any litigation
(whether in law or in equity, whether in contract or in tort or otherwise)
directly or indirectly arising out of or relating in any way to the Debt
Commitment Letter or the performance thereof or the financings contemplated
thereby

 

Section 10.14       Remedies.

 

(a)           Except as otherwise expressly provided herein, any and all
remedies provided herein will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon any party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy.  The parties agree that irreparable damage would occur in the
event that the parties hereto do not perform the provisions of this Agreement in
accordance with its terms or otherwise breach such provisions.  Accordingly,
subject to Section 10.14(b), the parties acknowledge and agree that the parties
shall be entitled to an injunction or injunctions, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, without the proof of actual
damages or posting any bond or any other security, in addition to any other
remedy to which they are entitled at law or in equity.  Prior to the Closing,
except for the remedies set forth in Article VIII, the sole and exclusive remedy
of any party hereto for any breach or inaccuracy of any representation or
warranty in this Agreement or any certificate or instrument delivered pursuant
hereto shall be (provided that the conditions set forth in Section 6.1(a),
6.1(b) or Section 6.2(a) (as applicable) shall not have been satisfied or
waived) refusal to close the transaction contemplated by this Agreement.  The
Purchaser acknowledges that, subject to Section 10.14(b), prior to the Closing,
the Company will have the right to specifically enforce the obligations of the
Purchaser to consummate the transactions contemplated by this Agreement on the
terms and pursuant to the conditions hereof.

 

114

--------------------------------------------------------------------------------


 

(b)           Subject to the rights of the Purchaser under the Debt Commitment
Letter, the parties hereto and their former, current and future Affiliates,
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives, shareholders, members, successors and
assigns, shall not have any rights or claims against, and agree not to commence
(and if commenced agree to dismiss or otherwise terminate) any action or
proceeding, whether at law or in equity, in contract, in tort or otherwise,
against any Debt Financing Source or Debt Financing Sources Related Party in
connection with this Agreement, the transactions contemplated hereby or the Debt
Financing (including any dispute arising out of, or relating in any way to, the
Debt Commitment Letter or the performance thereof) and neither the Company,
Seller nor any of their former, current or future Affiliates, partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives, shareholders, members, successors and assigns
shall be entitled to seek specific performance of any rights of the Purchaser or
any Affiliate thereof to cause the Debt Financing to be funded.

 

Section 10.15       Third Party Beneficiaries.  No Person other than the
Purchaser, the Company, the Sellers and the Seller Representative is, is
intended to be, or shall be a beneficiary of this Agreement, other than the
Purchaser Indemnified Parties (excluding, for purposes of this Section 10.15,
equityholders of the Purchaser) and the Seller Indemnified Parties as provided
in Article VII, the Indemnified Directors and Officers pursuant to Section 5.10
and any permitted successors and assigns of such Persons under Section 10.4 and
the Debt Financing Sources and the Debt Financing Sources Related Parties which
are intended third-party beneficiaries of, and may enforce, this Section 10.15
and Sections 10.5, 10.11, 10.12, 10.13(a), and 10.14(b).

 

Section 10.16       Privileged Property.

 

(a)           From and after the Closing only the Sellers or the Seller
Representative shall have the right to control, assert and waive the
attorney-client privilege with respect to any attorney-client communications
made at any time prior to the Closing between or among the Company, Seller
Representative and either of the Sellers and the law firms of Kelley Drye &
Warren LLP, Locke Lord LLP, DLA Piper US LLP, or ByrneWallace relating to this
Agreement and the transactions contemplated hereby or any attorney work-product
documentation prepared by such law firms relating to this Agreement and the
transactions contemplated hereby (collectively, the “Privileged Property”). 
Immediately prior to the Closing, all Privileged Property in the possession of
any Target Company, the Seller Representative or either of the Sellers shall
become the exclusive property of the Seller Representative, as representative of
the Sellers, notwithstanding that some of the Privileged Property may
inadvertently have come or come into the possession of the Purchaser or any of
its representatives or remain in the possession of a Target Company.  In the
event that a dispute arises between the Purchaser, the Company and a third party
other than the Sellers, the Purchaser or any Target Company shall assert the
attorney-client privilege in order to prevent disclosure of Privileged Property
to such third party; provided, however, that such privilege may be waived only
with the prior written consent of the Seller Representative, not to be
unreasonably withheld, conditioned or delayed.

 

(b)           Nothing in this Agreement shall be deemed to be a waiver of any
applicable attorney-client privilege.  Each party understands and agrees that
notwithstanding the reasonable efforts of the parties to prevent the disclosure
of Privileged Property, the consummation of the transactions contemplated in
this Agreement may result in the inadvertent

 

115

--------------------------------------------------------------------------------


 

disclosure of Privileged Property and that any such disclosure shall not
prejudice or otherwise constitute a waiver of any claim of privilege with
respect to any of the Privileged Property.

 

Section 10.17       Retention of Advisors.  In any dispute or proceeding arising
under or in connection with this Agreement following the Closing, Seller
Representative and the Sellers shall have the right, at their election, to
retain the law firms of Kelley Drye & Warren LLP, Locke Lord LLP, DLA Piper US
LLP, and/or ByrneWallace to represent them in such matter, even if such
representation shall be adverse to Purchaser and/or the Target Companies. 
Purchaser and the Target Companies, for themselves and for their respective
Affiliates, successors and assigns, hereby irrevocably consent to any such
representation in any such matter.  Purchaser and the Target Companies, for
themselves and for their respective Affiliates, successors and assigns, hereby
irrevocably waive any actual or potential conflict arising from any such
representation in the event of: (1) any adversity between the interests of the
Sellers on the one hand and Purchaser and the Target Companies on the other
hand, in any such matter; (2) any communication between Kelley Drye & Warren
LLP, Locke Lord LLP, DLA Piper US LLP, and/or ByrneWallace and any Target
Company, its Affiliates or employees, whether privileged or not, or any other
information known to such counsel, by reason of such counsel’s representation of
any of the Target Companies prior to Closing.

 

Section 10.18       Interpretation.  The language used in this Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent and no rule of strict construction shall be applied against any party
based on any claim that such party or counsel to such party drafted this
Agreement.  Unless otherwise expressly specified in this Agreement:

 

(a)           the words “hereof”, “hereby”, “herein” and “hereunder,” and
correlative words, refer to this Agreement as a whole and not any particular
provision;

 

(b)           the words “include”, “includes” and “including”, and correlative
words, are deemed to be followed by the phrase “without limitation”;

 

(c)           the word “or” is not exclusive and is deemed to have the meaning
“and/or”;

 

(d)           references in this Agreement to a “party” means the Purchaser, the
Company, Seller Representative or either of the Sellers and to the “parties”
means the Purchaser, the Company, Seller Representative and the Sellers;

 

(e)           the masculine, feminine or neuter form of a word includes the
other forms of such word and the singular form of a word includes the plural
form of such word;

 

(f)            references to a Person shall include the successors and assigns
thereof;

 

(g)           references made in this Agreement to an Article, Section, Schedule
or Exhibit mean an Article or Section of, or a Schedule or Exhibit to, this
Agreement;

 

(h)           references to any Contract are to that Contract as amended and
modified from time to time in accordance with the terms thereof;

 

116

--------------------------------------------------------------------------------


 

(i) all references to payments in this Agreement shall be payments in, and all
references to “$” shall be deemed to refer to, United States dollars;

 

(j)            all references to materials, including any report, record, file
or other document, shall, in each case, include any form or medium of such
materials (including electronic form); and

 

(k)           any capitalized term used but not defined in a Schedule or
Exhibit to this Agreement shall have the meaning set forth in this Agreement.

 

[remainder of this page intentionally left blank; signature pages follow]

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into Agreement as of the date
written above.

 

 

THE PURCHASER:

 

 

 

GTT COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

        /S/

 

Name: Chris McKee

 

Title: General Counsel and Secretary

 

 

 

 

 

THE COMPANY:

 

 

 

HIBERNIA NGS LIMITED

 

 

 

 

By:

        /S/

 

Name: Bjarni K. Thorvardarson

 

Title: Director and Chief Executive Officer

 

 

 

 

 

THE SELLERS:

 

 

 

COLUMBIA VENTURES CORPORATION

 

 

 

 

By:

        /S/

 

Name: Kenneth D. Peterson, Jr.

 

Title: Chief Executive Officer

 

 

 

 

 

MUROSA DEVELOPMENT S.A.R.L.

 

 

 

 

By:

        /S/

 

Name: Tom Wasserman

 

Title: Authorized Signatory

 

 

 

 

 

SELLER REPRESENTATIVE:

 

 

 

MUROSA DEVELOPMENT S.A.R.L.

 

 

 

 

By:

        /S/

 

Name: Tom Wasserman

 

Title: Authorized Signatory

 

118

--------------------------------------------------------------------------------